ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_02_FR.txt. 145

OPINION DISSIDENTE COMMUNE DE MM. BEDJAOUI,
RANJEVA ET KOROMA

Ancienneté du différend — Sa récurrence — Difficultés particulières de
l'affaire — Appel aux Parties pour transcender leurs frustrations par leur coo-
pération — Espoir que le règlement judiciaire pourra pleinement exercer sa

fonction apaisante et pacificatrice — Règlement judiciaire et opinion publique
— Conditions de l'acceptabilité sociale des décisions judiciaires — Moyens de
droit avancés par les Parties — Choix d'un seul moyen de droit par la Cour —
Choix douteux et périlleux.

La décision britannique du 11 juillet 1939 — Sa valeur juridique douteuse —
Examen par la Cour de lu validité formelle de la décision britannique à l'exclu-
sion de sa validité substantielle — Risque d'un prononcé infra petita — Examen
lacunaire par la Cour de la validité formelle — Vice du consentement — Déci-
sion britannique viciée par l'existence d'un dol — Contexte historique et cir-
constances de la décision de 1939 Rôle des agents britanniques locaux —
Aventure du pétrole et lancement de l'exploration off shore — La décision « pro-
visoire» de 1936 — La décision définitive de 1939 — Une décision politique
n'ayant pas la qualité d'une sentence arbitrale et donc dépourvue de l'autorité de
la chose jugée — Une décision sans caractère obligatoire — Nécessité du
consentement à la procédure de 1939 — Nécessité d’un consentement explicite,
éclairé et libre, comme dans toute question territoriale — Consentement à la
procédure et consentement à la décision au fond — Absence de consentement
explicite, éclairé et libre de Qatar — Eléments constitutifs d'un dol — La déci-
sion de 1939 impropre à servir de titre juridique valide pour une dévolution des
îles Hawar à Bahreïn.

Conséquences de l’abstention de la Cour d'examiner la validité substantielle
de la décision de 1939 — Abstention de la Cour d'aller au bout de sa logique et
de déboucher sur une solution a minima de partage des îles Hawar par la prise
en compte des effectivités de Bahreïn — La solution a minima imposée par la
logique du choix de la Cour, mais non retenue par celle-ci — La «formule
bahreinite», — Sa signification et son interprétation eu égard à sa cohérence
interne — Incompatibilité entre la formule bahreinite et l'application de l'ut
possidetis juris au différend — Réintroduction de l'examen de la question des
effectivités, évité par l'arrêt, mais inévitablement resurgi du fait même du choix
du moyen de droit tiré de l'existence de la décision de 1939 — Le rapport
Weightman à la base de la décision britannique — Justification par Weightman
de la dévolution de Jazirat Hawar par les effectivités de Bahreïn — Absence
d'effectivités dans les autres îles de Hawar — Justification par Weightman de
l'attribution de ces îles sur la base d'une « présomption» d’effectivité — Contra-
diction interne du rapport Weightman — Existence d'un «double standard»
dans l'application du principe de proximité — Jugement ultra petita sur la base
d effectivités limitées à la grande ile des Hawar et totalement absentes dans les
autres iles et flots.

Hésitations postérieures du Royaume-Uni — Acceptation dans les années mil
neuf cent soixante d'un réexamen de la décision de 1939 par une autorité

 

109
146 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

«neutre» — Protestations persistantes et refus d'acquiescement de Qatar à la
décision de 1939 et aux actes d'occupation consécutifs — La conduite de non-
renonciation de Qatar comme susceptible d'empêcher la formation d'un titre au
profit de Bahreïn sur les Hawar — Question de la manifestation d'un exercice
d'autorité souveraine sur les îles — Fragilité des effectivités — Non-respect du
statu quo territorial pendant la période de 1936-1939 de préparation de la déci-
sion britannique — Non-respect du statu quo au cours de la médiation saou-
dienne à compter de 1983 et depuis l'introduction de l'affaire devant la Cour
internationale de Justice en 1991.

Recherche du titre historique sur les Hawar — Place des faits historiques
dans la dynamique des controverses juridiques territoriales — La rencontre
entre l'histoire et le droit — Le devoir du juge — Caractère purement descriptif
et factuel de l'exposé du contexte historique figurant dans l'arrêt sans applica-
tion des principes et règles juridiques qui encadrent les faits historiques —
Absence dans l'arrêt des conséquences juridiques susceptibles d'être tirées des
faits historiques — Critères juridiques d'appréciation des faits historiques —
Recherche par la Cour du titre historique pour Zubarah, mais abstention de le
faire pour les îles Hawar pour lesquelles cette recherche s'imposait davantage.

La présence britannique dans le Golfe et ses conséquences juridiques aux
XIX° et XX° siècles — Ses caractéristiques — La création de deux entités dis-
tinctes l'une de l'autre, Bahreïn et Qatar, dans le dernier tiers du XIX° siècle —
Formation progressive et consolidation du titre historique des Al-Thani sur la
presqu'île de Qatar.

La présence ottomane à Qatar à partir de 1871 et ses conséquences juridiques
jusqu'au retrait turc en 1914 — Le comportement du Royaume-Uni — La
conduite de Bahreïn et son silence d'acquiescement — La conduite des cheikhs
de Qatar et le développement de leur autorité sur toute la presqu'ile — Les
conséquences juridiques des conventions anglo-ottomanes de 1913 et 1914 —
Les traités anglo-saoudiens de 1915 et de 1927 — Les conséquences juridiques
de l'accord anglo-gatari de 1916.

La rencontre entre la géographie et le droit — Le devoir du juge — La proxi-
mité géographique — L'établissement d'une forte présomption juridique d'appar-
tenance à l'Etat cétier de toutes les îles situées dans ses eaux territoriales — La
notion juridique de «distance» — La question de l'intégrité territoriale de
l'Etat.

Le dossier cartographique — Place relative du matériau cartographique dans
l'administration de la preuve — Les cartes comme reflet de l’état de l'opinion
publique générale et de la réputation — Les cartes britanniques du War Office
et leur crédibilité toute particulière — La confirmation du titre de Qatar sur les
Hawar par l'universalité dans l'espace et la diversité dans le temps des cartes
produites — Le silence de l'arrêt sur le dossier cartographique.

Documents historiques sur la consistance territoriale de Bahreïn et de Qatar
— Les assiettes territoriales respectives à la lumière des documents historiques
— Appartenance des Hawar à Qatar.

Délimitation maritime — Décision infra petita — « Formule bahreïnite» et
ligne maritime unique — Portée de l’énumération des zones maritimes à délimi-
ter — Absence de test de cohérence du résultat du tracé — Ligne multifonction-
nelle et exercice des droits — Méthode de construction de la ligne médiane
provisoire — Lignes de base et points de base — Dédoublement fonctionnel et
évolution du droit — Rejet par la jurisprudence du dédoublement fonctionnel —
Points et lignes équitables — Délimitation de la mer territoriale et identification
équitable des points de base — Effets pervers sur le tracé de la ligne provisoire

110
147 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

— Enclavement des iles Hawar — Droit de passage inoffensif dans la mer ter-
ritoriale de Bahreïn — Régime de servitude internationale — Incompétence de
la Cour pour définir ce régime de servitude internationale — Obligation des
Parties de conclure un accord de servitude internationale — Qualification juri-
dique de Qit’at Jaradah — Notion et critère d'une ile — Evolution historique —
Etendue «naturelle» de terre: terre ferme — Ligne unique de délimitation —
Existence de deux secteurs — Point de séparation — Aménagement du secteur
nord — Effet excessif donné à Qit’at Jaradah.

Une suggestion conclusive — Précédents — Accord territorial saoudo-
bahreïnite: divisibilité, souveraineté et ressources — Accords algéro-marocains.

Conclusion générale — Attachement des juges africains de la Cour au prin-
cipe de l'uti possidetis juris — Absence de succession d'Etats — Artifices juri-
diques de la décision britannique de 1939 — « Le pétrole domine la terre et la
mer» — Ethique judiciaire — La décision britannique de 1939 vue à travers les
méthodes modernes d'interprétation et mesurée à l'aune de normes contempo-
raines du droit international.

TABLE DES MATIÈRES

Paragraphes

I. INTRODUCTION 1-15
II. La DECISION BRITANNIQUE DU I] JUILLET 1939 16-47
IIL. UNE SOLUTION « 4 MINIMA» 48-64
IV. EFFECTIVITES ET REFUS D’ ACQUIESCEMENT 65-85
V. LE TITRE HISTORIQUE 86-136
a) L'arrivée des Ottomans dans le Golfe en 1871 113-123

i) La conduite de la Grande-Bretagne d'abord 114-117

ii) La conduite de Bahreïn durant la période d'installation
ottomane à Qatar: le silence d’acquiescement de

Bahreïn 118-120

iii) La conduite des cheikhs de Qatar et le développement
de leur autorité sur toute la presqu'île 121-123

b) La convention du 29 juillet 1913 relative au Golfe et aux
territoires adjacents 124-128
i) L'article 1! tout d’abord 125-126
it) L'article 13 de la convention 127-128
c) La convention anglo-ottomane de 1914 129-130
d) Les traités anglo-saoudiens de 1915 et 1927 131
e) L'accord anglo-qatari de 1916 132-136
i) Par les qualités respectives des cocontractants 133
ii) Par la nature et l'étendue de la protection 134
iti) Par l’assiette territoriale concernée 135
VI. PROXIMITÉ ET INTÉGRITÉ TERRITORIALE 137-143

VII. LE DOSSIER CARTOGRAPHIQUE 144-148

11]
148

DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

VIII. DOCUMENTS HISTORIQUES SUR LA CONSISTANCE TERRITORIALE DE

IX.

X.
XI.

112

BAHREIN ET DE QATAR
a) L’assiette territoriale de Bahreïn

i) La description de Lorimer
ii) La description de J. T. Bent
iii) Trois mémorandums confidentiels britanniques
iv) Trois rapports militaires britanniques
v) Nombreux autres documents officiels anglais

b) L’assiette territoriale de Qatar: coincidence progressive
avec l’assise territoriale de la péninsule, îles adjacentes
comprises

LA DÉLIMITATION MARITIME

a) L'arrêt statue infra petita eu égard à la formule bahreïnite
appliquée au tracé de la ligne maritime unique

b) La méthode de construction de la ligne médiane provisoire

c) La qualification juridique de Qit’at Jaradah
d) Le tracé de la ligne finale de délimitation

UNE SUGGESTION CONCLUSIVE

CONCLUSION FINALE

149-162
150-157
150-151

158-161
163-205

164-180

181-193

194-201
202-205

206-212
213-217
149 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)
I. INTRODUCTION

1. Cette affaire divise depuis trop longtemps Qatar et Bahreïn. Voici
plus de soixante ans que Qatar proteste sans relache contre la décision
britannique de 1939 attribuant les îles Hawar à Bahreïn. Voici plus de
trente ans que des tentatives d’arbitrage infructueuses se rappellent a
notre souvenir. Voici plus d’une vingtaine d’années que la médiation
saoudienne avait commencé entre les deux pays avant de s’achever sur un
désolant échec. Les décennies ne se comptent plus qui connurent des
phases de négociations directes, toujours avortées, entre les deux Etats.
Enfin voici dix longues années que l’affaire, émaillée d'incidents de toute
nature, a été officiellement portée devant notre Cour.

2. Dans ces conditions, on serait sans doute plus que légitimé à espérer
que cette affaire connaîtra, avec l'arrêt rendu aujourd’hui par la Cour, un
dénouement définitif et heureux. Mais tous les ingrédients du succès ont-
ils été soigneusement recherchés et réunis dans cet arrêt? A cet égard,
notre espoir s’embrume lorsque nous nous référons au traitement de la
question des îles Hawar ainsi que de celle du tracé de la ligne unique de
délimitation maritime qui nous a paru avoir été obtenu par une méthode
assez inédite rompant avec les habitudes les mieux établies. En effet le
tracé provisoire de la ligne d’équidistance a été effectué en tenant déjà
préalablement compte de certaines circonstances spéciales dont certaines
sont d’ailleurs insignifiantes, comme Umm Jalid, formation maritime de
quelques dizaines de mètres, émergée à hauteur de 30 centimètres, La
règle fondamentale, « la terre domine la mer», n’a pas été respectée dans
le tracé de la ligne provisoire dès lors que l'arrêt a écarté la méthode de
calcul de masse terrestre à masse terrestre. Et c’est tout cela qui nous
pousse à rédiger la présente opinion.

3. Dans un procès, les parties doivent avoir la sagesse d'apprécier avec
un réalisme serein leurs gains et leurs pertes respectifs, parfois inévitables
dans un règlement judiciaire. L’arrét d’aujourd’hui est ce qu’il est. Mais il
est là. Notre vœu est que les Parties parviennent à tirer de cette situation,
mais surtout des inépuisables ressources que leur offre leur génie com-
mun, la volonté de reprendre avec confiance les chemins de la concerta-
tion et de rétablir entre elles des relations mutuellement fructueuses, à
travers un dialogue transcendant leurs difficultés ou leurs frustrations.

x * 4

4. La question des iles Hawar est d’une sensibilité extréme tant pour
Bahrein que pour Qatar. Elle est assortie d’une charge émotionnelle et
d’une densité affective exceptionnelles dans l’esprit des populations des
deux Etats.

5. Pour Bahreïn, perdre les Hawar c’est une capitis diminutio réelle-
ment aliénante, et aliénante à l’extrême, car c’est une grosse partie d’un
petit pays qui s’en irait. C’est aussi la perte d’un vestige de la splendeur

113
 

150 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

passée, un reste des temps déjà lointains où Bahreïn régnait sur presque
tout le Golfe et en tout cas sur la presqu'île qatarie elle-même. Pour
Bahreïn, Hawar représente un mythe politique fondateur, comme
il en existe dans beaucoup de pays. Dans le conflit séculaire franco-
germanique, aujourd’hui heureusement éteint, la question de l’Alsace-
Lorraine, entre autres conflits hautement inflammables, était comme un
silex qui faisait chaque fois jaillir l’étincelle de la guerre. Hawar c'est un
peu l« Alsace-Lorraine» de Bahreïn.

6. Pour Qatar, la perte ou la non-récupération des Hawar, par la force
du droit, devant une Cour pour la compétence de laquelle Qatar rompit
que de lances, créerait une déception dont l'intensité serait proportion-
nelle à l’attente confiante dans la justice internationale. Chaque Qatari, à
la fin de chaque journée, depuis soixante et un ans, voit les vagues du
reflux quotidien de la mer emporter chaque fois ses illusions perdues.
Lorsque la mer se retire, chaque jour, chaque Qatari peut franchir à pied
sec ces quelques centaines de mètres, et à certains endroits moins, qui le
séparent des Hawar...

7. Alors quoi d’étonnant si la psychologie des foules, tant à Bahreïn
qu’a Qatar, est pétrie avec ce levain aigre? C’est dire que la fonction apai-
sante et pacificatrice du réglement judiciaire doit remplir plus impérati-
vement que jamais son plein office dans une affaire comme celle-ci, dans
laquelle les deux Parties craignent une frustration que chacune d’elles
estime injuste d’avoir à subir par l’effet d’un arrêt qui viendrait à lui enle-
ver les Hawar.

8. Tâche ardue et quasi impossible pour la Cour que de satisfaire dans
ces conditions les deux Parties à la fois, alors qu’il faut juger strictement
en droit et se garder impérativement de tout jugement ex aequo ex bono!
Mais il est clair que la persistance dans le temps de ce différend aigu
imposait de toutes façons à la Cour un surcroît de devoir. Nous voulons
entendre par là que, en disant le droit, en tranchant exclusivement en
conformité au droit international, la Cour se devait toutefois de recher-
cher, parmi de possibles solutions, celle qui pouvait paraître la plus apai-
sante, celle qui était susceptible de provoquer le moins d’insatisfaction
d'un côté comme de l’autre.

9. Dans son opinion dissidente en l'affaire du Sud-Ouest africain, le
juge américain Philip Jessup a pu écrire que le droit international ne doit
pas être traité comme un recueil désuet de lettres mortes, remontant à une
période lointaine de l’histoire du monde et que «le «standard» à appli-
quer par la Cour doit tenir compte des vues et des attitudes de la com-
munauté internationale contemporaine» |.

' CALS. Recueil 1966, p. 441; les italiques sont de nous.

114
IS DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Deux auteurs, Garry Sturgess et Philip Chubb, ont par ailleurs
déclaré:

«Cette affaire a démontré [que] le droit n’est pas quelque chose qui
se situe hors de la réalité, à l'écart du politique... L'affaire met en
lumière la ligne délicate que la Cour se doit de suivre. Elle essaie en
général d'inclure dans son jugement des prononcés qui rendent ses déci-
sions en partie acceptables pour la partie qui a perdu; elle ne recourt
jamais à la critique excessive ni à l’offense. La finesse consiste à procé-
der de telle sorte que la décision rendue fasse /e moins mal possible au
perdant, dans le souci d'éviter que la Cour ne se rende impopulaire dans
une partie quelconque de la communauté internationale. »?

10. Ce serait erreur de penser un seul instant que tout cela est propre à
la juridiction internationale. Le même problème de rejet des décisions
judiciaires par opinion publique existe au sein de l'Etat et prend parfois
des proportions préoccupantes allant de la grande émotion du peuple jus-
qu'à des actes de violence. Qu'elle soit nationale ou internationale, la jus-
tice ne peut donc pas ne pas se préoccuper de se faire accepter, à travers
des décisions qui certes expriment l’état du droit, mais qui ne doivent pas
complètement négliger l'état de l'opinion publique. Un auteur a rappelé
que «les juges ne vivent pas dans l'isolement. Leurs opinions peuvent être
critiquées, et elles sont, et devraient être, influencées par la réaction popu-
laire. Ce processus se déroule souvent de manière subtile».

Il. A travers l'affaire du Sud-Ouest africain, on peut vérifier la jus-
tesse de la réflexion de Chaim Perelman qui écrivait: «Il est bien rare que
le raisonnement juridique puisse aboutir, comme ... les démonstrations
mathématiques, à une conclusion contraignante.» Aussi bien se pose au
juge. interne ou international, avec une acuité particulière, le problème de
l’«ucceptabilité sociale» de sa décision. « De fait, ajoute Stéphane Rials,
en dépit de la majesté qui s’attache à ses décisions, le juge ne peut pas se
passer de techniques qui rendront plus persuasive et plus légitime sa pro-
duction. »°

12. A plus forte raison cela est-il vrai lorsqu'il s’agit du juge interna-
tional qui est trop dépendant, pour sa saisine et sa compétence, du
consentement des Etats. Dans l'affaire du Sud-Ouest africain, le juge
international avait par avance stérilisé la portée de la solution technique
qu'il avait avancée et qui ne pouvait apparaître au public que comme un
expédient dérisoire dès lors que la Cour avait déjà consenti à sa compé-

? Garry Sturgess et Philip Chubb, Judging the World Court — Law and Politics in the
World's Leading Courts, 1988, chap. 7. “The Courts in Collision”. p. 213: les italiques
sont de nous. / Traduction du Greffe. |

* Norman Redlich, « Judges as Instruments of Democracy», in The Role of the Courts
in Society, Shimon Shetreet, 1988, chap. 11. p. 149-156. / Traduction du Greffe. ]

+ Chaim Perelman, Logique juridique, nouvelle rhétorique. 1976, p. 7 et 9.

* Les cours de droit, 1950, p. 429 et 451, cité par Stéphane Rials. «Les standards,
notions critiques du droit». in Chaim Perelman ct Raymond Vander Elst. Les notions à
contenu variable en droit, travaux du Centre national de recherches de logique. Bruxelles,
1984. p. 39-53. p. 46.

115
152 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

tence et à la recevabilité de la requête. L'opinion et les expectatives du
«public» sont un élément non négligeable: cela constitue déjà ce que cer-
tains auteurs appellent de l'infra-droit.

+ * +

13. Or, qu'a fait la Cour en la présente espèce? Pour emporter sa
conviction, les Parties ont abondamment échangé leurs arguments devant
elle sur des moyens de droit avancés par l’une ou l’autre d’entre elles au
sujet de la question des Hawar et portant sur

a) l'existence d’un titre originaire;
b) la présence d’effectivités:
c) le principe juridique de proximité et l'intégrité territoriale:

d) les preuves cartographiques;

e) le principe de l'uti possidetis juris; et enfin

f) la décision britannique du 11 juillet 1939 portant attribution des
Hawar à Bahreïn.

Loin d'examiner tous ces moyens de droit et de leur attribuer tout prix
qu'ils pourraient éventuellement mériter en faveur de la thèse de l’une ou
de l’autre Partie, la Cour a délibérément écarté les cinq premiers d’entre
eux, pour bâtir sa solution sur /a seule décision britannique du 11 juillet
1939.

14. Choix à la fois douteux et périlleux. Douteux, car, spécialement en
matière de contentieux territorial, la première démarche intellectuelle
habituellement entreprise est plutôt la recherche de l’existence d’un titre
originaire, historico-juridique, déployant ou non ses effets dans les temps
présents. Douteux également, car en ne répondant pas comme elle le
devrait à la masse des autres moyens de droit articulés par les Parties, la
Cour leur laisse (ainsi qu'à tout lecteur) la facheuse impression de
n’avoir que trop partiellement entendu ces Parties sur des thèmes qu’elles
jugeraient pourtant décisifs de leur point de vue. En d’autres termes, la
Cour a ainsi pris le risque non seulement d’un mal-jugé, mais encore
d’une absence d’un plein-jugé. Les « infra-petitae » la guettent alors dan-
gereusement. Choix périlleux au surplus car la nature de la présente
espèce n’est pas de celles qui permettent de faire aussi facilement l’éco-
nomie de divers moyens de droit du seul fait que l'examen d’un moyen

® André-Jean Arnaud, Critique de la raison juridique. Où va la sociologie du droit ?.
LGDJ, 1981. et spécialement ses développements intitulés «Repères pour une exploration
méthodique de l'infra-droit», p. 325 et suiv. « L’avant-dire-droit », comme le dénomme
l'auteur, est constitué par un ensemble de facteurs, objectifs et subjectifs, qui créent dans
l'imaginaire populaire véritablement les contours d’une décision judiciaire avant son pro-
noncé et qui nourrissent une attente du public: niveaux de conscience et culture juridique,
c’est-à-dire comportement conformiste ou révolutionnaire du public. associés à des fac-
teurs plus subjectifs faits d'attitudes. d'opinions, de comportements, de croyances,
d'images.

116
153 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

livrerait à coup sûr, et indiscutablement, croit-on, la solution en dispen-
sant la Cour de tout examen d’autres moyens. En cette affaire, comme en
bien d’autres, la solution tirée d’un moyen de droit pouvait se trouver
puissamment contredite, et du coup mise en échec et anéantie, par
d’autres moyens de droit. La science du droit international ne possède
pas la rigueur et la certitude logique des sciences mathématiques dans les-
quelles un raisonnement ne peut qu’exclure complètement ou rendre
superflu tout autre. La preuve en est qu’en droit international on ne
s'arrête pas au premier résultat dans une dévolution territoriale, puisqu'on
se livre ensuite à la recherche de l'existence d’un «meilleur titre».

15. Commençons par un examen de la décision britannique du i1 juillet
1939, par laquelle le Royaume-Uni attribua les Hawar à Bahreïn et qui
constitue le moyen de droit sur lequel la Cour a fait reposer tout son
arrêt. À notre avis, cette décision ne saurait constituer le «meilleur titre »
recherché. C’est ce que nous devons démontrer d’abord. Ce faisant, nous
regrettons de devoir nous attaquer là à ce qui fait la substance même de
l'arrêt.

II. LA DÉCISION BRITANNIQUE DU 11 JUILLET 1939

16. La Cour s’est prononcée sur la question de la souveraineté sur les
îles Hawar sur la seule base de la décision du Gouvernement britannique
du 11 juillet 1939. Selon la Cour, cette décision présentait un caractère
obligatoire pour Bahreïn et Qatar au moment de son adoption et leur
était opposable en dépit des protestations ultérieures du cheikh de Qatar.
La Cour a fait observer que la conclusion «sur la base de la décision bri-
tannique de 1939 la dispense de se prononcer sur l'argumentation des
Parties tirée de l'existence d’un titre originaire, des effectivités ou de
Papplicabilité en l'espèce du principe de Puti possidetis juris» (arrêt,
par. 148).

17. La Cour a donc fait le choix délibéré et périlleux, déjà analysé plus
haut, de trancher un différend territorial sur la base d'une décision a la
valeur juridique douteuse et de renoncer à un examen attentif des autres
moyens avancés par les Parties à l'appui de leur argumentation, à savoir
Vapplicabilité ou non en l'espèce du principe de Puti possidetis juris, des
principes de proximité géographique et d’unité territoriale, l'existence
éventuelle d'un titre originaire ou les effectivités. La Cour a ainsi choisi
de ne pas appliquer les principes de droit pertinents et évité de tirer les
conclusions qui s’imposaient d’un examen des traités internationaux, du
droit coutumier applicable relatif aux îles, du droit maritime, ou des
nombreux éléments de preuve cartographiques.

18. L'exercice auquel la Cour s’est livrée au sujet de la souveraineté sur
les îles Hawar aurait pu emporter la conviction si elle était allée au bout
de sa tâche et de la mission judiciaire qui est la sienne. Mais la Cour non

117
154 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

seulement s’est refusée à procéder à un examen de la validité matérielle de
la décision britannique du 11 juillet 1939, alors qu’elle y était invitée par
les Parties, ce qui déjà l’expose à se prononcer « infra petita», mais encore
son examen de la validité formelle de cette décision est à la fois lacunaire
et sujet à caution.

19. Sur cette question particulière des Hawar, qui emporte des consé-
quences importantes en matière de délimitation maritime, l'ensemble de
l'édifice juridique bâti par la Cour repose ainsi sur une seule fondation, la
décision britannique de 1939, et cette fondation est elle-même des plus
fragiles dans la mesure où elle a entraîné la Cour à la conclusion que le
consentement donné à la Grande-Bretagne en 1938 par les deux Parties
pour prendre ladite décision n’est affecté d’aucun vice. Or, comme nous
le démontrerons, le consentement du cheikh de Qatar est manifestement
vicié par l’existence d’un dol.

20. Mais avant de procéder à l’examen des circonstances douteuses
dans lesquelles cette décision a été prise, il n’est pas sans intérêt de rap-
porter à ce stade les propos d’un haut fonctionnaire du Foreign Office,
Christopher Long, qui, en 1964, en résumé des événements de 1938-1939,
admettait ce qui suit:

«Aucun des deux souverains n'a été invité à s'engager au préaluble
à reconnaitre la sentence, ni à le faire par la suite. Le gouvernement
de Sa Majesté a simplement «rendu» la sentence. Si celle-ci a pris la
forme d’un arbitrage dans une certaine mesure, elle a néanmoins été
imposée d'en haut, et aucune question n’a été soulevée quant à sa
validité. I] s’agissait simplement d’une décision prise pour des rai-
sons pratiques afin de préparer le terrain pour les concessions pétro-
lières. » ?

21. Autrement dit, le Foreign Office a lui-même reconnu en 1964 que
la décision de 1939 était «imposée d’en haut» et que le souverain de
Qatar ne s'était pas engagé à en accepter au préalable le contenu, ce qui
signifiait clairement que, quelle que fiit la façon dont elle était caracté-
risée, elle ne pouvait pas être considérée comme obligatoire.

22. Mais ce n’est pas seulement après la décision prise que l’on ren-
contre des témoignages comme celui de Christopher Long. Des opinions
critiques existent aussi, qui datent d'avant l'adoption de la décision de
1939 et émanent du même milieu diplomatique britannique. On relève
dans les Minutes établies le 30 décembre 1937 par Rendel, un de ces hauts
fonctionnaires britanniques, ce qui suit: «Concernant les îles Hawar
(n° 17), je ne peux que déplorer que l’India Office soit allé aussi loin (du
moins en apparence) en les allouant à Bahreïn.»

D'une manière plus générale, le dossier soumis à la Cour montre

? Réplique de Bahreïn, vol. 2, annexe 2, p. 4; les italiques sont de nous.
8 Réplique de Qatar, vol. 3. annexe 111.56. p. 349.

118
155 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

que, avant la décision dite «provisoire» de 1936, l'appartenance des
Hawar à Qatar n’était pas contestée.

x * x»

23. Jl est important de rappeler les faits et les circonstances qui ont
abouti à la décision britannique du 11 juillet 1939. Cela est d’autant plus
nécessaire que l'arrêt, loin de livrer le contexte historique précis qui a
entouré ladite décision, s’est limité, en ses paragraphes 118 à 135, à Pévo-
cation des faits les plus immédiats qui se sont déroulés entre le 10 mai
1938 et le 25 septembre 1939. C’est dans les «qualités», au tout début de
l'arrêt, loin des développements consacrés à l’examen de la décision de
1939, que l’on trouvera, détachés par conséquent de ces développements
et mélés à d’autres, des faits plus déterminants susceptibles d’éclairer la
décision britannique prise en 1939.

24. Comme nous le montrerons plus tard en examinant la question du
titre historique, il était admis, jusqu’en 1936 au moins, que Hawar appar-
tenait à Qatar, à la faveur de la consolidation historique et de la recon-
naissance de son titre. Mais la remise en cause du titre de Qatar s'ex-
plique par la conjugaison de la politique locale de certains agents britan-
niques et de l’aventure du pétrole par le lancement de l'exploration « off
shore». Une lettre confidentielle du 30 juillet 1933 de Gastrell, agent poli-
tique britannique à Bahreïn, adressée au résident politique britannique
dans le Golfe, faisait état de la réticence du souverain de Bahreïn et de
son fils à désigner par leur nom les îles à comprendre dans l'aire de la
concession pétrolière accordée par Bahreïn. Par un télégramme du lende-
main, 31 juillet 1933, adressé au Gouvernement de l'Inde, le résident poli-
tique dans le Golfe accéda à cette suggestion, mais en précisant toutefois
que «l’île Hawar ne fait nettement pas partie de l'archipel bahreïnite »°.

25. Après que le souverain de Bahreïn eut découvert que le «secteur
non attribué de Bahreïn», sur lequel il pouvait accorder une nouvelle
concession pétrolière, comprenait moins de la moitié du territoire ter-
restre de l’île principale de Bahreïn ainsi que Muharraq, Sitrah, Nabi
Salih et Umm Na’asan, Charles Belgrave, conseiller politique du souve-
rain de Bahreïn, a présenté à son supérieur, l’agent politique britannique,
le 28 avril 1936, une revendication officielle du titre sur les îles Hawar au
nom du souverain de Bahreïn. Ces prétentions étaient exposées dans le
document intitulé: «A propos des négociations en cours au sujet d'une
concession pétrolière sur le territoire de Bahreïn qui ne fait pas partie de
la concession pétrolière de 1925 » 9, Elles visaient des îles dont la majo-
rité est située dans la limite de 3 milles de la mer territoriale de Qatar.
Cette donnée géographique n'est pas contestée.

26. Voici comment les Minutes confidentielles du Foreign Office, datées
du [0 juin 1964, intitulées « Sovereignty over Hawar Island» et signées

° Mémoire de Qatar, vol. 6, annexe III.88, p. 451.
19 Mémoire de Qatar, vol. 7, annexe ITI.103, p. 17.

119
156 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

par Christopher Long, relatent les événements qui suivirent la réclama-
tion de Bahreïn:

«3. La première étape va d’avril à juillet 1936. Dans une lettre du
28 avril 1936 (E 3439), l'agent politique à Bahreïn signalait que
Bahreïn, encouragé pur de futurs concessionnaires pétroliers, avait
émis une prétention sur Hawar. Il remarque que «cela pourrait ...
nous être politiquement utile d'avoir un territoire aussi vaste que pos-
sible compris dans Bahreïn». Le résident politique soutenait cette
position et la question fut débattue, en même temps que des questions
pétrolières connexes, lors d'une réunion à Whitehall. En conséquence,
une lettre du 14 juillet 1936 à M. Skliros de Petroleum Concessions
Limited indiquait que «sur la base des éléments de preuve dont dis-
pose actuellement le gouvernement de Sa Majesté, il ressort que
Hawar appartient au cheikh de Bahreïn et qu'il incomberait à tout
autre demandeur éventuel de réfuter sa prétention. (E 4490.)»!!

27. Cette décision du 9 juillet 1936 du Gouvernement britannique fut
notifiée à Charles Belgrave qui en avisa le souverain de Bahreïn et à Skli-
ros de Petroleum Concessions Limited, mais nullement à l’émir de Qatar.
Celui-ci n’a été informé ni de la revendication officielle de Bahreïn sur les
Hawar du 28 avril 1936, ni de la décision britannique du 9 juillet 1936 et
n’a été associé de manière ni directe, ni indirecte, aux épisodes de cette
opération, alors même que le Gouvernement britannique ne pouvait
avoir ignoré que la plupart des îles concernées étaient situées dans une
limite de 3 milles des côtes de la péninsule qatarie et que Qatar les consi-
dérait comme sa possession. Ainsi, après les avoir survolées en 1934, la
Royal Air Force avait déclaré qu’elles faisaient partie du territoire de
Qatar. De plus, entre 1933 et 1934, au début des négociations sur l'octroi
d'une concession pétrolière, les autorités britanniques dans le Golfe et à
Londres étaient convaincues que les îles appartenaient non à Bahreïn,
mais à Qatar. Bien que le Gouvernement britannique eût déclaré que la
décision de 1936 était fondée sur les éléments de preuve dont il disposait,
il ne lui avait certainement pas échappé que, dans les Rapports annuels du
Gouvernement de Bahreïn ou dans le Journal de Belgrave, il
n'avait absolument jamais été question des îles Hawar, ni d'une quel-
conque administration de ces îles par le souverain de Bahreïn ou pour
son compte; tout au plus, y trouve-t-on une mention de la visite de
Weightman à Hawar le 15 avril 1938.

28. Il ressort donc de ce qui précède que la décision de 1936 avait été
prise non pas au vu des éléments de preuve disponibles, mais en dépit et
à l’encontre de ces éléments, et, bien qu’elle ait été qualifiée de «provi-
soire», son importance et ses effets pratiques ne pouvaient guère avoir été
sous-estimés. Elle a fixé, d’une façon définitive, les principes de la poli-
tique britannique des concessions «off shore» dans la zone concernée.

11 Réplique de Bahreïn. vol. 2, annexe 2, p. 2: les italiques sont de nous.

120
157 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

29. Néanmoins, pour atténuer les réactions prévisibles du souverain de
Qatar, les autorités britanniques précisèrent que cette décision avait un
caractère provisoire et qu'une décision définitive ne serait prise qu'après
l'examen des revendications que le cheikh de Qatar pouvait avoir sur ces
îles. Ces précautions furent vaines, car Belgrave tint à indiquer que le
souverain de Bahreïn inscrirait les Hawar sur la liste de ses possessions.
En conséquence, les négociations ultérieures sur l'octroi d’une concession
pétrolière dans le «secteur non attribué» de Bahreïn se sont déroulées
avec l’idée que les Hawar faisaient partie de Bahreïn et que seul son sou-
verain était en droit d'accorder une concession sur ces îles. Les autorités
britanniques compétentes, dans le Golfe et à Londres, ont également agi
avec l'idée que les îles Hawar appartenaient à Bahreïn.

30. Les autorités britanniques ont permis aux compagnies pétrolières
de continuer à négocier avec le seul souverain de Bahreïn l'octroi d'une
concession dans l’ensemble du secteur non attribué ou seulement sur les
îles Hawar, comme si elles avaient déjà décidé de manière définitive que
ces îles appartenaient à Bahreïn. En outre, la «décision provisoire» de
1936 avait inévitablement pour conséquence d'imposer à Qatar la charge
de réfuter la revendication de Bahreïn sur les îles, quand bien même la
proposition adressée plus tard au souverain de Qatar ne contenait pas les
éléments de preuve sur lesquels Bahreïn fondait sa propre revendication.
Ainsi, il n'était pas donné au souverain qatari la possibilité de réfuter les
arguments de Bahreïn.

31. C'est dans ce contexte que, le 10 mai 1938, le souverain de Qatar a
rappelé à Weightman, alors agent politique de la Grande-Bretagne, que
Hawar «de par sa position naturelle fait partie de Qatar» et «lui appar-
tient» !?. Se fondant sur ce fait, il a protesté contre le début d’une occupa-
tion du nord de Jazirat Hawar par Bahreïn; invoquant les relations entre
Qatar et la Grande-Bretagne, il a demandé à cette dernière de prendre
«toutes les mesures nécessaires pour éviter toute difficulté qui pourrait
provoquer une rupture de la paix»'*, Dans sa réponse datée du 28 mai,
Weightrnan, faisant référence à la revendication de Bahreïn sur les îles
Hawar, a déclaré ce qui suit:

«Il est de fait que, par l'occupation formelle de ces îles depuis un
certain temps, le Gouvernement de Bahreïn possède prima facie un
titre sur ces îles, mais je suis autorisé par le résident politique à vous
dire que, néanmoins, le gouvernement de Sa Majesté serait disposé à
considérer attentivement toute revendication formelle que vous pré-
senteriez au sujet des îles Hawar, sous réserve que celle-ci soit
appuyée par un exposé complet des moyens de preuve que vous
invoquez pour affirmer que vous, cheikh de Qatar, avez souveraineté
sur ces îles. »!4

'2 Mémoire de Qatar, vol. 7. annexe III.150, p. 255.
'3 Jbid., p. 256.
14 {bid.. annexe I11.156, p. 281 et 282.

121
158 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

32. Weightman ajouta qu’entre-temps le Gouvernement britannique
«ne sera pas disposé à interdire ou restreindre» !° l'occupation des îles
par Bahreïn. Dans sa réponse à l’agent politique datée du 27 mai, le
cheikh de Qatar a accepté que la procédure de règlement du problème fit
assumée par les Britanniques dans les termes suivants: «Je vous suis très
obligé des termes excellents de votre lettre et je remercie aussi le gouver-
nement de Sa Majesté qui, comme vous l'avez dit, décidera de la question
en s'inspirant de la vérité et de la justice.»'® Le 30 mai, Weightman a
rencontré le cheikh à Doha. Puis, le 15 juin, le cheikh a écrit à Weight-
man en lui rappelant que, lors de sa visite, «[il l'avait remercié] de
{l'avoir informé de [son] intention d’enquéter très sérieusement sur le
sujet, afin d’éclaircir les faits et de permettre au gouvernement de Sa
Majesté de prendre sa décision en toute justice et équité» !?.

33. C’est dans ce contexte particulier, alourdi au surplus par des riva-
lités pétrolières opposant Britanniques et Américains, que le Royaume-
Uni prit sa décision du 11} juillet 1939 qu'il notifia, par deux lettres iden-
tiques, aux souverains de Bahreïn et de Qatar et par laquelle il attribua
les Hawar à Bahreïn '#.

ae
* *

34. Nous sommes d’accord avec la majorité de la Cour pour déclarer
que la décision britannique de 1939 n’est pas une sentence arbitrale et
n'est donc pas revétue de l’autorité de la chose jugée. Nous approuvons le
raisonnement de la Cour et estimons avec elle que les éléments caracté-
ristiques d’une définition d’une sentence arbitrale font ici défaut. La déci-
sion britannique est une décision politique, ou administrative et, en tant
que telle, elle constitue un simple fait historique.

35. Mais, selon l'arrêt, cette décision est juridiquement obligatoire à ce
jour pour les deux Parties, en vertu du consentement donné par chacune
d'elles en 1938 aux représentants locaux du Royaume-Uni. Nous mar-
quons notre désaccord total sur ce point.

36. Comme l’a souligné l'arrêt, en notant à juste titre au passage la
similitude entre la présente espèce et l'affaire Doubaï/Chardjah, le consen-
tement des souverains était certes requis. Nous admettons que, dans les
circonstances de notre affaire et compte dûment tenu du type de relations
entretenu par Bahreïn et Qatar avec le Royaume-Uni, un tel consente-
ment était nécessaire. Mais, dans notre arrêt de ce jour, ce consentement
est artificiellement examiné, détaché de tout son contexte de l’époque et
analysé en fin de compte en toute abstraction.

37. Pour parvenir à la conclusion que la décision britannique était et
demeure obligatoire pour les Parties, Parrét a considéré indivisible le

‘S Mémoire de Qatar, vol. 7, annexe 111.156, p. 282.

16 Jbid., annexe 11.157. p. 287: les italiques sont de nous.
17 Jbid.. annexe 111.160, p. 307.

18 Mémoire de Bahreïn, vol. 5, p. 1176.

122
159 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

consentement du souverain de Qatar. Le consentement à la procédure
impliquant consentement à la décision de fond, les protestations du
cheikh de Qatar seraient des lors sans valeur juridique: formulées «à pos-
teriori», elles exprimaient simplement le sentiment de déception de leur
auteur.

38. En la présente affaire, Vindivisibilite du consentement n'est pas
établie: elle est seulement présumée. Sur le plan politique, les relations
entre la Puissance protectrice et l'Etat protégé ne permettaient pas luti-
lisation d’un langage autre que de déférence dans lequel les souverains
locaux se sont exprimés: aussi interpréter ces expressions comme révéla-
trices d’un consentement à une renonciation à la compétence territoriale
est-il constitutif d’un véritable contresens dans la signification naturelle
des mots et des comportements en 1939. Sur le plan juridique, lorsque
l'arrêt oppose à Qatar son consentement, en vérité hypothétique, au
contenu de la décision de 1939, il reproche à cette Partie de n'avoir pas
adhéré à la décision dont elle avait été menacée, dès 1937, en termes voi-
lés. Indépendamment du caractère dolosif des manœuvres des agents bri-
tanniques, la question est de savoir si Qatar était juridiquement tenu d’y
adhérer. Une réponse négative s'impose. En matière territoriale, le consen-
tement à un abandon de souveraineté ne peut pas être présumé; la renon-
ciation doit être exprimée et établie de manière non équivoque. H s'agit
d'une règle absolue en droit international. L’acceptation d’une compé-
tence du Royaume-Uni pour disposer de la souveraineté sur les îles
Hawar n’est pas établie. Le consentement à la procédure, à supposer
même qu'il ait été valablement donné, guod non, ne signifiait pas consen-
tement automatique à la décision finale. On ne voit pas dans le dossier
soumis à la Cour, spécialement dans les lettres de Qatar citées par l'arrêt,
que Qatar ait donné son consentement à être juridiquement lié par la
future décision.

39. Nous répétons que, dans une affaire comme celle-ci, le consente-
ment devait être explicite, éclairé et libre. Ce ne fut pas le cas. Le para-
graphe 141 de l'arrêt, qui se rapporte à la question de la validité formelle
du consentement de Qatar, est déterminant en ce qu'il montre, dans un
certain surréalisme, la conception, sans prise sur le réel, que l'arrêt se fait
du consentement. Ce paragraphe mérite d'être cité:

«s'il est exact qu'au cours de cette procédure les fonctionnaires bri-
tanniques chargés du dossier sont partis de la prémisse que Bahreïn
possédait prima facie un titre sur les îles et que la charge de la preuve
contraire reposait sur le souverain de Qatar, Qatar ne saurait soute-
nir qu'il ait été contraire à la justice de partir de cette prémisse dans
la mesure où il en avait été informé avant de consentir à la procédure
et où il n'en a pus moins consenti à ce qu'elle se déroule sur cette
base»,

1 Les italiques sont de nous.

123
160 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

En vérité, par ce seul paragraphe déjà, le jugement de la Cour s'arrête
au seuil de la question du dol et fait une pirouette.

40. Que s'est-il exactement passé en effet? Il faut restituer tout le
contexte et non pas se contenter d’un raisonnement abstrait. Par le traité
anglo-qatari de 1916, ainsi que par les assurances des années trente, liées
à l'octroi de la concession pétrolière consentie par Qatar en 1935, le Gou-
vernement britannique avait garanti lintégrité territoriale de Qatar. II
n’en a pas moins pris la décision faussement dénommée «provisoire» de
1936 par laquelle il a contrevenu à ce respect de l'intégrité territoriale. Et
de plus il a veillé à ce que Qatar n'en fût pas informé. Déjà, et par ce seul
fait, on peut affirmer que /e consentement de Qatar à la procédure ne fut
pas un consentement éclairé. La décision britannique de 1936 a non seu-
lement été cachée au souverain de Qatar, mais encore n'est pas restée à
l’état de décision «provisoire» comme on l’avait qualifiée, puisque à par-
tir de 1937 Bahreïn avait commencé à occuper le nord de Jazirat Hawar
avec le concours des agents britanniques. Cela rendait irréversible cette
décision. Le dol est alors bien caractérisé. Comment le Royaume-Uni
pouvait-il dans ces conditions entamer en mai 1938 une procédure par
laquelle il faisait comme s’il n’avait jamais pris de décision auparavant?
La décision était bel et bien prise depuis 1936, et appliquée depuis 1937,
lorsque Weightman échangea sa correspondance en mai 1938 avec le sou-
verain de Qatar sur la procédure. Si l’on devait faire une comparaison,
dans le respect toutefois des limites spécifiques propres à chaque cas, on
pourrait rapprocher cette situation de celle décrite dans l'article 17 du
Statut de la Cour qui interdit à tout membre de celle-ci de connaître
d’une affaire s’il avait déjà eu à traiter de celle-ci dans le passé à un titre
ou à un autre.

41. Mais il y a plus. Lorsque le souverain de Qatar découvrit les pre-
mières manifestations de l’occupation par Bahreïn de la partie nord de
Jazirat Hawar, il se plaignit de cette «ingérence» auprès du Gouverne-
ment britannique dont il rencontra le représentant Weightman en février
1938. Le Gouvernement britannique ne lui révéla, ni a ce moment-là, ni
au cours des échanges de correspondances de mai 1938, l'existence de la
décision qu'il prit en 1936 et qui autorisa précisément ces premières mani-
festations d'occupation bahreïnite. Cela justifie une tout autre lecture de
la situation qui prévalait lors des échanges de correspondances de mai
1938, que celle donnée par le paragraphe 141 de l'arrêt, cité ci-dessus.
Tout s'était passé en effet comme si le Royaume-Uni voulait montrer au
souverain de Qatar que cette occupation bahreïnite était une réalité indé-
pendante de la volonté britannique, qu’elle était en somme dépourvue de
tout lien de cause à effet avec la décision de 1936 (qu'il continuait à
cacher), qu'il devait prendre cette occupation comme un fait qui le pous-
sait plutôt à penser que les Hawar appartenaient prima facie à Bahreïn et
enfin qu'il n'entendait pas mettre un terme à une telle occupation sans
connaître au préalable les arguments de Qatar qui la condamneraient au
plan du droit. On voit par là que l'échange de correspondances de mai
1938, rétabli dans son contexte véritable et dans sa pleine signification,

124
161 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

trahissait l'existence d’une situation qui empéchait que le consentement
de Qatar fût parfaitement éclairé. Ce fut une opération à quatre temps:
d'abord taire l'existence de la décision de 1936; ensuite laisser accréditer
l'idée que l'occupation bahreïnite qui en est réellement résultée est totale-
ment indépendante de cette décision; après quoi saisir toutefois cette
occupation comme une bonne occasion d'affirmer qu'elle justifie de penser
qu'« à première vue» les Hawar appartiennent à Bahreïn: et enfin se gar-
der de faire interrompre cette occupation sans avoir reçu au préalable
l'argumentation contraire de Qatar.

42. Dans un tel contexte et dans ces conditions, il est surréaliste de pen-
ser que le souverain de Qatar, «informé» ainsi du sentiment prima facie
britannique, pouvait renoncer à «participer à la procédure sur cette base».
De surcroît, en saisissant le Royaume-Uni de sa plainte contre Bahreïn
pour occupation illégale, le souverain de Qatar ne mettait nullement en dis-
cussion, et ne soumettait nullement à décision, sa souveraineté sur Îles
Hawar. Et il a confirmé le 27 mai 1938 cette même vision des choses: «Je
voudrais présenter ma plainte formelle contre les mesures prises par le
Gouvernement de Bahreïn dans des îles qui appartiennent à d’autres que
lui...» C'est là que l'équivoque, révélatrice du dol, affieure. Qatar ne
réclamait aucune décision du Royaume-Uni sur sa propre souveraineté sur
les Hawar, au moment où, à son insu, la dévolution de ces îles à Bahreïn
avait déjà été faite en vertu de la décision britannique secrète de 1936.

43. Pour compléter le tableau, il conviendrait d'observer que ce n'est
pas seulement la décision de 1936 qui n'a pas été communiquée à Qatar.
La réclamation officielle formulée en avril 1936 par Bahreïn sur les
Hawar n’a pas non plus été portée à sa connaissance. Du reste il fut tenu
dans l’ignorance de toutes les pièces échangées avant la décision finale de
1939. Le « Preliminary Statement» de Belgrave de 1939 n'avait Jamais été
communiqué à Qatar, alors qu'il était analysé déjà dans le rapport Weight-
man « Ownership of the Hawar Islands» du 22 avril 1939 qui fut à la base
de la décision britannique de 1939.

44. C’est donc un semblant de «consentement», chargé d’ombres et
d’équivoques, que l’arrêt s’essaie à prendre en compte, tant pour la pro-
cédure que pour le fond, alors que ce consentement, limité en tout état de
cause à la procédure, était vicié par le dol. Ce consentement qui n'était ni
explicite, ni parfaitement éclairé, ni totalement libre, a été au surplus
dépouillé de tout son contexte qui le viciait, et en particulier de toutes les
séquences éclairantes antérieures à l'échange de correspondances de mai
1938. Comment pouvait-on déclarer que ce consentement à la procédure,
vicié et invalide, pouvait générer une obligation d’être lié par la décision
britannique de 1939 qui n'était d’ailleurs que la décision prise antérieu-
rement en 1936?

45. Comme nous l’avions fait observer plus haut, de hauts fonction-
naires du Foreign Office et de l’India Office ont du reste reconnu plus

20 Mémoire de Bahreïn, vol. 5, annexe 260, p. 1103.

125
162 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

tard que la décision de 1939 avait été imposée au souverain de Qatar dont
le «consentement» ne possédait ni la qualité, ni la portée, pour équivaloir
juridiquement à un consentement explicite, éclairé et libre.

46. La conclusion aurait dû être un prononcé de nullité de ce consen-
tement de la part de la Cour. La décision britannique de 1939 était de ce
fait impropre à servir de titre pour une dévolution des Hawar à Bahrein.

*
* *

47. Nous nous sommes situés jusqu'ici dans l'analyse de la validité
seulement formelle de la décision britannique de 1939. Nous devons à
présent nous préoccuper de sa validité substantielle, en dépit d’ailleurs du
fait que son invalidité formelle nous aurait suffi pour nous dispenser
d’examiner la question de sa validité matérielle. Mais nous devons main-
tenant expliquer pourquoi nous traiterons ci-après cette seconde question
pourtant superflue, car si la Cour l’avait examinée, elle aurait pu du
moins, dans sa propre logique, parvenir à une solution 4 minima, nous
voulons dire à une solution de partage des Hawar, en prenant ia en
compte les effectivités de Bahreïn.

III. UNE SOLUTION « 4 MINIMA»

48. Livrons-nous à présent à une lecture alternative de l'arrêt de la
Cour au sujet des Hawar. L'arrêt s'est en effet limité à l'examen de /a
validité purement formelle de la décision britannique de 1939 en s’arré-
tant au seuil des vices de consentement qui étaient patents et qu'il s’est
refusé à relever. Mais, de surcroît, l'arrêt a évité d'examiner /a validité
substantielle de cette décision. L'arrêt touche assez superficiellement cet
aspect en son paragraphe 140 qui rappelle, à juste titre toutefois, que le
Gouvernement britannique s'était engagé à rendre sa décision «dans un
esprit de vérité et de justice»; aucune conclusion n'est cependant tirée par
la suite de ce rappel pourtant significatif. I] est clair que, ce faisant, la
majorité de la Cour a cherché à éviter d'apprécier la consistance des effec-
tivités invoquées par Bahreïn. Celles-ci, de Pavis général, sont trop faibles
pour justifier la dévolution des Hawar à cet Etat. Ce n’est donc pas vers
cette question des effectivités que l'on peut se tourner pour trouver un
meilleur titre en faveur de Bahreïn.

49. Mais arrêtons-nous quelques instants de plus sur cette question
pour vérifier si la Cour n'aurait pas pu s'engager dans une voie autre que
celle de l'attribution des Hawar in toto à une seule partie et ce, en partant
de la logique même qui a inspiré la Cour.

50. La fameuse «formule bahreïnite» nous reconnaît sans réserve le
pouvoir de décider du sort de la décision de 1939 et donc de la confirmer,
de l’annuler, de la modifier, ou de l'ajuster, le cas échéant, ou tout sim-

126
163 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

plement de l’interpréter d’une manière qui lui restituerait sa cohérence
interne. La formule se lit comme suit: «Les parties prient la Cour de
trancher toute question relative à un droit territorial ou à tout autre titre
ou intérêt qui peut faire l’objet d’un différend entre elles...»

51. Ouvrons ici une parenthèse. Ne croit-on pas que cette «formule
bahreïnite» (qui, comme son nom l'indique, avait été proposée par
Bahreïn) peut et doit s’analyser comme une invitation faite à la Cour de
ne pas tenir compte du tout du principe de l'uti possidetis juris et donc de
soumettre la décision britannique de 1939 à tout examen, à toute critique
ou même à toute sanction qu'elle pourrait mériter? Il nous semble en
effet que, là où l’uti possidetis juris pouvait nous lier les mains et nous
imposer de confirmer purement et simplement la décision de 1939, la for-
mule bahreïnite au contraire nous délivrait entièrement et nous invitait
au libre examen de cette décision. On observera aussi au passage que
plaider l’appartenance des Hawar à Bahreïn au nom de l’uti possidetis
juris exposait Bahreïn, qui l'avait tenté, à la fois à un inconvénient et à un
risque. Inconvénient de mettre en avant une présence bahreinite aux
Hawar au jour de l'indépendance, présence fondée sur des effectivités fra-
giles, voire insignifiantes, donc impropres à la justifier. Et surtout risque
pour Bahreïn de miner de l’intérieur sa stratégie judiciaire fondée sur
l’invocation du principe de l’uti possidetis juris. Bahreïn réclamait à la
fois Hawar et Zubarah, la première se trouvant sous l'autorité bahreinite
au jour de l’indépendance et la seconde sous celle de Qatar à la même
date. Donc la stratégie judiciaire choisie par Bahreïn n'aurait permis à
celui-ci de gagner les Hawar qu'en perdant Zubarah, si l'on applique de
manière cohérente l'uri possidetis juris que Bahreïn ne pouvait invoquer
dans le premier cas sans le faire dans le second. Fermons la parenthèse.

52. Il faut observer que la décision de 1939 sur laquelle l'arrêt a choisi
de se fonder nous ramène, qu’on le veuille ou non, quant à son contenu,
à la question des «effectivités» que l’arrêt a cherché à éviter d'examiner.
En effet le rapport de Weightman, proposant à son gouvernement d’attri-
buer les Hawar à Bahreïn, s'appuie seulement sur les effectivités réalisées
en 1937-1938 à la suite de la décision secrète de 1936. A cet égard, rap-
pelons, une fois de plus, que la Cour avait le devoir de statuer sur le titre
historique invoqué contradictoirement par les Parties; mais, après avoir
tenu à fidèlement reproduire les arguments de chacune d'elles sur cette
question de titre, elle ne s'est curieusement pas du tout prononcée sur la
valeur de ces arguments respectifs, non plus d'ailleurs que sur le bien-
fondé du recours à ce moyen de droit?!.

>! Comme on l’observera ci-dessous, les Parties ont abondamment plaidé ce moyen de
droit. Tout ce qu'a fait la Cour dans le présent arrêt c'est de l'avoir rappelé en divers
paragraphes. mais absolument sans trancher à aucun moment cette question du titre. Cf.
par exemple les paragraphes 100 et 101 dans lesquels Bahreïn a invoqué un titre historique
remontant à deux siècles. ainsi que les paragraphes 99 et 107 dans lesquels Qatar invoque
«la primauté de son titre originaire» «sur les effectivités dont se prévaut Bahreïn».

127
164 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

53. On aurait pu comprendre que la Cour ait cherché à éviter de
s'engager dans un examen relativement difficile du titre historique. Mais
c'était tomber de Charybde en Scylla. car elle s’est exposée à déboucher
alors sur la question des effectivités évoquée par le rapport Weightman et
escamotée par nécessité par elle. Du moins, en donnant l'apparence de ne
se fonder que sur la seule décision britannique de 1939, mais en s’arrétant
soigneusement au seuil de la question des effectivités impliquée par cette
décision, la Cour aurait-elle pu choisir une solution médiane par souci de
cohérence: aller au-delà d’un examen de la validité purement formelle de
la décision de 1939, tout en restant en deçà d'un véritable examen de la
validité matérielle de cette décision. Agissant a minima, la Cour aurait pu
en effet éviter de chercher à remettre en cause les motivations du rapport
Weightman (fondées non seulement sur des effectivités trop fragiles, mais
encore sur de simples présomptions d’effectivités); elle aurait pu se bor-
ner plutôt à en tirer toutes les conclusions nécessaires, et non pas cer-
taines seulement comme l'avait déjà fait le Gouvernement britannique.

Expliquons-nous plus complètement sur les perspectives de cette solu-
tion médiane nécessairement inscrite, quoi qu’on dise, dans la logique du
choix de départ de la Cour.

54. Partons en effet de l'hypothèse, nécessairement impliquée par le
raisonnement de la Cour, à savoir que la décision britannique de 1939,
sur laquelle elle s'est fondée, a été motivée, les motifs ayant été clairement
explicités par le rapport Weightman au vu duquel le Gouvernement bri-
tannique s’est décidé dans le sens que l’on sait. Force est alors de cons-
tater que l'arrêt de la Cour n'a pu écarter la question des effectivités qui
est à la base des motifs avancés par Weightman qu’en se limitant à exa-
miner, comme nous l’avions relevé, l'aspect formel de la décision britan-
nique à l'exclusion de son contenu matériel. Ce faisant, la Cour n’a pas
craint

a) de s'arrêter ainsi à mi-chemin alors que les motifs de la décision
contenus dans le rapport Weightman ne sont pas sans pertinence
pour la solution de la question de la dévolution des Hawar;

b) de se prononcer infra petita, en deçà de ce que les Parties attendaient
delle lorsqu'elles Pont habilitée à aller vraiment et complètement au
fond du différend, grâce à la «formule bahreïnite».

55. Le document de base que la Cour aurait dû analyser en priorité est
donc le rapport Weightman, qui apparaît d'emblée

a) comme n'ayant fondé la décision qu'en partie, en justifiant l’attribu-
tion de la grande île de Hawar par les effectivités: mais

b) comme ayant commis une erreur de fait et de droit en «présumant»
simplement qu'il existait aussi des effectivités pour le reste des îles

Hawar; alors que

128
165 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

c) Bahreïn, dans ses écritures, et notamment par la carte n° 4 de
l’annexe 7 de son mémoire (voir ci-après, p. 215), situe les effectivités
EXCLUSIVEMENT dans la grande île de Hawar; et que

d) dans ses écritures Bahreïn parle d’ailleurs très souvent de « Hawar»
ou de «l’île de Hawar» (au singulier). La terminologie est d’ailleurs
assez parlante par elle-même parce que seule la grande ile s'appelle
«Jazirat Hawar» («l'île de Hawar»), et a donné son nom de « Hawar»
à l’ensemble des îles alors que chacune des formations autres que
«Jazirat Hawar» possède son nom propre.

56. Si la Cour s'était livrée à un examen du rapport Weightman qui est
à la base de la décision de 1939, elle se serait donc rendu compte immé-
diatement d'une certaine contradiction interne qu'il comporte.

57. C'est cette contradiction interne qui a jusqu'ici affecté la pleine
application de la décision de 1939, puisque d'une part Bahreïn n’a pu
occuper que la plus grande de ces îles et que d’autre part Qatar se refuse
depuis soixante et un ans à acquiescer à ladite décision. La Cour ne pou-
vait remplir complètement son mandat qu'elle tient de la formule bahrei-
nite qu'en mettant un terme à cette situation et en rendant la décision de
1939 applicable par les Parties, grâce au remède qu'elle devait imaginer
pour faire disparaître la contradiction interne relevée dans le rapport
Weightman et traduite dans la décision britannique.

58. Il n’est pas difficile de se rendre compte que la décision britannique
de 1939 était inspirée par des motifs politiques et des intérêts pétroliers.
Mais le rapport Weightman lui a donné également un habillage ou un
motif juridique, en invoquant des effectivités de Bahreïn. Sans avoir à
revenir sur la faiblesse de ces effectivités, on se bornera à noter que la
décision britannique de 1939 ne pouvait pas sur une telle base justifier
l'attribution des Hawar dans leur totalité, mais seulement la plus grande
ile des Hawar, même si la possession physique impliquée par ces effecti-
vités était, surtout au moment où Weightman écrivait, à la fois très faible
et très récente.

59. Mais la Cour pouvait observer que, au paragraphe 13 de son rap-
port, M. Weightman s'était hasardé à émettre une hypothèse, qui était
Jausse et qui le demeure à ce jour, en « présumant » que les petites îles et
rochers autres que «Jazirat Hawar» («l'île de Hawar») devaient tomber
« presumably» sous l'autorité du souverain qui contrôle la grande île.
Ainsi Weightman reconnut parfaitement que Bahreïn ne possédait pas
d’effectivités sur les autres îles.

60. On ne voit dès lors pas quel fondement juridique on pourrait faire
valoir pour justifier en totalité la décision de 1939 et attribuer à Bahreïn
l'ensemble des îles Hawar. On n'en voit d'autant moins que, pour les îles
autres que la grande, Qatar a pour lui non seulement l'absence de posses-
sion physique de ces îles par Bahreïn, mais aussi la proximité géogra-
phique et la présomption de droit international concernant la souverai-

129
166 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

neté sur des îles situées en totalité ou en partie dans la mer territoriale
de Qatar.

61. Par l’utilisation de l'expression « les petites îles arides et inhabitées
et les flots rocailleux qui forment la totalité de l'archipel de Hawar»,
Weightman laisse certes entendre dans son rapport que les îles autres
que la grande devraient suivre le sort de cette dernière. On pourrait inter-
préter cela comme une invitation à appliquer en droit international le
concept de « l'accessoire qui suit le principal».

62. Mais:

a) il n'existe pas en droit international de principe de cette nature;

b) on viendrait à appliquer à la grande île «Jazirat Hawar» une «force
d'attraction» sur les autres, alors même que les effectivités qui la
poussaient vers Bahrein étaient déja par elles-mémes trés peu sub-
stantielles, surtout en 1937-1938; et

c) surtout, on viendrait à appliquer au bénéfice de «Jazirat Hawar» «un
pouvoir d’attraction» qu'on dénierait à la masse continentale de
Qatar, qui a pour elle la présomption légale d'appartenance des îles
situées dans la mer territoriale de l'Etat côtier; et enfin

d) à cet égard, on se souviendra des remarques déjà citées supra de Max
Huber dans l'affaire de l'Ile de Palmas et selon lesquelles d’une part
un «acte de prise de possession initiale ... peut difficilement s'étendre
à toutes les parties du territoire» et d’autre part l'exercice de la sou-
veraineté qui est «une manifestation continue et prolongée, doit se
déployer à travers tout le territoire» ??.

63. Rien ne justifiait donc d'attribuer l’ensemble des Hawar à Bahreïn
du seul fait que la principale île de Hawar lui reviendrait. La décision de
1939 aurait dû à tout le moins être interprétée dans les limites de la cohé-
rence interne du rapport Weightman qui la motivait. Une solution
moyenne à la question des Hawar pouvait donc être envisagée dans le
droit fil de lu logique de ce rapport qui indique en son paragraphe 4 que le
principe de proximité joue en faveur de l'Etat côtier! En ne Venvisageant
pas, l'arrêt s’est davantage affaibli, car la Cour a implicitement jugé
«ultra petita» sur la base d’effectivités limitées à la grande île des Hawar
et totalement absentes dans les autres îles et îlots.

64. Ainsi donc, et pour nous résumer et conclure,

— une première approche, à partr de l'analyse du contenu de la décision
britannique de 1939, aurait dû consister à laisser à Bahreïn la souve-
raineté sur la grande île « Jazirat Hawar» et à reconnaître à Qatar la
souveraineté sur les autres petites îles, où aucune effectivité bahreïnite

22 Nations Unies, Recueil des sentences arbitrales, vol. Ul, p. 855, et traduction fran-
çaise dans la Rerue générale de droit international public, op. cit., 1935.

130
167 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

n’était décelable; c'eût été une division « verticale » de l'archipel côtier
des Hawar;

— une seconde approche, elle aussi fondée sur l’analyse du contenu de la
décision de 1939, aurait pu être une division « horizontale » de Jazirat
Hawar ou même de l'ensemble des Hawar. Nous voulons dire par là
que cette seconde approche se serait nourrie essentiellement de l’idée
que les effectivités bahreïnites sont non seulement faibles dans cer-
taines régions et inexistantes dans d’autres, mais aussi et surtout
qu'elles ont ia particularité d’avoir été trop tardives pour certaines d’en-
tre elles, ce qui les disqualifie pour servir de faire-valoir pour une sou-
veraineté. Les effectivités établies en 1937-1939 dans la partie nord de
la grande île de Hawar auraient inspiré cette division «horizontale».

IV. EFFECTIVITÉS ET REFUS D’ACQUIESCEMENT

65. En tout état de cause, l’absence de consentement de Qatar à la
décision de 1939 et les hésitations consécutives du Royaume-Uni n’ont
pas fini de fragiliser juridiquement cette décision britannique. Celle-ci n’a,
semble-t-il, pas paru à son propre auteur comme absolument justifiée. II
est plus que vraisemblable qu’elle ait été inspirée plus par des intérêts
pétroliers que par des considérations tirées du dossier. Mais ce qu’il faut
surtout retenir comme significatif dans la conduite britannique, c’est le
fait que:

— le Royaume-Uni commença par prendre en 1936 une décision simple-
ment «provisoire», qu'il n’a pas divulguée à Qatar, comme s’il n’était
pas tout à fait certain de sa rectitude juridique, étant remarqué au
surplus que ce comportement aurait dû disqualifier par principe le
Royaume-Uni pour connaître une nouvelle fois de cette affaire en
1938-1939; il y a là en effet, comme nous l'avons déjà indiqué, un
«conflict of interests» caractérisé:

— le Royaume-Uni pressé par Qatar, qui avait protesté contre la déci-
sion définitive de 1939, avait invoqué, entre autres, la situation de
guerre mondiale pour justifier son refus de réexaminer la question;

— le Royaume-Uni accepta dans les années soixante l’idée d’un réexa-
men de la décision de 1939 par une autorité «neutre», dans le cadre
d’un arbitrage international.

66. Il convient par ailleurs de relever l'absence d'acquiescement de
Qatar et ses protestations persistantes contre la décision de 1939. Celle-ci
n’a pas été acceptée par Qatar et a fait l’objet depuis lors et jusqu’à ce
jour de protestations répétées de sa part. On reviendra plus loin sur les
conséquences juridiques des protestations de Qatar depuis soixante et un
ans contre l'occupation des îles Hawar par Bahreïn à la suite de la noti-

131
168 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

fication de la décision de 1939. On se bornera ici à analyser la prétendue
acceptation de cette décision par Qatar.

67. Ila été fait état d’une lettre d'août 1939 que le souverain de Qatar
avait adressée au résident politique britannique et dont un passage, dicté
par des considérations de courtoisie et de déférence, a été interprété
comme un acquiescement du souverain à la décision britannique. Ce qu'il
faut en vérité retenir, c’est la lettre du 18 novembre 1939 adressée par le
souverain de Qatar à Prior, agent politique du Royaume-Uni à Bahreïn,
qui est d’une parfaite clarté:

«Je souhaite donc informer Votre Excellence que je ne reconnais
ni n'admets que le Gouvernement de Bahreïn ait le moindre lien de
droit avec les îles Hawar et que je considère toute mesure prise ces
derniers temps par le Gouvernement de Bahreïn comme un défi et un
empiétement sur mes droits, contre lequel je proteste avec la plus
grande énergie; en conséquence, comme je vous en ai déjà informé, je
réserve mes droits sur les iles Hawar et je ne reconnais aucune
mesure qui puisse y avoir été prise...» ?

68. On peut se demander dans ces conditions si et pourquoi les pro-
testations de Qatar seraient inopérantes et si Bahreïn a réussi, depuis
soixante et un ans, une occupation effective, continue et paisible des îles
Hawar. C’est ce qu'il convient d'examiner maintenant.

69. Dans la pratique jurisprudentielle internationale, le comportement
des Etats est grandement pris en compte. Le silence d’un Etat, son
consentement, son acquiescement, sa renonciation, sa protestation,
Pestoppel qui peut frapper ses actes, constituent des éléments importants
dans la création ou l'extinction d’un titre sur un territoire. Dans le cas
présent, Qatar a toujours protesté, et ne cesse de le faire, d’une part
contre la décision britannique de 1939 et d'autre part contre les activités
de Bahreïn dans les îles Hawar. Cette conduite constante de Qatar est de
nature à empêcher la formation d’un titre au profit de Bahreïn.

70. Le refus d’acquiescement de Qatar aux effectivités potentielles de
Bahreïn sur les îles Hawar est patent. On ne peut contester que, depuis
1938, Qatar n'a pas cessé de protester contre l'«occupation illégale» des
Hawar. En 1939, lorsque la décision britannique lui fut notifiée, le souve-
rain de Qatar protesta. Compte tenu du rapport d'inégalité entre son pays
et le Royaume-Uni, et par-delà le langage de courtoisie et de déférence, la
position de Qatar ne pouvait pas être interprétée autrement que comme
un refus d’acquiescement et une demande de réexamen de la décision,
toutes choses qui empéchaient les «effectivités» de Bahreïn, à supposer
qu'elles aient eu quelque consistance, de produire leurs effets de droit.

71. Depuis lors, bien des manifestations claires de l'absence d’acquies-

23 Mémoire de Qatar, vol. 8. annexe III. 213, p. 59; les italiques sont de nous.

132
169 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

cement peuvent être relevées. Elles ont pris des formes diverses, telles que
des propositions de médiation, d’arbitrage ou de règlement judiciaire.
72. C'est ainsi que, dans les années soixante, Qatar avanga l’idée d’un
arbitrage qui, en lui-même, ne pouvait d’une part que réexaminer, voire
remettre en cause, tant la décision britannique de 1939 que la ligne de
1947 et d’autre part qu’exprimer le refus d’acquiescement à ces deux déci-
sions. L’arbitrage proposé visait en effet à trancher les questions de la
délimitation maritime, du statut de Fasht ad Dibal et de Qit’at Jaradah et
de la souveraineté sur les îles Hawar. Ce refus d’acquiescement aux actes
d'occupation de Bahreïn dans les Hawar était d'autant plus intéressant à
relever qu'il doit être considéré comme ayant été reconnu par le
Royaume-Uni lui-même, auteur des deux décisions, dans la mesure où
l'arbitrage proposé par Qatar avait reçu l'agrément du pouvoir britan-
nique, dont l'autorité protectrice était encore présente dans les deux pays.

73. On ne peut qu’admettre que Qatar fit preuve de persévérance dans
son refus d’acquiescement à l'attribution des Hawar en substituant à la
proposition infructueuse d’arbitrage celle tout aussi improductive de
médiation. Celle-ci fut confiée à l'Arabie saoudite, pourtant réputée tra-
ditionnellement plus proche de Bahreïn que de Qatar, avec lequel elle
avait un contentieux territorial. Cette médiation, déployée depuis en prin-
cipe 1976, en fait depuis 1983 jusqu’à 1990, et considérée encore comme
non éteinte depuis la saisine de la Cour en 1991, s’est soldée jusqu'ici,
après vingt-quatre ans, par un échec. Il n'y a toujours pas été mis fin, car
elle se poursuit en principe à ce jour en marge du Conseil de coopération
du Golfe lui aussi saisi.

74. Enfin le refus d’acquiescement aux décisions de 1939 et 1947 se
déduit fortement de la volonté de Qatar d’attraire Bahreïn devant la
Cour sur la base des accords de 1987 et de 1990, eux-mêmes expressions
et témoins de ce refus d’acquiescement, et qui ont servi de fondement à
notre compétence. La Cour est bien placée pour témoigner de la persé-
vérance avec laquelle Qatar a réussi à combattre l'exception d’incompé-
tence soulevée par Bahreïn et à faire déclarer la Cour compétente. L’épi-
sode difficile de la phase de la compétence (1991-1995) est en effet
particulièrement significatif à cet égard. On ne saurait perdre de vue non
plus que, en dépit, ou qu’au-dela, des arrangements procéduraux devant
la Cour, Qatar demeure clairement la partie demanderesse en cette affaire,
circonstance qui montre à l'évidence que Qatar n’a jamais accepté la per-
tinence des «effectivités» de Bahreïn sur les îles Hawar. Par le fait même
de sa saisine la Cour est ainsi mise elle-même en situation de reconnaître
le refus persistant d’acquiescement de Qatar aux deux décisions britan-
niques de 1939 et 1947.

75. En bref, les protestations de Qatar, sous toutes leurs formes, à pro-
pos de toutes sortes d’actions entreprises par Bahreïn dans les îles Hawar,
sont à la fois nombreuses, variées et persistantes. Elles montrent que
Qatar n’a pas laissé se réaliser par son silence des effectivités bahreïnites.
Par ailleurs, et depuis l'introduction de l’affaire devant la Cour, Qatar a

133
170 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

toujours protesté contre le non-respect du statu quo par Bahreïn. Entre le
dépôt de son mémoire et celui de son contre-mémoire, c’est-à-dire pour la
période de deux ans seulement (1996-1997), on peut relever pas moins de
treize protestations en forme de notes verbales concernant:

i) la législation de Bahreïn lorsqu'elle affecte les îles Hawar;
ii) la violation de l’espace territorial dans ces îles;
ili) les annonces publiées par Bahreïn dans la presse en ce qui concerne
ses activités dans ces îles et ses prétentions à la souveraineté sur leur
ensemble”.

*
1 *

76. La jurisprudence internationale se réfère aux actes susceptibles de
constituer des manifestations d'exercice pacifique et continu d'une auto-
rité étatique sur un territoire. Les faits d'occupation des Hawar par
Bahreïn eurent lieu immédiatement après la décision «provisoire» britan-
nique de 1936. Il importe d’en apprécier les caractères et de vérifier s'ils
constituent des effectivités susceptibles de constituer un titre de Bahreïn
sur ces îles. I] importe également d'étudier la conduite de Qatar pendant
toute cette période pour savoir si cette conduite était vraiment de nature
à empêcher ou non Bahreïn de constituer ce titre. Mais les circonstances
dans lesquelles Bahreïn avait entrepris ses actes d'occupation entre la
date de la décision provisoire de 1936 et celle de la décision définitive de
1939 sont telles qu’il y aurait lieu de distinguer les faits d'occupation pour
la période 1936-1939 et les autres manifestations d'autorité apres 1939.

77. Tout d'abord la période 1936-1939. Le Royaume-Uni s'était pro-
visoirement prononcé en juillet 1936 pour l'attribution des Hawar à
Bahreïn. Les autorités britanniques se sont abstenues d’en informer le
souverain de Qatar. C'était une période marquée par des rivalités pétro-
lières. Le souverain de Bahreïn avait à accorder une concession pétrolière
supplémentaire pour un secteur non encore attribué dans lequel il com-
prenait les îles Hawar d’après sa déclaration d’avril 1936. De son côté le
souverain de Qatar avait accordé en 1932 des droits d'exploration sur
toute la péninsule, autorisé en 1933 des relevés géologiques sur l’ensemble
du territoire de Qatar, y compris les îles Hawar expressément désignées,
et finalement accordé une concession complète sur toute la presqu'île et
ses adjacences en 1935.

78. Bahreïn reconnaît avoir procédé à diverses installations militaires
sur l’île principale des Hawar pendant cette période. C’est une forme
d'occupation. Mais elle était illégale dans la mesure où elle s'était réalisée
d'une façon quelque peu clandestine. Ces activités ne se sont donc pas
déroulées de façon paisible et ne peuvent alors pas compter au nombre de
celles qui constituent la manifestation d'un exercice d’autorité souve-

#4 Cf. contre-mémoire de Qatar, vol. 5. appendices | et 2.

134
171 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

raine. Mais d’un autre côté, à l’époque considérée, le cheikh de Qatar
était censé exercer une autorité exclusive sur toute la péninsule, les Hawar
comprises et le fait d’avoir manqué de vigilance en ignorant l’existence
d'activités étrangères sur son territoire laisserait à première vue un peu
perplexe. Il est vrai cependant que les Hawar étaient une région déser-
tique et inhospitalière. Les souverains de Qatar savaient qu’elles
restaient ouvertes à une pêche saisonnière pratiquée par des personnes
de toutes origines traditionnellement affranchies de tout contrôle. En
termes modernes on pourrait assimiler le régime des îles Hawar à celui
des zones franches.

79. Le manque de vigilance n'était toutefois pas total. Le souverain de
Qatar, le cheikh Abdullah bin Jassim Al-Thani, aussitôt que les actes
d'occupation bahreïnites sont parvenus à sa connaissance, protesta ora-
lement en février 1938, puis par écrit le 10 mai 1938 auprès de l'agent
politique britannique à Bahreïn **.

80. Il convient aussi de remarquer la difficulté dans laquelle se trouve
Bahreïn en soutenant d’une part le caractère juridictionnel de la décision
de 1939 et en reconnaissant d’autre part l'existence des installations mili-
taires qu'il a effectuées en 1937-1938. N'est-ce pas une façon de recon-
naître qu’il n’a pas respecté le statu quo pendant la phase de préparation
de ce qu’il qualifie volontiers de sentence arbitrale de 1939? Pendant que
laffaire était, de son point de vue, sub judice, il a pratiqué des actes
d'occupation.

81. Compte tenu de tous ces éléments et surtout d’une part de l’absten-
tion du Royaume-Uni d’informer le souverain de Qatar de la décision
«provisoire» de 1936 d'attribuer les Hawar à Bahreïn, et d’autre part du
caractère forcément non paisible de ces opérations clandestines, on serait
fondé à considérer que les actes accomplis par Bahreïn pour la période
1936-1939 ne constituent pas des effectivités opposables à Qatar ou sus-
ceptibles de générer un titre au profit de Bahreïn.

82. Bahreïn a fourni à la Cour un tableau reproduisant quatre-vingts
types d’activités qu’il avait entreprises sur les îles Hawar depuis le
XVIII siècle. Si l’on s'en tient à la période postérieure à la décision de 1939,
on notera que ces activités sont au nombre de vingt d’après ce tableau.
Mais, d’une manière générale et comme le dit le tribunal arbitral en Paf-
faire Erythrée/ Yémen, elles «ont beaucoup de volume, mais sont pauvres
de contenu utile» (par. 239). Le nombre d'«effectivités», si tant est qu’elles
méritent d’être qualifiées de telles, ne doit donc pas faire illusion. Une a
une, les «effectivités» invoquées s’évanouissent à l'examen, la quantité ne
réussissant pas à suppléer à l’absence de qualité. Trois siècles avant Jésus-
Christ, Euclide avait dit: «un tas de blé ne cesse pas d’être un tas si vous
Otez un grain, puis un grain... Pourtant vient un moment où, en enlevant
un grain, il n'y a plus de tas.» L'enseignement à offrir à la méditation des

25 Mémoire de Qatar, vol. 7, annexe LIL. 150, p. 253, et réponse de l'agent in mémoire de
Qatar. vol. 7, annexe 111.156, p. 279.

135
172 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

juristes est que les degrés de la quantité ne doivent pas masquer les
nuances de la qualité. Comme le dit un tribunal, «une multitude d'indices
ne suffisent pas à constituer une preuve, de la même manière que cent
lièvres ne font pas un cheval».

83. De surcroît, nombre de ces activités ont été entreprises après l’accep-
tation du statu quo auquel les deux Parties s'étaient engagées au moment
de la mise en place de la médiation de l’Arabie saoudite en 1983, ou encore
après l'acceptation du statu quo consécutif à l'introduction de l'affaire
devant la Cour en juillet 1991. Or toute action susceptible de modifier le
statu quo doit être considérée comme nulle et de nul effet juridique.

84. Si des installations militaires dans l'île principale des Hawar
remontent aux années trente, par contre les aménagements civils ne datent
que de quelques années, singulièrement depuis l'introduction de l'affaire
devant la Cour (routes, port, hôtel, bungalows, palais et dépendances).
Ces installations, nécessairement improductives dans une île dépourvue
d'eau douce qui doit être importée à grands frais de Bahreïn, sont desti-
nées, selon toute vraisemblance, à donner l'impression d'une occupation
effective.

85. En conclusion, toute Panalyse faite ci-dessus conduit à penser que
Bahreïn n’a pas réussi à établir l'existence a son profit d’un meilleur titre
que celui formé et consolidé par Qatar sur les îles Hawar. Celles-ci
devraient donc revenir à Qatar, ou être partagées entre les deux Etats,
dans une solution pacifiante et non dépourvue d’ailleurs de rectitude juri-
dique, si l’on s’en tient à la logique du choix de la Cour qui s’est arrêtée
sur le moyen de droit tiré de la décision britannique du 11 juillet 1939.
Mais ce serait quand même perdre de vue l'existence d'un autre moyen de
droit beaucoup plus décisif. En effet Qatar possède sur les Hawar un titre
historique constitué progressivement, consolidé et reconnu. C'est ce qu'il
convient d'examiner à présent.

V. LE TITRE HISTORIQUE

86. Selon nous, les vices relevés dans la décision britannique de 1939
ainsi que la construction d'ensemble de l’arrêt de la Cour, fondé unique-
ment sur cette décision, ne permettent déjà pas une dévolution des Hawar
à Bahreïn. Mais de surcroît Qatar possède un meilleur titre, constitué par
son titre originaire sur les Hawar. C’est ce qu'il faut démontrer mainte-
nant.

87. Ce qui frappe d'emblée l’homme de la rue lorsqu'il jette un coup
d'œil sur une carte de la région, c'est l'appartenance physique indiscu-
table des «îles» Hawar au même continent dont relève Qatar. Lorsque la
mer se retire chaque jour, l’ensemble de la masse terrestre qatarie appa-
rait comme une main dont le pouce est constitué par la masse des Hawar.

136
173 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Comme le montre la carte bathymétrique de l’Amirauté britannique
n° 2886 de 1994 (voir p. 215, ci-après), intitulée « Jazireh-Ye Lavan and
Jazirat Das to Ra’s Tannürah» %, il n'existe pas de rupture entre le pouce
et le reste de la main: les «iles» Hawar ne sont pas en vérité des îles, mais
une partie indivisible de la masse terrestre qatarie envahie par la mer au
moment du flux et restituée à la terre à celui du reflux. Cette leçon élé-
mentaire de macrogéographie semble avoir échappé à la Cour. Les îles
Hawar sont en réalité, et avec la certitude que le plus exigeant des Saint-
Thomas d'Aquin ne saurait contester, une simple presqu'île faisant géo-
graphiquement partie intégrante du reste du continent.

88. A cet égard, il serait même superflu, voire inapproprié, d’invoquer
le principe tiré de la forte présomption juridique de l'appartenance à un
Etat côtier des îles situées dans sa mer territoriale, car il n’est pas ques-
tion ici à véritablement parler d’«iles» Hawar, mais d’une presqu'ile qui
surgit au quotidien à l'heure du reflux, solidement amarrée au continent.

89. Aucun raisonnement juridique, si sophistiqué soit-il, et en tout cas
aucun raisonnement du présent arrêt, ne peut faire voler en éclats cette
réalité incontournable. La réalité macrogéographique a décidé avant la
Cour, et pour toujours, l'appartenance de la presqu'île des Hawar à la
masse qatarie continentale dont elle fait partie intégrante. Un tel décret
de la nature ne peut souffrir d’abrogation. L’immense dossier cartogra-
phique soumis à la Cour par Qatar, et constitué par des cartes d'origines
aussi variées dans le temps que dans l'espace, s'ajoute à cette réalité géo-
morphologique et montre clairement, comme on le verra plus loin, que
les Hawar ont été et sont réputées appartenir à Qatar.

90. Et, cependant, il faut admirer l'ampleur des efforts consentis par
l'arrêt de la Cour pour tenter de justifier le contraire. Mais, auparavant,
rappelons que, fort dommageablement, l’arrêt a évité d'examiner la très
déterminante question du titre historique. Nous examinerons celle-ci
quant à nous, car cette question, comme d’autres encore, met en échec la
solution retenue par la Cour d'autant plus sûrement que le moyen tiré de
la seule décision britannique de 1939 n’a été selon nous examiné par la
Cour que sous un aspect, d’ailleurs superficiel et de pure forme, à l’exclu-
sion d’autres aspects plus déterminants, notamment de fond. On com-
prendra, dans ces conditions, que nous ayons tenu, quant à nous, à exa-
miner tous les moyens de droit invoqués par les Parties et en particulier
l'argument du titre historique auquel nous arrivons.

x * x

91. Bahrein a-t-il eu, et posséde-t-il toujours, un titre historique sur les
Hawar? On peut, on doit, dire plus et moins à la fois sur ce sujet. L’his-

°6 Elle porte la mention suivante: «Published at Taunton 29th April 1994 under the
Superintendence of Rear Admiral N. R. Essenhigh, Hydrographer of the Navy.»

137
174 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

toire atteste, même par les plus superficiels examens, que Bahreïn, dans
les heures de prospérité de la dynastie des Al-Khalifa, avait un empire sur
une grande partie du Golfe et, en tout cas, et pendant longtemps, sur
Qatar. Mais, depuis longtemps aussi (nous livrerons plus loin les dates
pertinentes), Bahreïn a perdu tout titre historique sur l’ensemble de la
presqu'île qatarie, les îles Hawar comprises. En effet la branche de la
tribu des Utubi, venue d'Arabie, qui avait donné naissance à la dynastie
des Al-Khalifa à Bahreïn, s'était d’abord sédentarisée dans le sud-ouest
de la presqu'ile de Qatar, certainement vers Zakhnuniyah, peut-être aussi
aux Hawar du moins en hiver, mais en tout cas sûrement dans le nord-
ouest dans la région de Zubarah.

92. Ces tribus «arabiques» semi-sédentarisées sur la côte ouest de
Qatar n'étaient pas des «Bahreïnites», occupant Qatar. Elles n’avaient
pas encore pénétré à Bahreïn. Elles deviendront précisément « bahrei-
nites» lorsqu'elles quitteront Qatar pour s'implanter à leur tour à Bah-
rein, où d’autres tribus, également parties d'Arabie centrale, se sont fixées. La
branche des Al-Khalifa, originaire d'Arabie et fixée à Zubarah, berceau
de la future dynastie, deviendra bahreïnite lorsqu'elle quittera Zubarah
pour s'installer, à partir de 1783, à Bahreïn. À cet égard, on pourra donc
dire que les tribus arabiques, ancêtres des Bahreïnites et de l’actuelle
dynastie régnante à Bahreïn, furent d’abord qataries par leur installation
à Zubarah avant de devenir bahreinites par leur expansion vers Bahreïn
et dans le Golfe.

oe
* *

93. Avant d’aller plus loin dans la recherche du titre historique de
Bahrein ou de Qatar sur les Hawar et de son devenir, nous voudrions
exprimer notre vif regret de voir l’arrêt éviter d'examiner cette question
comme elle devrait l'être. L’arrêt s’est en effet frileusement abstenu de
s'engager dans une recherche indispensable qui commandait après tout la
dévolution même des Hawar. Certes la Cour n’est pas un aréopage d’his-
toriens et n’est pas techniquement outillée pour s’aventurer dans des
recherches historiques concernant le passé de deux Etats litigants. Mais /e
juge est requis de relever les défis que lui lance l'histoire dans une affaire
donnée. I] doit tenir compte des faits historiques dans la dynamique des
controverses territoriales, en dépit de toutes ces difficultés que la dé-
marche juridique peut rencontrer. Dans sa relation tumultueuse et indécise
avec l’histoire, un droit s’est en effet bâti en prenant notamment en
compte les différentes étapes possibles dans la constitution du titre, telles
que la formation, puis la consolidation ou la disparition de celui-ci. Le
juriste a dû ainsi apprendre à identifier les critères et les conditions de la
création d’un titre, à choisir «le meilleur» parmi deux titres concurrents,
à distinguer le «titre originel» du «titre dérivé», le «titre absolu» de
P«inchoate title», etc.

94. La question des titres historiques s’étant posée devant les juridic-
tions internationales beaucoup plus souvent que l’on pense, le droit a

138
175 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

donc dû la prendre en charge. Cela signifie que, pour aussi peu qualifiés
qu'ils soient dans le domaine historique, et pour aussi mal outillés qu'ils
soient, les juges ont le devoir de trancher les controverses territoriales qui
leur sont soumises. De nombreux arbitrages internationaux ont amené les
juridictions arbitrales à traiter de titres historiques*’. De leur côté, la
Cour permanente de Justice internationale et la Cour internationale de
Justice ne pouvaient non plus éviter de se prononcer sur des titres histo-
riques. Ce fut notamment le cas avec les affaires du Sratut juridique du
Groénland oriental (1933), des Pécheries (Royaume-Uni c. Norvège)
(1951), des Minquiers et Ecréhous (1953), de Certaines parcelles fronta-
lières (1959), du Droit de passage sur territoire indien (1960), du Temple
de Préah Vihéar (1962), du Différend frontalier ( Burkina Fasol République
du Mali) (1986), du Différend territorial (Jamahiriya arabe libyennel
Tchad) (1994), de (He de Kasikilil Sedudu (1999) et, dans l'ordre des avis
consultatifs, avec l'affaire du Sahara occidental (1975). La Cour centra-
méricaine de justice a également de son côté affronté des questions d’his-
toire avec l'affaire du Golfe de Fonseca (1917).

95. Nous avons tenu à citer presque exhaustivement toutes ces affaires
pour montrer combien elles étaient nombreuses et pour répondre à l’idée
fausse selon laquelle notre relative incapacité scientifique à apprécier cor-
rectement l’histoire devrait nous pousser prudemment à confirmer le
statu quo en la présente affaire. Nous ne partageons pas ce point de vue.

96. Il faut donc déplorer le fait que l'arrêt se soit borné à égrener des
faits historiques sans jamais, ou presque, en tirer les conclusions juri-
diques, ce qui est pourtant le rôle de la Cour. L’exposé du contexte histo-
rique figurant dans l'arrêt est une succession linéaire d'événements, pré-
sentée d’une façon telle qu’elle permet de s'interroger sur son utilité aux
fins de l'argumentation générale. L'arrêt nous offre en effet une radio-
scopie floue et un scanner sans relief de l’histoire des deux pays, de sorte
que la recherche du titre historique sur les Hawar et de son titulaire en est
absente et reste encore à faire.

97. Et pourtant, le droit international dispose aujourd’hui de principes
et règles pour «encadrer» les faits historiques, les discipliner, les interpré-
ter, leur donner une signification juridique et en tirer toutes les consé-
quences de droit. C’est là de toute évidence un rôle essentiel assigné au
juge qui a le devoir de l'exercer et dont il ne peut commodément s’exo-
nérer en invoquant son manque de maîtrise de la science historique. En
réalité, il ne s’agit pas d’une question de connaissance de l'histoire par le
juge, mais bien de l'application des principes et règles juridiques qui

27 Cf. l'Alaskan Boundary Dispute (1903), l'Anglo-Brazilian Boundary Dispute (1904).
Vislund of Bulama Arbitration (1870). la Delagou Bay Arbitration (1875), la Grisbadarna
Arbitration (1909), la Chamizal Arbitration (1911), Visland of Palmas Arbitration (1928),
la Colombia-Venezuela Boundary Arbitration (1922), la Guatemala-Honduras Boundary
Arbitration (1933), la Walfish Bay Arbitration (1911), la North Atlantic Fisheries Arbitra-
tion (1910), l'affaire Eryrhréel Yémen (1998).

139
176 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

encadrent les faits historiques. A cet égard, la démarche du juge ne s’ana-
lyse pas en une incursion aventureuse dans ce qui représenterait pour lui
une «terra incognita», elle constitue bien au contraire une opération
purement juridique qui relève de sa fonction et de sa compétence.

98. Dans le cadre de cette opération juridique, le juge est amené à
peser les manifestations d'autorité qu'un pouvoir étatique a imprimées
dans le passé sur un territoire donné. C’est dans la trame de l'histoire
qu'il relève ces «effectivités en action» et qu’il vérifie le degré de conso-
lidation qu'elles confèrent à un titre historique de l'Etat sur ce territoire.
Cette opération, juridique par nature, menée sur un matériau historique,
est souvent difficile, mais elle n’a jamais rebuté ou découragé

«le juge international qui a dû y faire face à maintes reprises en pré-
sence de situations rendues confuses par leurs origines historiques
lointaines qui défiaient toute détermination chronologique précise.
Ce qui est apparu à l'expérience, c'est la nécessité de saisir l’effecti-
vité dans la vision totale de son développement historique. » À

Ce qui est intéressant à relever dans cette opération juridique, c’est le
fait que dans bien des affaires la Cour internationale de Justice n’a pas
craint d'aller loin dans l'analyse du détail historique quand il le fallait.
Dans l'affaire des Minquiers et Ecréhous par exemple, «la Cour a large-
ment et en grand détail pesé la force probatoire de nombreuses manifes-
tations d'activités gouvernementales » ?°.

99. A côté de cette opération juridique concernant la formation, la
consolidation ou l'extinction d'un «titre historique» sur un territoire, le
juge relève parfois aussi l'existence d’un «titre juridique», constitué le
plus souvent par un traité concernant le territoire considéré. Et c’est là
encore une opération fondamentalement juridique à laquelle il se livre en
donnant, à travers des critères juridiques, leur poids respectif aux effec-
tivités, aux titres historiques et aux titres juridiques, avancés par les
Parties dans leurs prétentions contraires. Certains de ces critères juri-
diques d'appréciation ont été dégagés par la Cour. C'est ainsi que la
Chambre constituée en Vaffaire du Différend frontalier (Burkina Fasol
République du Mali) a présenté un tableau des rapports dialectiques
pouvant exister entre effectivités, titres historiques et titres juridiques. À
cet égard, quatre situations peuvent être identifiées pour permettre au
juge de trancher un différend territorial:

a) le titre correspond à l'effectivité: celle-ci ne fera que confirmer «l’exer-
cice du droit né d’un titre juridique» *°. Cette coincidence des effecti-
vités et du titre est reposante pour le juge qui n’aura aucune difficulté
à trancher;

b) le titre ne correspond pas à l'effectivité: «il y a lieu de préférer le titu-

°8 Charles De Visscher, Les effectivités du droit international public, 1967, p. 107.
= Charles De Visscher. op. cit. p. 105.
© CLS. Recueil 1986, p. 587. par. 63.

140
177 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

laire du titre»*!. C’est la une situation également assez facile pour le
juge qui doit normalement conférer la primauté au titre juridique sur
Veffectivité;

c) le titre est peu clair en tant que preuve de la souveraineté: dans ce
cas, les effectivités jouent un rôle important pour interpréter le titre;
ces effectivités combinées au titre donnent sa vraie couleur a celui-ci
et aident le juge à trancher;

d} le titre n'existe pas: dans ce cas, qui fait intervenir plus activement le
juge, les effectivités jouent un rôle tout à fait primordial: elles cons-
tituent une sorte de titre supplétif.

100. La jurisprudence internationale, arbitrale et judiciaire, a élaboré
encore d’autres principes et règles pour reconnaître des conséquences de
droit à des faits et actes historiques. A la possession effective, élément
objectif d’une « corpore possessio», devrait s'ajouter un élément subjectif
constitué par «animus possidendi» :

«il est peut-être opportun d'indiquer qu’une prétention de souverai-
neté fondée non pas sur quelque acte ou titre en particulier, tel un
traité de cession, mais simplement sur un exercice continu d’autorité
implique deux éléments dont l'existence, pour chacun, doit être
démontrée: … le corpus et l’animus possidendi ou occupandi» (affaire
du Statut juridique du Groënland oriental, arrêt, 1933, C.P.LJ.
série AIB n° 53, annexes au contre-mémoire du Gouvernement nor-
végien, n° 38; et opinion dissidente de M. Anzilotti, p. 78).

101. À cet égard, nous craignons que l'arrêt de ce jour n'ait pas rempli
l'office qu’on pouvait escompter de lui pour une lecture et une interpréta-
tion juridiques des séquences historiques, aux fins de permettre d’une part
de vérifier existence d’un titre historique sur les Hawar et d'autre part
d’en identifier le titulaire. Le seul effort de recherche et d'analyse histo-
riques entrepris par la Cour a porté sur Zubarah. Encore qu'il faille
regretter que la Cour n'ait pas tiré précisément toutes les conséquences du
résultat auquel elle était parvenue, à savoir l’existence d’un titre histo-
rique de Qatar sur sa péninsule! La Cour n’a ainsi reconnu l'intégrité
territoriale de la péninsule par Zubarah que pour la démanteler par les
Hawar. Quant à l'aspect méthodologique, par ailleurs, on peut se deman-
der pourquoi la Cour a recherché le titre historique sur Zubarah, ce par
quoi l'arrêt commence, et n’en a pas fait de même pour les Hawar, ce par
quoi l'arrêt se poursuit? Nous nous croyons largement justifiés, quant à
nous, de commencer comme il se doit par placer l'affaire des Hawar dans
le cadre historique qui est le sien.

*
* *

102. La présence britannique dans le Golfe eut pour effet juridique,
entre autres, la création de deux entités politiques distinctes, Bahreïn et

“CLI Recueil 1986, p. 587, par. 63.
141
178 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Qatar, à la fin du XIX* siècle. Les Britanniques s’installèrent en effet dans
le Golfe pour protéger leur commerce maritime et sauvegarder leur route
des Indes. De 1797 à 1819, ils ripostèrent aux attaques et à la piraterie des
tribus et imposérent en 1820 un «General Treaty» instaurant une paix
maritime perpétuelle entre la Grande-Bretagne et les cheikhs, tribus, ou
personnes de la désormais «Trucial Coast». Les traits marquants de la
présence des Britanniques peuvent se résumer comme suit:

a) Ils n’ont instauré ni souveraineté, ni suzeraineté, sur les cheikhats
(«Sheikhdoms») ou territoires de cette Côte, comme on l'indiquera
plus loin.

b) Dans les limites imposées par les nécessités de la paix maritime et de
la protection de leurs intérêts, ils furent en effet amenés à intervenir
dans les conflits entre tribus, ou à soutenir telle tribu contre telle
autre, [ls n’allérent cependant pas plus loin dans l’immixtion dans
leurs affaires. L'évolution des statuts respectifs de Bahreïn et de
Qatar, qui sera examinée plus loin d’un traité à un autre, le montrera.

c) D'un côté les Britanniques maintinrent au pouvoir à Bahreïn les Al-
Khalifa qu'ils protégèrent notamment contre Mascate en 1820, contre
les Wahhabites en 1835 et 1859 et contre les Perses en 1843 et 1869.
Mais de l’autre ils refusèrent de cautionner les réclamations intermit-
tentes de Bahreïn sur la côte ouest de Qatar, ou sur la côte de Hasa en
1861. Ils imposèrent à Bahreïn en 1861 un traité par lequel les Al-
Khalifa renouvelèrent leur engagement de s'abstenir de toute agres-
sion maritime.

d) Cette politique britannique était avant tout pragmatique et tenait
compte des équilibres changeants de la région. Tout au long de la pre-
mière moitié du XIX° siècle et jusqu'aux années 1860, cette politique,
concrétisée par deux traités avec Bahreïn en 1867 et 1868 (après
divers autres de 1820, 1847, 1856 et 1861) et un traité avec Qatar en
1868, a eu pour effet juridique de consacrer l'existence dans les
années 1860 de deux entités politiques parfaitement distinctes, Bahreïn
et Qatar, et sans aucune subordination de l'une envers l'autre.

103. Qatar a en effet bénéficié tout au long du XIX® siècle de la rela-
tive faiblesse de Bahreïn qui permit aux cheikhs qataris de former et de
consolider leur titre sur leur péninsule, à l'abri des revendications bahrei-
nites sur la côte ouest de Qatar. La présence ottomane dans la presqu'île
pendant quarante-quatre ans alla tout à fait dans le même sens.

104. La formation, puis la consolidation progressive, du titre des Al-
Thani fut d'autant plus facilitée que les Britanniques d’une part impo-
sérent à Bahreïn des traités (qui seront analysés plus loin) qui leur inter-
dirent toute agression, donc toute conquête territoriale dans le contexte
de l'époque, notamment sur la côte ouest de Qatar avec ses îles adjacentes,
et d'autre part empéchérent concrètement, ou sanctionnèrent fermement,
toute intervention bahreïnite dans la péninsule qatarie. Ainsi à Qatar,

142
179 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

l'autorité des Al-Thani s'étendait progressivement, pendant que celle des
Al-Khalifa se contractait graduellement.

*
* *

105. Les deux années 1867 et 1868 sont à cet égard significatives. Elles
marquèrent chacune un tournant décisif. L'année 1867 montra l’échec de
l'autorité bahreïnite à Qatar à la suite de l'arrestation d’un Bédouin
qatari dans la péninsule et de son passage en jugement à Bahreïn. Quant
à l’année 1868, elle marqua d’une façon plus nette encore l'émergence
d’une entité politique qatarie totalement distincte de Bahreïn, à la suite
d’une expédition punitive bahreïnite à Qatar, puis d'une riposte qatarie à
Bahreïn. Le tout se traduisit par des conventions passées entre la Grande-
Bretagne et respectivement Bahreïn et Qatar pour arrêter la « guerre» (le
mot avait été employé dans les documents officiels britanniques) et en
liquider les effets, ainsi que pour consacrer définitivement l'existence de
deux entités politiques distinctes et indépendantes l’une de l’autre, Bahreïn
et Qatar, dirigées chacune par un « Independent Ruler», selon l’expres-
sion dès lors en usage dans tous les traités passés par la Grande-Bretagne
avec chacun des deux pays.

Ces deux années sont donc capitales. En voici une brève relation.

106. a) L'année 1867 fut celle de l'arrestation par Bahreïn d’un
Bédouin qatari dans la péninsule et son passage en jugement à Bahreïn:
les réactions violentes qui s’ensuivirent marquèrent /a fin d'un titre et la
formation d'un autre. En riposte à cette arrestation, les autorités qataries,
menées par la tribu des Naim, supposée pourtant fidèle au souverain de
Bahreïn, se soulevèrent, battirent le représentant bahreïnite à la tête de
ses troupes à Qatar et l’expulsèrent de Wakrah. Cet épisode historique,
qui mit fin à la représentation bahreïnite à Qatar, a pour traduction juri-
dique la fin d'un titre de Bahreïn sur la péninsule qatarie et le début de la
formation d'un titre de Qatar sur le même ensemble.

107. b) La guerre qui eut lieu entre Qatar et Bahreïn en 1867-1868 fut
réglée par les traités de 1868 signés par la Grande-Bretagne et chacune
des deux entités politiques désormais indépendantes l’une de l’autre. En
effet le cheikh Mohammed de Bahreïn envoya son frère Ali en octobre
1867 pour punir Qatar. Aidé par deux mille hommes mobilisés par le
cheikh d’Abou Dhabi, Zeid bin Khalifa, Ali détruisit un grand nombre de
bateaux qataris et pilla les villes de Biddah (Doha) et de Wakrah *. Qatar
lança une contre-attaque contre Bahreïn. L'action navale qatarie se solda
pour Bahreïn par la destruction de bateaux et par des morts. Mais

* Cf, outre les références pertinentes du dossier de la Cour, Gholam-Reza Tadjba-
khehe, La question des îles Bahreïn, op. cit.. p. 122 et suiv.. ainsi que les sources bri-
tanniques officielles suivantes: Disturbances in Persian Gulf. Account of the Violation of
the Maritime Truce by the Chiefs of Bahrain and Abuthaby (Abu-Dhabi), publication
du département étranger du Gouvernement de l'Inde, n° 19.

143
180 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Bahreïn résista. Face à cette guerre entre deux entités politiques désor-
mais bien individualisées, et convaincu que les cheikhs de Bahreïn et
d’Abou Dhabi avaient été les premiers à troubler la « Maritime Truce»,
le résident britannique, le lieutenant-colonel Pelly, envoya alors, sur ins-
tructions de son gouvernement, au cheikh Mohammed de Bahreïn, le
2 septembre 1868%*, un ultimatum par lequel il l'accusa d’avoir violé ses
engagements par ses actes contre Qatar et lui en demanda réparation.

108. En vertu d'un engagement signé le 6 septembre 1868, le cheikh
Ali déclara que le cheikh Mohammed, ayant commis à plusieurs reprises
des irrégularités sur mer et ayant pris la fuite, était «déchu de tout droit
à son titre de principal cheikh et de chef de Bahreïin»*. Le cheikh Ali
devint l’« Independent Ruler» de Bahreïn à la place de son frère le cheikh
Mohammed.

109. Par cet accord anglo-bahreinite de 1868, qui prenait acte du chan-
gement de souverain, Bahreïn avait admis n'avoir aucun droit de souve-
raineté sur la presqu'île de Qatar. Ce traité du 6 septembre 1868, qui
imposait diverses sanctions britanniques financières et autres, s’ajoutait
juridiquement à la convention anglo-bahreïnite du 18 mai 1861 qui liait
déjà les mains des cheikhs de Bahreïn et les obligeait à s'abstenir de toute
agression maritime *. L'engagement juridique du 18 mai 1861 a donc
reçu concrètement son application dans le traité du 6 septembre 1868 et a
eu pour conséquence juridique claire d'empêcher Bahreïn de maintenir ou
d'étendre son autorité sur Qatar. Les années 1860 ont donc bien montré,
à travers ces deux conventions, que Bahreïn perdait son titre sur lu pénin-
sule qatarie. Tels sont les effets juridiques de la présence britannique.

110. Mais ces effets juridiques ne s’arrêtèrent pas là. Après avoir reçu
à bord de son navire de guerre la reddition du cheikh Ali de Bahreïn
le 6 septembre 1868, le résident britannique Pelly invita par une lettre
du Il septembre 1868 le cheikh Mohammed bin Thani de Qatar à le
rejoindre à son tour à bord. L'initiative politique était en elle-même signi-
ficative de l'existence de deux entités distinctes auxquelles la Grande-
Bretagne s’adressait. Le Gouvernement britannique apparatt, dit-il, comme
un «arbitrator of the Truce» entre deux cheikhats désormais indépen-
dants l'un de l'autre. C'est une qualité nouvelle et intéressante à retenir
pour la suite de l'analyse.

111. L'accord du 12 septembre 1868, qui couronna cette visite à bord,
comprend évidemment la mise en garde habituelle de ne pas s'attaquer à
Bahreïn et de ne pas troubler la paix maritime. Il contient aussi l’enga-
gement du cheikh Mohammed bin Thani de Qatar de «maintenir à
l'égard du cheikh Ali bin Al-Khalifa» les relations pacifiques qui exis-

#3 Cf. Foreign Office 248/252, Pelly à Mohammed bin Khalifa et, en son absence. à Ali
bin Khalifa.

4 Cf. Foreign Office 248/252. op. cit., Pelly à C. Gonne, et Aitchison. 4 Collection of
Treaties, Engugements and Sanads Relating to India and Neighbouring Countries, 1933,
vol. XI. p. 236-237.

% Mémoire de Qatar, vol. 5, annexe 11.20, p. 47.

144
181 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

taient antérieurement entre Bahreïn et Gutter (Qatar) et de soumettre au
résident politique britannique tout conflit qui pourrait surgir entre eux *.
Juridiquement, l'accord en question établissait ainsi nettement une égalité
entre Qatar et Bahreïn, dont aucun des deux n'avait le droit de résoudre
lui-même, et à son avantage, un conflit entre eux deux.

112. Après ces épisodes marquants des années 1867 et 1868, on assiste
à la consolidation progressive et à la reconnaissance du titre des Al-Thani
sur le territoire de toute la péninsule et des îles adjacentes (1868-1916).
Les deux accords de 1868 avec Bahreïn d’une part et Qatar d'autre part,
et consécutifs à l'intervention des Britanniques en 1867-1868, sont révé-
lateurs de la conduite du Gouvernement britannique. Cette conduite,
exprimant une reconnaissance du titre du cheikh de Qatar, s'est mani-
festée dans le même esprit à propos

a) de l’arrivée des Ottomans dans le Golfe en 1871:
b) des accords anglo-ottomans de 1913 et de 1914 et anglo-saoudiens de
1915.

a) L'arrivée des Ottomans dans le Golfe en 1871

113. Après la mort du roi d'Arabie, Wahhabi Amir Fayçal bin Turki,
ses deux fils Abdallah et Saoud se disputèrent le trône en provoquant
quelques troubles, ce qui justifia une expédition militaire ottomane en
1871 à Hasa et au Nejd, l’Empire ottoman étant le suzerain d'Arabie. A
cette occasion, les Turcs offrirent leur protection au cheikh de Qatar
Mohammed bin Thani et à son fils Jassim, qui l’acceptèrent. C’est ainsi
qu’en janvier 1872 une garnison turque fut installée à Biddah (Doha). Ce
fut le début d'une présence ottomane de quarante-quatre ans, de 1871 à
1915 à Qatar, ce qui en a définitivement exclu toute présence de Bahreïn,
les Britanniques ayant déjà dit leur satisfaction que les Otiomans n'aient
pas exprimé de visée sur Bahreïn lui-même. Progressivement l’administra-
tion ottomane s'installa dans toute la péninsule gatarie. Qatar devint un
«kaza» de l'Empire ottoman, c’est-à-dire une province de cet empire,
administrée comme telle. Le cheikh de Qatar fut nommé «kaïmakam»,
chef de cette province administrative. Ce fut toute la péninsule de Qatar
qui constitua le «kaza » ottoman. Dès lors il est intéressant d'examiner /a
conduite tant de Bahreïn que de lu Grande-Bretagne.

% Mémoire de Qatar, vol. 5, annexe I1.28. p. 85 «Sealed in our presence by Mahomed
bin Sanee of Gutter and signed by Lewis Pelly. the British Political Resident. and
R. A. Brown, Captain of H.M.’s Ship « Vigilant».

145
182 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

1) La conduite de la Grande-Bretagne d'ubord

114. Dès le début de la pénétration ottomane à Qatar, la Grande-
Bretagne chercha à connaître les intentions turques. Elle fit savoir à
Constantinople qu'elle ne serait nullement indifférente à une pénétration
ottomane à Bahreïn et Oman, mais elle ne dit rien au sujet de Qatar. C'était
une attitude assez cohérente dans la mesure où la Grande-Bretagne,
préoccupée d'assurer la paix maritime dans le Golfe, n’était liée a cette
époque par des obligations de protection que contre des conquêtes ou des
agressions par la voie maritime. Ainsi Bahreïn pouvait escompter une
protection britannique en tant qu’ensemble insulaire. Ce ne pouvait être
le cas de Qatar qui pouvait être envahi par la voie terrestre. De surcroît,
dans le cas de Qatar, il ne s'agissait ni d'une agression par la voie « mari-
time», ni même d’une «agression» des Ottomans qui s’y installèrent sur
invitation du cheikh de Qatar. On ajoutera que, au moment de la pénétra-
tion turque en 1871, la Grande-Bretagne n'était pas liée par le même type
d'accord avec Qatar qu'avec Bahreïn. Le premier ne signa aucun «accord
exclusif» avec la Grande-Bretagne pendant toute la période ottomane.

115. La Grande-Bretagne obtint rapidement des assurances de l'Empire
ottoman qui limita ses ambitions à Qatar seulement: «La Porte ottomane
nie expressément toute intention d'établir sa suprématie sur Bahreïn,
Mascate et les tribus indépendantes du sud de l'Arabie et précise
qu'aucune attaque n'est envisagée contre eux.»*7 Le vali (gouverneur
ottoman) de Bagdad fit savoir de son côté aux Britanniques que «l'affir-
mation par les Turcs selon laquelle ils ne s'immisceraient pas dans les
affaires de Bahreïn ne visait pas Qatar».

116. La conduite de la Grande-Bretagne fut donc de ne pas s'opposer
à la politique ottomane à Qatar. Un «understanding» partagé par les
deux puissances signifiait que cette politique se déploierait dans l'aire spa-
tiale de la péninsule qatarie en tant que telle, puisque les assurances otto-
manes visaient «Bahreïn» mais nullement une quelconque partie de
Qatar nommément désignée, telle que Zubarah, Hawar ou Janan. Cette
conduite britannique a incontestablement consolidé le titre de Qatar sur
l'ensemble de la péninsule et sur ses iles adjacentes. Elle s'est donc ajoutée
à celle que la Grande-Bretagne a eue dans les années cruciales 1867-1868
pour parfuire le titre de Qatar.

117. La conduite britannique était une reconnaissance du contrôle de
facto des Ottomans sur la péninsule et ses îles adjacentes de 1871 à 1915,
contrôle que les Britanniques n’ont jamais fondamentalement remis en
cause pendant cette période, tant que la sécurité de Bahreïn et la paix
maritime n'étaient pas concernées. C’est au nom de cette conduite que la
Grande-Bretagne a repoussé l'offre que lui fit en 1891 le cheikh Jassim de
Qatar de conclure avec elle un traité dans les mémes termes que ceux

*7 Mémoire de Qatar, vol. 4. annexe I.7, p. 48.
** Lorimer, in mémoire de Qatar, vol. 3, annexe 11.5. p. 210.

146
183 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

qu'elle avait signés avec les cheikhs de la Trêve. La Grande-Bretagne n'a
pas cherché à mécontenter inutilement les Ottomans en rompant sa recon-
naissance du contrôle qu'ils possédaient sur la péninsule *.

ii) La conduite de Bahreïn durant la période d'installation ottomane à
Qatar: le silence d'acquiescement de Bahrein

118. L'examen du dossier soumis à la Cour ne montre aucune protes-
tation de Bahreïn, ni directement, ni par l'intermédiaire de la Grande-
Bretagne, contre l'autorité exercée par les Ottomans et les cheikhs qataris
sur l'ensemble de la péninsule de Qatar.

119. Le silence observé par Bahreïn pendant la période ottomane de
1871 à 1915 sera analysé plus en détail plus loin et élargi à la période
1915-1937. Mais, déjà pour la période ottomane, cette conduite bahreinite
se situait au-dessous des standards requis par le droit international si
Bahreïn avait voulu conserver ou reprendre son autorité sur les Hawar,
c'est-à-dire sur des îles qui, selon une forte présomption juridique (sur
laquelle nous reviendrons plus tard), sont situées dans la sphère de sou-
veraineté de Qatar en raison de leur proximité (mer territoriale) avec la
presqu'île.

120. Par cette conduite, Bahreïn n’a pas réussi à stopper la consolida-
tion du titre de Qatar sur Hawar (et Zubarah et Janan), non plus que la
reconnaissance de ce titre par des puissances tierces. Le major Prideaux
était, comme ses prédécesseurs, soucieux de limiter la présence ottomane
à la péninsule de Qatar. H fit en 1909 une visite à Zakhnuniyah chez les
Dowasir courtisés par les Ottomans, puis à Hawar. Rentré à Bahreïn, il
en informa le cheikh bahreïnite, avec la préoccupation de le voir élever
une revendication sur les deux. En réponse, le cheikh de Bahreïn formula
par sa lettre du 30 mars 1909 une revendication sur Zakhnuniyah, mais
aucune sur Hawar*®!

ili) La conduite des cheikhs de Qatar et le développement de leur auto-
rité sur toute la presqu'ile

121. Les Al-Thani gagnèrent en autorité avec la présence ottomane. A
l'ombre de l'Empire ottoman, le cheikh Jassim renforça progressivement
son titre sur Hawar. Nommé par les Turcs «kaimakam» du «kaza» ou
province de Qatar, il avait juridiction aussi sur Odeid. Il sut profiter du
bouclier ottoman pour s'imposer à l'ensemble des tribus de la péninsule.
En dirigeant Qatar par l'intermédiaire du cheikh, les Tures ne perdaient
rien quant à eux et lui faisaient gagner tout quant à lui. La protection
ottomane était à la fois assez efficace pour lui permettre de se faire obéir
par les tribus et assez légère pour le laisser maître de la presqu'île et de
ses îles adjacentes. L'excellent observateur politique qu'était Lorimer

% Mémoire de Qatar. vol. 5, annexe ILS. p. 121.
4 Mémoire de Qatar, par. 5.40, et vol. 6. annexe III.52, p. 241.

147
184 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

pouvait écrire que «...peu de changement sinon aucun ne s’est produit du
fait de la présence d’un poste turc à Doha ... les cheikhs Al-Thani de
Doha sont restés les principaux acteurs de la vie politique»*'.

122. Bahreïn a fait cependant observer que le cheikh Jassim de Qatar
ne possédait que Papparence d’un pouvoir fantômatique. La Grande-
Bretagne lui avait une fois reproché de n’avoir pas su assurer le maintien
de l’ordre dans la péninsule, non plus que la prévention ou la répression
de la piraterie tout le long de la côte ouest de Qatar. Il faut alors relever
que:

— en rendant ainsi responsable le cheikh Jassim, la Grande-Bretagne a
reconnu une fois de plus son autorité et son titre sur Qatar;

— en droit international, l'Etat n'est pas soumis à une responsabilité
objective pour tout ce qui peut se produire sur son territoire: il y a des
circonstances dans lesquelles il peut être exonéré de sa responsabilité;

— enfin et surtout, ce qui est plus important, c'est que la Grande-
Bretagne a engagé la responsabilité de Qatar pour les troubles sur la
côte ouest et nullement celle de Bahreïn dont elle ne reconnut plus,
par ce fait, une quelconque autorité aux Hawar ou à Zubarah
sur cette même côte.

x *

123. La consolidation et la reconnaissance conventionnelles du titre
des AJ-Thani furent pleinement réalisées lorsque intervinrent les accords
anglo-ottomans de 1913 et de 1914, l'accord anglo-saoudien de 1915 et
Paccord anglo-qatari de 1916.

b) La convention du 29 juillet 1913 relative au Golfe et aux territoires
adjacents

124. C’est une convention très importante pour notre propos, par ses
articles 11 et 13.

i) L'article 11 tout d'abord

125. Il est rédigé comme suit:

«Le sandjak ottoman du Nejd, dont la limite septentrionale est
indiquée par la ligne de démarcation définie à l’article 7 de cette
convention, se termine vers le sud au Golfe faisant face a Vile de
Zakhnouniya qui appartient audit sandjak. Une ligne partant du
fond extrême dudit golfe ira directement au sud jusqu’au Ruba’al-
Khali et séparera le Nejd de la presqu'île d'El-Katar. Les limites du

41 Mémoire de Qatar. vol. 3, annexe 11.5. p. 210.
4 Mémoire de Bahreïn. par. 133.

148
185 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Nejd sont indiquées par une ligne bleue sur la carte annexée à la
présente convention (annexe V a). Le Gouvernement impérial ottoman
ayant renoncé à toutes ses réclamations concernant la presqu'île
d'El-Katar, i/ est entendu entre les deux gouvernements que ladite
presqu'Île sera, comme par le passé, gouvernée par le cheikh Jassim-
bin-Sani [bin Thani] et par ses successeurs. Le gouvernement de Sa
Majesté britannique déclare qu'il ne permettra pas au cheikh de
Bahreïn de s’immiscer dans les affaires intérieures d’El-Katar, de
porter atteinte à l'autonomie de ce pays ou de l’annexer.»*

126. Quelle est la signification de cet article?

|. Tout d’abord les deux grandes puissances de la région, Grande-
Bretagne et Empire ottoman, reconnaissent l'intégrité territoriale
de Qatar. L'article 11 ci-dessus parle de la «presqu'île» de Qatar, en
tant qu’ensemble politico-géographique.

2. Les deux grandes puissances reconnaissent également, et consolident,
le titre de la dynastie des Al-Thani, nommément désignée. En parlant
de son «passé», l’article 11 enracine dans le temps son titre et le léga-
lise.

3. L’Empire ottoman enregistre l'engagement renouvelé de la Grande-
Bretagne de s'opposer à toute immixtion de la part de Bahreïn dans
ladite presqu'île. C’est la prise en compte de la fin de la présence
bahreïnite aux Hawar (à Zubarah et à Janan), telle qu'elle a été
déclarée dans les accords de 1868.

4. Ces trois éléments confirment la fin du titre bahreïnite et la substitu-
tion du titre des Al-Thani, telles qu'elles furent constatées et déclarées
quarante-cinq ans auparavant par les accords de 1868 entre la
Grande-Bretagne et Bahreïn et Qatar respectivement.

5. Point important également, la carte attachée à l'annexe V a) de la
convention confirme les dispositions de l'article 11 et montre que les
îles Hawar appartiennent à Qatar.

6. Il serait impossible d’exclure de la dénomination «presqu'île d’El-
Katar» une quelconque portion, si la convention, comme c’est le cas,
ne le dit pas expressément, surtout s’il s’agit d’exclure les Hawar alors
qu'elles sont situées dans la mer territoriale de cette presquile et,
mieux encore, qu'elles font physiquement partie intégrante de celle-ci.

ii) L'article 13 de la convention

127. Comme nous venons de l’indiquer, l’article 11 et la carte annexée
montrent que les Hawar ne font pas partie de Bahreïn, mais bien de la
presqu'île de Qatar. L'article 13 le montre tout autant lorsqu'il stipule:

«Le Gouvernement impérial ottoman renonce à toutes ses récla-
mations concernant /es iles Bahreïn, y compris les deux îles

+ Les italiques sont de nous.

149
186 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Lubainat-el-Aliya et Lubainat as-Safliya, et reconnaît l'indépendance
de ce pays. De son côté, le gouvernement de Sa Majesté britan-
nique déclare qu’il n’a aucune intention d’annexer à ses territoires
les iles Bahrein.» *

Si en effet la convention tint à désigner nommément, aux fins de les
inclure dans les «iles Bahreïn», des îles comme les deux Lubainat, du
nord et du sud, pourtant proches de la grande île de Bahreïn, c'est qu'il
n’a nullement paru naturel et évident en soi qu'elles pussent être incluses
dans Bahreïn sans avoir été expressément nommées. A fortiori alors, les
îles Hawar, qui sont plus lointaines et qui de ce fait ne sont pas citées
nommément, ne pouvaient pas être considérées comme incluses dans
Bahreïn, faute de leur désignation expresse dans la convention.

128. La convention du 29 juillet 1913 a été signée, mais jamais ratifiée.
Il faut cependant noter que son article 11 analysé ci-dessus a été expres-
sément visé par l’«Anglo-Turkish Convention respecting the Boundaries
of Aden» du 9 mars 1914, qui a été dûment ratifiée, Ce même article 11
de la convention du 29 juillet 1913 a été en outre visé par l'article III de
la convention anglo-ottomane de 1914, également ratifiée.

c) La convention anglo-ottomane de 1914

129. Aussi importante que la précédente de 1913, cette convention fait
plusieurs fois référence à « El-Katar» en tant qu’ensemble («presqu'île»).
Le fait qu'elle n’exclue pas les îles Hawar nommément de cet ensemble
péninsulaire implique que les deux puissances contractantes ont reconnu
et pris acte de la perte de tout titre de Bahreïn sur ces îles Hawar.
Celles-ci appartiennent a l'ensemble péninsulaire qatari en tant quiles
adjacentes.

130. En conclusion, les deux conventions de 1913 et de 1914 sont
venues s'ajouter à tous les éléments qui, depuis les années 1860, ont
concouru à la création et à la consolidation du titre des Al-Thani sur les
îles Hawar.

d) Les traités anglo-saoudiens de 1915 et 1927

131. Enfin, après les Britanniques et les Ottomans, ce fut au tour de
l'Arabie de reconnaître ce titre des Al-Thani. Cette reconnaissance était
d'autant plus importante qu’Ibn Saoud d'Arabie avait longtemps exprimé
un animus possidendi sur l’ensemble de Qatar. Après avoir conquis Hasa,
il revendiqua a nouveau en 1913 la péninsule. Il y renonça finalement
après des pressions britanniques et conclut avec la Grande-Bretagne à cet

44 Les italiques sont de nous.

150
187 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

effet un traité le 26 décembre 1915%. Ce traité sera suivi par un autre
conclu à Djedda, le 20 mai 1927, dans le même esprit de renonciation à
toute ambition territoriale sur Qatar.

e) L'accord anglo-qatari de 1916

132. Cet accord est important à plusieurs égards:

1) Par les qualités respectives des cocontractants

133. Qatar est représenté par le cheik Abdallah Al-Thani en qualité
d’« Independent Ruler» de tout Qatar et de tous ses sujets. La Grande-
Bretagne est représentée par le lieutenant-colonel sir Percy Cox, premier
signataire, en attendant que le vice-roi et gouverneur des Indes signe
l'accord à son tour. La Grande-Bretagne apparaît en une qualité nou-
velle: elle s’engage à offrir ses « bons offices» en cas d'agression (par voie
terrestre). Les bons offices ne s'appliquent qu'entre deux entités chacune
indépendante en soi et vis-à-vis de l’autre: Qatar se fait ainsi reconnaître
cette qualité vis-a-vis de Bahreïn. De surcroît la Grande-Bretagne ne pou-
vait offrir ses «bons offices» à ces deux pays s'ils avaient été ses colonies
ou ses protectorats.

ii) Par la nature et l'étendue de la protection

134. Jusqu'ici les engagements conventionnels de l’Angleterre se limi-
taient à une protection en cas d’agression «by sea», ce qui, dans le
contexte de l’époque, visait une protection contre les actions de Bahreïn.
Le nouvel accord prévoit une telle protection, mais il y ajoute, par son
article XI, une obligation de la Grande-Bretagne d’accorder ses «bons
offices» pour une agression par voie terrestre, et «within the territories of
Qatar».

ili) Par l'assiette territoriale concernée

135. L’article XI vise les agressions «within the territories [au pluriel]
of Qatar». Le traité couvre toute la péninsule. Cela est confirmé de
diverses manières:

— par un article «El-Katr, 1908-1916» dans Persian Gulf Historical
Summaries, 1907-1928 ;

— par une publication militaire britannique, le Handbook of Arabia, qui
montre bien que par Qatar il faut entendre toute la péninsule;

— Bahrein a cependant fait valoir un rapport du résident britannique du
12 mars 1934 au sujet de son entrevue avec le cheikh de Qatar.
Celui-ci a indiqué à son interlocuteur que le traité de 1916 indiquait la

45 Mémoire de Qatar, vol. 5, annexe II.46, p. 179.

151
188 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

«coastline», mais pas l'«interior». Cette interprétation du cheikh
était inspirée par des considérations particulières et notamment par le
souci de ne pas se faire imposer le choix d’une compagnie pétrolière
britannique. Mais elle n’était pas conforme à l’article XI du traité de
1916 qui parle des « territories» de Qatar. Par ailleurs, si le traité vise
la « coastline», il se réfère donc aux îles Hawar nécessairement. Enfin
le même rapport de 1934 du résident britannique livre la réponse
appropriée donnée par celui-ci au cheikh: « Vous êtes le souverain de
tout Qatar, et le traité s'étend à /ENSEMBLE de Qatar.»* I/ est
ainsi juridiquement acquis que le territoire visé aux articles X et XI du
traité anglo-qatari de 1916 était l'ensemble de la presqu'île de Qatar.
Une telle interprétation est également conforme aux articles 11 et 13,
respectivement, de la convention de 1913 et de la convention anglo-
ottomane de 1914.

x * +

136. En conclusion de cette analyse de la rencontre entre l'histoire et le
droit, il paraît clair que, en partant de l'hypothèse selon laquelle Bahreïn
avait possédé dans le passé un titre historique sur les Hawar, nous consi-
dérons que les traités anglo-bahreinite et anglo-qatari de 1868 intervenus
par la suite consacrent la perte de souveraineté de Bahreïn sur la pres-
qwile de Qatar. Ces accords scellèrent la fin d’un titre et la naissance d’un
autre, au profit de Qatar, nouvelle entité distincte de Bahreïn. Ce titre de
Qatar fut progressivement renforcé, tant et si bien que le traité entre la
Grand-Bretagne et Qatar de 1916 enregistra la consolidation définitive de
ce titre. {/ est remarquable, mais nous croyons, regrettable, que le présent
arrêt ait évité d'aborder et de trancher la question du titre historico-
juridique, dont l'analyse était d'autant plus indispensable qu’elle consti-
tuait la clef traditionnelle en matière de dévolutions territoriales. L’effort
de recherche historique n’était pas, nous semble-t-il, hors de la portée du
juge, d'autant plus que chaque étape historique était balisée par des
traités internationaux, type de pièces à l'interprétation desquelles le juge
est particulièrement rompu. De surcroît, si la Cour avait pris la peine
d'analyser la question du titre historico-juridique, c’est-à-dire du phéno-
mène de la rencontre entre l'histoire et le droit, elle aurait trouvé matière
à confirmation des résultats de son analyse dans l'examen de la rencontre
de la géographie et du droit, c’est-à-dire dans:

1. le concept juridique de proximité géographique en relation avec la
question de l'intégrité territoriale d’un Etat côtier;

2. l'identification universelle de l'appartenance des Hawar d’après le dos-
sier cartographique ;

3. l'identification et la détermination de la consistance territoriale respec-
tivement de Bahreïn et de Qatar.

4 Contre-mémoire de Bahreïn, vol. 2, annexe 122, p. 412: les italiques sont de nous.

152
189 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

C'est ce qu’il convient d'examiner à présent, à titre de contre-épreuve
en quelque sorte pour confirmer la conclusion tirée de l'examen du titre
historico-juridique.

VI. PROXIMITÉ ET INTÉGRITÉ TERRITORIALE

137. Sur les questions de proximité, contiguïté et intégrité territoriale,
l'arrêt de la Cour est pratiquement tout aussi muet qu’il l’a été sur la
question du titre historique.

Il existe pourtant en droit international une forte présomption juridique
selon laquelle les îles situées dans les eaux territoriales d’un Etat appar-
tiennent à cet Etat.

«Il existe une forte présomption en vertu de laquelle des îles situées
à l’intérieur d’une zone de douze milles de la côte appartiennent à
l'Etat côtier, à moins que la conclusion contraire ne soit parfaitement
établie (comme, par exemple, dans le cas des îles Anglo-Normandes).
Mais il n'existe pas de présomption analogue en dehors de la zone
côtière, où la propriété des îles devient manifestement litigieuse.»

Ainsi s'est exprimée la sentence du 9 octobre 1998 rendue par le tribu-
nal arbitral dans l'affaire Erythrée! Yémen sous la présidence de sir Robert
Jennings (par. 474). Cette sentence a appliqué le principe de droit inter-
national selon lequel une île située dans les eaux territoriales d'un Etat est
réputée faire partie du territoire de cet Etat.

138. It s'agit là d’une «forte présomption» juridique. Elle n’est certes
pas irréfragable. Mais elle ne peut être renversée que:

— procéduralement parlant, par un renversement de la charge de la
preuve; et
— quant au fond, par l’invocation d’un titre supérieur.

139. La présomption vise les îles situées dans les eaux territoriales.
Aujourd’hui la largeur de la mer territoriale est de 12 milles. La sentence
Erythréel Yémen en a tenu compte naturellement. Si l’on prend en consi-
dération cette largeur, ce sont toutes les îles Hawar qui appartiendraient
à Qatar. Et si on retient la largeur de 3 milles en vigueur au moment du
traité anglo-qatari du 3 novembre 1916, c’est la majorité des îles et îlots
des Hawar qui se trouvent totalement ou partiellement dans la mer
territoriale de Qatar. La revendication formulée par Bahreïn le 29 mai
1938 concernait dix-sept îles et îlots, dont onze se trouvent dans la limite
des 3 milles.

140. Bahreïn a nié l'existence de ce principe en droit positif et a ana-
lysé pas moins de onze cas où ce principe se trouve en défaut dans le
monde. L’argumentation de Bahreïn manque cependant de pertinence.
Car les situations invoquées dérivent toutes de circonstances particulières
et ont été créées conventionnellement. On peut (presque) tout faire par

153
190 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

traité, l’autonomie de la volonté souveraine des Etats étant un principe
fondamental. La sentence Erythrée! Yémen avait bien pris soin de dire «à
moins que la conclusion contraire ne soit parfaitement établie».

141. Du reste la proximité ne constitue pas à elle seule un titre. Elle
s'ajoute ou se conjugue à d’autres éléments pour constituer ce titre. C’est
bien le cas ici.

On relèvera aussi que le concept de proximité n’est pas aussi étranger
au droit qu'on pourrait le penser à priori. La notion de «distance» est
bien présente en droit de la mer. Celle de «proximité» en dérive. Après
tout, le titre de l'Etat côtier sur sa mer territoriale ne procède de rien
d’autre que de la proximité. Et du reste un Etat « archipélagique », auquel
Bahreïn prétend, n’est pas autre chose qu’un ensemble d'îles dont le seul
point commun est la «proximité».

142. Nous n’évoquons en la présente affaire que la forte présomption
d'appartenance d’une ile à l'Etat côtier si elle se situe dans la limite de sa
mer territoriale. Cette présomption existe et le fait de la baptiser «prin-
cipe de proximité» ou autrement ne peut pas nuire à son existence du seul
fait que ce principe revêt d’autres habits, comme celui de la «contiguité»,
ou qu'une partie de la doctrine, à vrai dire assez faible, le discute parfois.

143. Bahreïn semble présenter la jurisprudence de l’fle de Palmas
comme opposée au concept de proximité. Cette jurisprudence n’est pas
pertinente en la présente espèce. L’arbitre Max Huber a en effet écarté la
question parce qu'il s’agissait simplement d'îles situées au-delà de la
limite des eaux territoriales, ce qui n'est pas le cas ici.

x * x

VII. LE DOSSIER CARTOGRAPHIQUE

144. Tournons à présent notre regard vers le dossier cartographique.
La jurisprudence de la Cour a bien déterminé la place relative du maté-
riau cartographique dans l’administration de la preuve. Nous ne revien-
drons donc pas sur cette question. Tout récemment encore, le tribunal
arbitral institué en l'affaire Erythréel Yémen a précisé la place des cartes,
qui sont en quelque sorte le reflet de l'état de l'opinion générale et de la
réputation: «Le Tribunal doit se méfier de ces éléments de preuve dans la
mesure où ceux-ci ne peuvent pas être révélateurs du titre juridique, mais
il s'agit néanmoins d'«éléments de preuve importants de reconnaissance
générale ou de commune renommée», comme le soutient le Yémen.»

145. Alors que le matériau cartographique produit par Bahreïn était
insignifiant, Qatar a pour sa part déployé de grands efforts pour livrer un
dossier cartographique considérable qui vient confirmer sa position
concernant l'appartenance des îles Hawar. Une grande collection de

47 Paragraphe 381 de la sentence: les italiques sont de nous.

154
191 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

cartes, en provenance de la Turquie, du Royaume-Uni, de l'Allemagne, de la
France, de l'Italie, de la Pologne, de la Russie, des Etats-Unis, de
l'Australie, de l'Iran, montre que, selon opinion généralement répandue
dans le monde et à des époques très diverses, les îles Hawar ont appar-
tenu à Qatar.

146. Tout particulièrement les cartes postérieures à 1868 (guerre bahreï-
nite-qatarie et traités de la Grande-Bretagne avec Qatar et Bahreïn res-
pectivement) montrent l'existence de deux entités politiques désormais
distinctes, Bahreïn ensemble compact composé de cinq îles et Qatar cons-
titué en péninsule avec ses îles et îlots adjacents, îles Hawar comprises.

147, Le dossier cartographique produit par Qatar nous paraît donc de
loin le plus convaincant. Nous retiendrons plus particulièrement Îles
cartes établies par le British War Office en 1901, 1908, 1911, ainsi que le
croquis que le département de la défense fit en 1934, et qui montrent tous
que la péninsule tout entière, les îles Hawar comprises, relevait de la sou-
veraineté de Qatar.

148. L’existence d’un dossier cartographique de l'ampleur de celui pré-
senté à la Cour par Qatar et tiré de sources aussi variées, et couvrant tant
le XIX® que le XX° siècle, ne peut pas ne pas avoir de signification.
Lorsque ce dossier donne de la situation politique et géographique de Qatar
et de Bahrein une description pratiquement uniforme couvrant une si
longue période de temps, i/ n’est pas possible de lui refuser un poids subs-
tantiel dans la confirmation de l'existence d'un titre de Qatar sur les îles
Hawar (ainsi du reste que sur Zubarah). // est en tout état de cause
impossible de lignorer totalement comme l'a fait l'arrêt de la Cour sans
aucune explication.

VIII. DOCUMENTS HISTORIQUES SUR LA CONSISTANCE TERRITORIALE
DE BAHREÏN ET DE QATAR

149. Nous disposons d'une dernière contre-épreuve nous permettant
de confirmer l’appartenance des Hawar à Qatar. Cette contre-épreuve est
constituée par l'identification territoriale respectivement de Bahreïn et de
Qatar par des documents et travaux divers.

a) L’assiette territoriale de Bahreïn
i) La description de Lorimer
150. Le temoignage de Lorimer est fort important. Entre autres tra-
vaux, il publia une étude intitulée « Bahrain Principality» qui, outre son

caractère scientifique, avait été approuvée par les officiers britanniques en
poste dans le golfe Persique, et notamment par l’influent capitaine

155
192 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Prideaux, agent politique à Bahreïn, qui en revisa les divers projets**, ce
qui ajoute incontestablement à son intérêt. Pour l’auteur, les « Bah-
rain Islands» constituent un «group of islands» compact composé de
cinq îles, à l'exclusion des îles Hawar.

151. Lorimer écrivait en 1905. Il à ainsi tenu compte de la situation
politique dans la région après le grand tournant de 1867-1868.

ii) La description de J. T. Bent

152. Dans les Proceedings of the Royal Geographical Society and
Monthly Record of Geography”, Theodore Bent publia une étude sur
« The Bahrain Islands, in the Persian Gulf», accompagnée par une carte*°.
L’étude tout comme la carte y annexée montrent bien la consistance de
Bahreïn «groupe d'îles ... dans la baie du même nom à environ 20 milles
au large de la côte de Hasa, en Arabie, dans le golfe Persique»*'.

ii) Trois mémorandums confidentiels britanniques

153. Un premier mémorandum confidentiel a été établi le 25 mars
1874 par le British Foreign Service. Deux autres mémorandums confi-
dentiels ont été établis par India Office, l’un le 27 août 1928 et signé
J. G. L. Laithwaite et l’autre du même auteur le 14 juillet 1934.

Le premier mémorandum de 1874 concernait les revendications otto-
manes et perses sur Bahreïn ou sur les «îles Bahreïn». Il n'y inclut pas les
îles Hawar.

L'un des deux mémorandums Laithwaite de l'India Office de 1928 est
très intéressant en ce qu'il porte sur le « Status of Certain Groups of
Islands in the Persian Gulf». I y est dit que «[lJ'archipel [de Bahreïn]
comprend les îles de Bahreïn, Muharrag, Umm Na’san, Sitrah et Nabi
Salih avec également quelques îlots et rochers formant le même groupe
géographique compact». Le second des deux mémorandums confidentiels
de Laithwaite de 1934°* donne la même description.

Rien n'a donc changé de 1874 à 1934, en soixante ans.

iv) Trois rapports militaires britanniques

154. Le premier est le Handbook of Arabia, 1916™, qui offre exactement
la même description de Bahreïn en tant qu’ensemble compact de cinq îles.

48 Mémoire de Qatar, vol. 3. annexe IL.3. Lorimer, p. 87.

4 Vol. XIL n° 1, janvier 1890. p. 1.

0 [bid., p. 56.

5! Réplique de Qatar, vol. 4, annexe IV.35, p. 211.

*° Réplique de Qatar, vol. 4, annexe IV.2, p. S.

“3 Réplique de Qatar. vol. 2, annexe IL.61, p. 359.

“4 «Général. état-major de la marine, division du renseignement, usage à des fins offi-
cielles uniquement. Tout contrevenant sera puni en vertu de la loi sur les secrets d'Etat»,
in réplique de Qatar. vol. 4, annexe [V.1. p. 3.

156
193 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

155. Le deuxiéme document est le Military Report on the Arabian
Shores of the Persian Gulf, Kuwait, Bahrain, Hasa, Qatar, Trucial Oman
et Oman, 1933. Ce document offre à son tour la même description de
Bahreïn, «groupe compact» constituant un archipel de cing îles nommé-
ment désignées *.

156. Le troisième document est le Militury Report and Route Book —
the Arabian States of the Persian Gulf 19397. Même description à vingt-
trois ans d'intervalle.

v) Nombreux autres documents officiels britanniques

157. Il n'est pas possible de les examiner tous. On prendra presque au
hasard quelques-uns que l’on se bornera à citer simplement:

— la lettre de Laithwaite de India Office de 1933;

— la lettre de 1933 du résident politique intérimaire au secrétaire d'Etat pour
l'Inde, dans laquelle on relèvera la simple et forte affirmation suivante:
«Pile de Hawar ne fait manifestement pas partie du groupe de Bahreïn»;

— la lettre de la même année 1933 du résident politique en titre au même
secrétaire d'Etat pour l’Inde, décidant dans le même sens;

— les minutes redigées par M. Rendel, 30 décembre 1937, « Arabian-
Boundary Disputes: Bahrain-Qatar, 1818-1991», dans lesquelles on
lit ce qui suit: «Concernant les îles Hawar, je ne peux que déplorer
que l’India Office soit allé aussi loin (du moins en apparence) en les
allouant à Bahreïn. Elles font sans aucun doute partie, du point de
vue géographique, de Qatar...» °*;

— le point de vue très critique bien connu exprimé par Prior, agent poli-
tique (1929-1932), puis résident politique (1939-1945), selon lequel les
Hawar «appartiennent à Qatar, point de vue soutenu par Lori-
mer » °°,

b) L'assiette territoriale de Qatar: coincidence progressive avec l'assise
territoriale de la péninsule, îles adjacentes comprises

158. Cet aspect ne paraît pas devoir nous retenir longtemps étant
donné que l'exclusion des îles Hawar de l’ensemble de la péninsule de
Qatar ne saurait faire l’objet ni d'une supposition ni d’une présomption.
C’est au contraire l'inclusion de ces îles qui doit se présumer au nom de la
géographie, de l’unité de la péninsule, ainsi qu’au nom du droit, du prin-
cipe de proximité et de la présence de ces îles dans les eaux territoriales.

159. Cette inclusion des îles est par ailleurs plus que présumée au nom
de l’histoire aussi. Elle est établie. L'histoire que nous avons retracée tout

5° «Réservé uniquement à un usage officiel, ce document est la propriété du Gou-
vernement de l'Inde.»

“6 Mémoire de Bahreïn, vol. 6, annexe 330, document présenté par Bahreïn.

5? Réplique de Qatar, vol. 4, annexe 1V.3, p. 11.

8 Réplique de Qatar, vol. 3, annexe 111.56, p. 349: les italiques sont de nous.

5° Mémoire de Qatar, vol 8, annexe 111.229, p. 129.

157
194 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

au long de la présente opinion montre que l'Etat de Qatar s'est progres-
sivement constitué dans les limites de la presqu'île.

160. L'Etat de Bahreïn est certainement de construction plus ancienne
que l'Etat de Qatar. Mais, sur le plan de l'assiette territoriale, l'Etat de
Bahreïn, qui contrôlait presque toute la côte arabe du Golfe jusqu’à Mas-
cate, au cours des siècles passés, s'était rétréci. Et, à partir de la fin du
XIX® siècle, c’est l'Etat de Qatar qui a vu sa propre assise territoriale
s'étendre progressivement jusqu'à coincider avec le territoire de la pénin-
sule.

161. Le témoignage d'un spécialiste à l’époque bien écouté et bien
introduit comme Lorimer confirme la consistance territoriale de Qatar
dans l'étude qu'il avait consacrée à cette principauté. Dans cette œuvre
érudite et fouillée, il donne en particulier la liste précise et documentée
des îles et îlots qui composent Qatar. L'on n’est pas surpris d’y trouver
les îles Hawar (de même que Janan d’ailleurs).

*
* *

162. Notre conclusion est que:

— la dynastie des souverains de Qatar s'est constituée en 1868 un titre
sur l’ensemble de la péninsule et des îles adjacentes, îles Hawar
incluses:

— ce titre s'était substitué à celui que Bahreïn possédait sans doute et
qu'il a perdu par son silence et son défaut de revendication depuis
1868;

— ce titre s’est progressivement consolidé, de 1868 a 1916:

— ce titre a été conventionnellement reconnu en 1913, 1914, 1915 et
1916, par les Britanniques, les Ottomans et les Saoudiens, puissances
de la région;

— ce titre a été confirmé par le dossier cartographique et, pour ce qui
concerne Hawar, par le principe juridique de proximité notamment.

x +

IX. LA DELIMITATION MARITIME

163. La partie de l'arrêt consacrée à la délimitation par une ligne mari-
time unique ne recueille pas notre adhésion sur quatre points:

a) l'arrêt statue infra petita eu égard à la formule bahreïnite appliquée
au tracé de la ligne maritime unique:

b} la méthode de construction de la ligne médiane provisoire:

c) la qualification juridique de Qit’at Jaradah;

d) le tracé de la ligne finale de délimitation.

x * x

158
195 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

a) L'arrêt statue infra petita eu égard à la formule bahreïnite appliquée
au tracé de la ligne maritime unique

164. La formule bahreïnite représente la clef de voûte de la délimita-
tion maritime à laquelle la Cour doit procéder à la demande explicite des
Parties. Ainsi qu’il est rappelé au paragraphe 67 de larrêt: «Les Parties
prient la Cour de ... tracer une limite maritime unique entre leurs zones
maritimes respectives, comprenant les fonds marins, le sous-sol et les
eaux surjacentes. »

Une analyse du volet relatif à la délimitation maritime permet de déga-
ger trois éléments distincts:

a) la définition de la mission de la Cour: tracer une ligne maritime;

b) la caractéristique de cette ligne: une ligne maritime unique;

c) l’énumération des zones maritimes à délimiter: les fonds marins, le
sous-sol et les eaux surjacentes.

165. Par ailleurs, il est utile de rappeler les trois données suivantes:

a} la formule bahreinite a été acceptee par Qatar en décembre 1990 lors
de la réunion de Doha (voir paragraphe 69);

5) Qatar. en 1991, et Bahreïn, en 1993, ont étendu la largeur de leurs
eaux territoriales respectives a 12 milles (voir paragraphe 172);

c) enfin, le dépôt de la requête par Qatar, le 8 juillet 1991, est antérieur
aux décisions d'extension de la largeur de la mer territoriale; a cette
date précise, les limites étant alors de 3 milles, aucun problème de
délimitation des eaux territoriales n'était en jeu.

166. Le présent arrêt a, sans conteste, satisfait aux deux stipulations
énoncées dans la formule bahreïnite. En revanche, s'agissant du troisième
élément et plus exactement des relations entre celui-ci et les deux précé-
dents, l'affirmation de l'arrêt selon laquelle il s’agit d’une «limite mari-
time unique qui soit valable aussi à d’autres fins» (voir paragraphe 174)
se situe nettement infra petita eu égard aux termes de la formule. La
question est, en effet, de savoir si l'identification du tracé de la ligne
unique de délimitation a pour conséquence d’en restreindre la portée au
seul effet divisoire. La réponse dépend de l'impact que l'énumération expli-
cite des zones maritimes à délimiter doit avoir sur la détermination de la
mission de la Cour.

167. A l'examen, le tracé de la ligne divisoire unique, réalisé dans les
termes de la formule, ne satisfait pas entièrement à l'équilibre de la cons-
truction élaborée dans cette clause compromissoire. Le recours à la tech-
nique de l’énumération des zones à délimiter répond à un double objectif:
en premier lieu, énoncer une à une les zones à délimiter et, en second lieu,
affirmer la distinction de chaque zone par rapport aux autres en raison de
sa propre cohérence juridique. C’est à juste titre que l'arrêt parle de
«ligne maritime unique qui soit valable aussi à d’autres fins». La ligne
unique de délimitation est une ligne non pas composite mais multifonc-
tionnelle, c'est-à-dire qu’elle tient lieu de ligne divisoire en même temps

159
196 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

pour chaque catégorie particulière d'espace à délimiter tout au long de
son parcours. Dans ces conditions, la ligne unique de délimitation ne doit
pas avoir pour effet de dénaturer ni d’affecter la définition du statut juri-
dique des espaces divisés par elle. H faut qu'elle assure de manière cumu-
lative, voire simultanée, la délimitation de chaque espace indépendam-
ment du régime de la zone maritime qu’elle traverse, sans préférence ni
amputation particulières au profit de tel ou tel régime, ou de telle ou telle
zone. Une telle précaution ne relève pas des seules considérations théo-
riques ou d'opportunité. Les tentations maximalistes ne peuvent être que
contre-productives compte tenu des exigences qui ont présidé aux condi-
tions générales d'équilibre de la convention de Montego Bay: une ligne
qui aboutit à l'application à la zone du seul régime de la mer territoriale
et de la zone contigué n’a aucune chance de recevoir une large accepta-
tion de la part des Etats. Inversement, une «liberté totale» des régimes de
tous ces espaces maritimes heurterait les considérations de sécurité, entre
autres, qui ont été à la base de la projection de la compétence territoriale
dans la mer adjacente aux côtes. Dans ces conditions, et par analogie au
test d'équité auquel procède la Cour dans toute délimitation maritime,
l'énumération stipulée dans la «formule bahreïnite» imposait à notre
juridiction de s’assurer de la cohérence du résultat obtenu sur l’ensemble
de l’espace maritime délimité.

168. La délimitation maritime par une ligne unique multifonctionnelle
implique, par ailleurs, la garantie et la sécurité de la jouissance et de
lexercice des droits, facilités et privilèges reconnus et aménagés par le
droit au profit, en particulier, des Etats voisins ou riverains de l’aire à
délimiter. Il s'agit d’un volet inhérent à l'acte de délimitation maritime
qui a pour objet de déterminer la ligne imaginaire qui sépare les espaces
maritimes sur lesquels chaque Etat exerce respectivement les compétences
qu'il détient aux termes du droit et qui constitue le bord extérieur de ces
espaces respectifs. La délimitation n'implique ni la faculté discrétion-
naire, ni le droit de disposer des droits qui sont rattachés à ces zones. En
l'absence de cette vérification de l'effet sur le sort des statut et régime juri-
diques des espaces délimités par la ligne divisoire unique, l'arrêt ne satis-
fait pas pleinement aux exigences de la formule bahreïnite et statue infra
petita.

169. Dans la présente affaire, cette vérification de la validité des régimes
des espaces maritimes du fait du tracé de la ligne unique de délimita-
tion s’imposait du fait de la dévolution des îles Hawar à Bahreïn et de la
non-navigabilité, pour insuffisance de profondeur, de la mer située entre
les îles Hawar et la presqu'île de Qatar. La conséquence en est l’impossi-
bilité matérielle pour Qatar de joindre les parties septentrionale et méri-
dionale de son territoire terrestre par sa façade maritime occidentale. A
cette objection, il a été répondu que le cabotage par la façade occidentale
de Qatar serait insignifiant, voire sans intérêt. Mais cette argumentation
ne peut être acceptée. Des considérations de fait ne sauraient, en soi, être
suffisantes pour faire échec à des droits, fermement consolidés au regard
du droit positif; la navigation représente en effet, avec la pêche, un des

160
197 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

premiers usages de la mer. L'arrêt a tenté de répondre à ce problème,
mais malheureusement de manière réductrice par rapport aux droits des
Parties litigantes. La protection du passage des navires de Qatar serait
assurée dans le cadre du régime du passage inoffensif dans la mer terri-
toriale de Bahreïn. L’exiguité de la zone pertinente faisant l’objet de déli-
mitation pose le problème du passage à travers les eaux surjacentes du
plateau continental et au-delà des limites extérieures de chaque mer ter-
ritoriale. La formule bahreïnite implique un test de validité: il revenait à
la Cour de s’assurer que le tracé de la ligne provisoire ne portait pas
atteinte ab initio à la nature de ces zones. La simple observation maté-
rielle révélait déjà à ce stade que les droits de cabotage étaient en péril.

170. En droit strict, on ne saurait critiquer la consécration du droit de
passage inoffensif reconnu à Qatar, comme d’ailleurs à tout autre Etat
dans la mer territoriale bahreïnite située entre les iles Hawar et les autres
îles de Bahreïn. Le rappel, au second alinéa du deuxième point du dispo-
sitif de l'arrêt, de ce droit de passage inoffensif dans les rapports inter
partes doit être évalué à sa juste valeur: d’une part, le caractère définitif
et perpétuel de ces droits et, d’autre part, l'autonomie et l’inviolabilité de
ce droit par rapport à toute tentation de proclamation de ces espaces en
eaux intérieures bahreïnites. Mais cette solution, qui sur le plan de
Fopportunité, manque de hardiesse, méconnaît une donnée de fait et de
droit.

171. Les relations entre les Parties ne sont pas affectées par des pro-
blèmes autres que de délimitation maritime. L'usage pacifique et harmo-
nieux de cet espace ainsi que la cohabitation des habitants de ces deux
Etats ne devraient pas subir les effets pervers liés à la mise en œuvre du
droit, c'est-à-dire à l'instauration légale et légitime du régime du passage
inoffensif. Sans perdre de vue la question de savoir si un régime de droits
acquis des pêcheurs et usagers qataris est concevable ou possible, il
importait d'envisager l’aménagement concret des effets de la délimitation.

172. Une solution juridique, avec la définition d’un régime de jouis-
sance et d'exercice des droits d’usage de la mer, aurait pu être envisagée
en la présente affaire, la question la plus délicate demeurant la liaison
entre les parties septentrionale et méridionale de la presqu'île de Qatar
par la façade maritime occidentale. Cette jouissance de droits et cette
liaison auraient pu être envisagées par la Cour dans le cadre d’une trans-
position dans la zone délimitée d’un régime analogue à celui de la «ser-
vitude internationale». On aurait alors affaire à des droits et des juridic-
tions reconnus à un Etat étranger et exercés sur un espace relevant de
la juridiction d’un Etat riverain®?. Ce système dit de servitude aurait
eu pour résultats l'enclavement des îles Hawar et la définition du sort
des droits de Bahreïn, lorsque la liaison devait être effectuée entre l’île

“ Voir en ce sens la définition de H. Lauterpacht. «Règles générales du droit de la
paix». Recueil des cours de l'Académie de droit international de La Haye, t. 62. 1937,
p. 327-328.

161
198

DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

principale et Hawar. Ces questions auraient mérité un examen au fond
avant un aperçu des conséquences éventuelles pour la présente instance.

173. L’enclavement juridique, facteur de garantie de la jouissance et de
l'exercice du droit de passage et consécutif à une délimitation maritime,
n’est pas une question inédite dans la jurisprudence internationale.

Dans l'affaire de la Délimitation du plateau continental entre
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et République
française, décision du 30 juin 1977, selon le tribunal arbitral®!:

«le problème de fond qui est en cause est celui de savoir si la situa-
tion de l’archipel britannique des îles Anglo-Normandes auprès de la
côte française constitue une «circonstance spéciale» ou une circons-
tance génératrice d'inéquité qui justifierait le renoncement à la
méthode de Péquidistance que les Parties reconnaissent en principe
comme la méthode applicable, ou bien des modifications dans son
emploi»®?.

La solution retenue par le tribunal a consisté en une «double solution»:

«sur toute la longueur de la Manche comprise dans la zone d’arbi-
trage, la principale limite du plateau continental sera une ligne
médiane passant au milieu de la Manche. Pour délimiter son tracé
dans la région des îles Anglo-Normandes ... il ne sera pas tenu compte
des iles Anglo-Normandes elles-mémes, car leur plateau continental
doit faire l’objet d’une deuxième délimitation, distincte de la
première.

202. La deuxième partie de la solution consiste à déterminer une
deuxième limite constituant, pour les îles Anglo-Normandes, la limite
méridionale du plateau continental que le tribunal considère comme
relevant de la République française dans cette région au sud de la
ligne médiane passant par le milieu de la Manche. De l’avis du tri-
bunal, cette deuxième ligne ne doit pas être tracée de manière que le
plateau continental de la République française puisse empiéter sur la
zone de pêche existante de 12 milles marins à partir des lignes de
base existantes de la mer territoriale des îles Anglo-Normandes. Cette
décision aura pour effet d'accorder à la République française une
bande substantielle de plateau continental au milieu de la Manche
continuant son plateau continental à l’est et à l’ouest de la région des
îles Anglo-Normandes; elle aura en même temps pour effet de laisser
aux îles Anglo-Normandes, au nord et à l’ouest de ces îles, une zone de
lit de la mer et de sous-sol s'étendant sur 12 milles marins à partir
des lignes de base des deux ballages. En ce qui concerne les îles
Anglo-Normandes, il s'ensuit qu’elles seront enfermées dans une
enclave formée, au nord et à l’ouest, par la limite de la zone de

el Voir Nations Unies, Recucil des sentences arhitrales. vol. XVIUL p. 130 et suiv.
© Jhid.. p. 210, par. 148.

162
199 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

12 milles que vient d'indiquer le tribunal et, à l'est, au sud et au sud-
ouest, par la limite entre elles et la côte de la Normandie et de la
Bretagne, limite dont le tribunal n’est pas compétent pour définir le
tracé exact.» ©

Dans cette affaire, il convient de rappeler que les thèses de l’enclave-
ment ou du semi-enclavement ont fait l'objet de développements par les
Parties litigantes devant le tribunal.

174. Dans la pratique internationale, on trouve des enclaves en haute
mer «dans l'Atlantique Nord, aux alentours de l’île de Jan Mayen et dans
la mer de Barents» ainsi que dans

«la mer d’Okhotsk ... située au large des côtes orientales de la Fédé-
ration de Russie et bordée par la péninsule du Kamtchatka et l’île de
Sakhaline ..., une enclave obéit au régime de haute mer, tout en étant
entourée entièrement par une ou des ZEE sous juridiction natio-
nale »t,

On peut également faire remarquer que la décision de créer un «corri-
dor» ou un «couloir maritime» n'est pas non plus inédite: voir dans
l’Affaire de la délimitation des espaces maritimes entre le Canada et la
République française, Varbitrage présidé par M. Jiménez de Aréchaga,
ancien président de la Cour‘.

175. En la présente affaire, les circonstances sont telles que la question
de fond ne concerne pas un tracé de ligne médiane générateur d'inéquité
mais une inéquité empêchant une des Parties de jouir et d'exercer des
droits consacrés en droit international. Une correction juridique s'impose
avec l’aménagement d’un régime de «servitude internationale» constitutif
d’un «couloir de navigation» dans la partie navigable de la mer entre l’île
principale de Bahreïn et les îles Hawar. Les eaux de cet espace resteraient
alors bahreïnites, tandis que ce couloir enclavé serait frappé de «servi-
tudes» liées aux usages traditionnels de la mer.

176. Bien naturellement, il va de soi que l'aménagement de ce passage
ne doit pas pour autant être cause de préjudice et source d’inéquité pour
Bahreïn dans la jouissance et l'exercice de ses droits de navigation et de
survol lorsque les liaisons entre les deux parties de son territoire terrestre
lors du franchissement du couloir de navigation doivent être assurées.
Les droits de Bahreïn à la continuité entre les éléments de son territoire et
à la sécurité sont équipollents à ceux que le droit positif reconnaît à
Qatar. Dans ces conditions, l'aménagement du régime dudit couloir de
navigation doit également faire l’objet de dispositions juridiques plus
appropriées.

6 Nations Unies, Recueil des sentences arbitrales, vol. XVM, p. 231, par. 201-202.

“+E, Némoz. «Les mers enclavées: l'exemple de la mer d'Okhotsk: multilatéralisme et
unilatéralisme». dans Espaces et ressources maritimes, n° 9, 1995, p. 197.

65 Nations Unies, Recueil des sentences arbitrales, vol. XX], p. 267.

163
200 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

177. Le principe de cet espace sui generis résultant de l’enclavement
juridique des iles Hawar étant acquis, il convient d’en esquisser l'écono-
mie générale quant à son régime. En termes de représentation vectorielle,
ce régime juridique serait situé entre celui du passage inoffensif et celui
traditionnel de la haute mer. Dans la zone actuellement délimitée, s’est en
effet créée une tradition d'usage que l’écoulement du temps a consolidée;
les ressortissants tant bahreïnites que qataris, usagers de cet espace, ont
directement et à la fois bénéficié de ces conditions. Le problème, dès lors,
est lié à l'effet créateur de droit instauré par la délimitation opérée par la
présente décision: la solution de continuité juridique, c’est-à-dire la rup-
ture avec la situation antérieure, ne doit pas être par elle-même source de
tension dans les relations entre les Parties au différend ou de troubles
d'usage pour les ressortissants concernés. Dans l'affaire de l'Ile de Kasi-
kililSedudu { Botswanal Namibie), la Cour a effectué la dévolution de l'île
contestée, procédé à la délimitation frontalière et fixé le régime de l’usage
à des fins de navigation de la rivière Chobe. La délimitation ne se réduit
pas, à notre avis, à un exercice abstrait qui se bornerait à la définition
théorique de la ligne de rencontre des limites extérieures de l’espace sur
lequel s’exerce la juridiction de chaque Partie. En agissant de cette
manière, la Cour ne cherche pas à faire prévaloir des considérations
d'opportunité: elle vise à favoriser l'avènement de rapports pacifiés tant
dans les relations bilatérales entre les Etats parties au différend que dans
les activités au quotidien des populations concernées.

178. La compétence de la Cour pour indiquer les conditions qu’elle
considère comme indispensables au rétablissement et à la consolidation
des relations « pacifiées» entre les Parties doit être discutée. En effet, il ne
revient pas à la Cour de se substituer aux Etats pour définir les termes
d’un régime de droit qui leur soit directement opposable; par ailleurs,
l'organe judiciaire principal des Nations Unies n’a pas de compétence
particulière pour exercer judiciairement des attributions en matière de
diplomatie préventive. A l'examen cependant, il convient d’atténuer la
portée de ces observations. Par ses attributions, la Cour est amenée à
procéder à une approche non exclusivement juridique, mais également en
termes d'opportunité, des circonstances de fait. Les articles 41 du Statut
de la Cour et 37-38 de son Règlement, relatifs aux mesures conserva-
toires, soulignent avec insistance, en tout premier lieu, l'importance des cir-
constances de fait. La Cour ne se fonde pas exclusivement sur des motifs
de droit pur pour indiquer ces mesures; les règles sus-rappelées lui con-
ferent une compétence spéciale: celle d'apprécier, de manière discrétion-
naire, si les circonstances exigent l'indication de telles mesures et quelles
sont les mesures les plus appropriées. Il eût été paradoxal qu’une décision
juridictionnelle fondée sur l'urgence fût dépourvue des effets voulus, du
fait des contraintes liées à l'exercice de la compétence juridictionnelle de
la Cour. Pour ce faire, dans un premier temps, la Cour évalue les risques
qui menacent les droits litigieux des Parties et, dans un second temps, elle
indique les mesures que requiert la conservation de ces droits qui relèvent
de sa responsabilité du fait de la saisine.

164
201 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

179. En second lieu, dans l'affaire de Vile de Kasikilil/Sedudu
{ Botswanal Namibie), la Cour a enrichi la jurisprudence du règlement
pacifique des différends. Auparavant, la Cour est restée fidèle à la doc-
trine traditionnelle, ainsi dans l’affaire du Passage par le Grand-Belt
{ Finlande c. Danemark), la Cour a appelé de ses vœux la conclusion d’un
accord pour le règlement a l’amiable du différend entre la Finlande et le
Danemark'f. Elle a réaffirmé avec force ce souhait dans l'affaire de
VIncident aérien du 10 août 1999 ( Pakistan c. Inde)".

L’apport de la jurisprudence de l'Ile de KasikililSedudu ( Botswanal Na-
mibie) réside dans le fait que, proprio motu, la Cour a considéré comme
un élément de règlement au fond du différend le régime de la navigation
sur le Chobe. En la présente affaire, une évolution mérite d’être souli-
gnée : le second alinéa du paragraphe 2 du dispositif. Mais compte tenu
des circonstances particulières, et pour une jouissance et un exercice
appropriés des droits d’usage dans la zone délimitée, il eût été préférable
de rappeler une obligation supplémentaire à la charge de Bahreïn et
Qatar: la conclusion d’un accord dont les termes devront être arrêtés par
les Parties elles-mêmes.

180. Il résulte de ce qui précède que, en rappelant le respect tant des
régimes juridiques des espaces délimités que des droits des Parties à l’ins-
tance, la Cour aurait accompli la plénitude de la mission qui lui a été
prescrite dans la formule bahreïnite si elle avait effectué le test de validité
et en avait dégagé les conséquences. Mais elle n’a pas été invitée à définir
dans la présente instance les conditions et modalités de garantie de la
jouissance et de l'exercice par les Parties de leurs droits respectifs. La
Cour n’a donc pas compétence pour le faire.

La responsabilité de la conception, de la formulation et de la mise en
œuvre de ce régime de double garantie, par la création d’un couloir de
navigation maritime et le régime de traversée de ce couloir, revient aux
deux Parties. Selon une jurisprudence constante, la Cour se devait de
prescrire aux Parties l'engagement de parvenir à une solution équitable
dans le cadre de négociations de bonne foi et de procéder à la correction
du résultat inéquitable observé par voie de traité ou convention.

x * +

b) La méthode de construction de la ligne médiane provisoire

181. Les deux principes sur lesquels s’articule le droit de la délimitation
de la mer territoriale doivent être interprétés, à notre avis, comme suit:

66 Voir CLS. Recueil 1991, p. 20, par. 35.
67 Arrêt du 21 juin 2000, CLL. Recueil 2000, p. 33-34, par. 51-55.

165
202 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

— «la terre domine la mer» vise la terre ferme ou terra firma, concept
bien connu du droit international et de la jurisprudence;

— «équidistance/circonstances spéciales»: la prise en compte des cir-
constances spéciales ne peut intervenir qu'après la construction de la
ligne médiane pure et ce aux fins d'ajustement pour parvenir à une
solution équitable.

Aussi, la méthode utilisée pour la construction de la ligne provisoire
d’équidistance est-elle contestable car non appropriée.

182. La méthode utilisée pour déterminer «l'emplacement des lignes
de base ainsi que des points de base appropriés permettant de construire
la ligne d’équidistance» (paragraphe 178 de l'arrêt) n'est pas correcte.
L'interprétation de la conséquence de la maxime «la terre domine la
mer», selon laquelle

«{cjonformément au paragraphe 2 de l’article 121 de la convention
de 1982 ... les îles, quelles que soient leurs dimensions, jouissent à cet
égard du même statut, et par conséquent engendrent les mêmes
droits en mer que les autres territoires possédant la qualité de terre
ferme» (paragraphe 185 de l'arrêt),

est inexacte au regard du droit de la mer et de la jurisprudence interna-
tionale qu’il a générée. Bien que raisonnable en apparence, cette proposi-
tion ne favorise pas nécessairement la possibilité d'atteindre une solution
équitable, principe cardinal du droit de la délimitation de tous les espaces
maritimes.

183. Le droit international coutumier ne prescrit pas que les lignes et
points de base qui servent à la délimitation des espaces maritimes soient
obligatoirement les mêmes que les lignes et points de base utilisés pour la
fixation des limites extérieures des espaces maritimes vers le large.

184. L'arrêt se réfère au paragraphe 2 de l’article 121 de la convention
de 1982 pour justifier la méthode consistant à assimiler les îles à la terre
ferme en matière de régime de délimitation des espaces maritimes. La
proposition du paragraphe 185 invoquée renvoie, en plus, à une idée de
régime général commun aussi bien à la terre ferme qu’aux îles, par Pusage
de l’adverbe «conformément ». La question à laquelle l'arrêt devait appor-
ter une réponse était de savoir si un tel régime général est bien prescrit
par le droit positif.

185. L'article 5 de la convention de Montego Bay représente l’expres-
sion contemporaine du droit coutumier: le recours à la laisse de basse
mer et la référence aux cartes marines reconnues par l'Etat côtier.
L’absence d’une disposition analogue à propos des autres espaces mari-
times laisse présumer qu’on a affaire à un commencement de ce régime
général invoqué au précédent paragraphe. Mais l'applicabilité aux autres
zones de la règle en matière de ligne de base de la mer territoriale n’im-
plique pas que la même ligne de base serve à la fois à la délimitation et à
la fixation des limites extérieures des espaces maritimes. Aucune disposi-
tion ne statue de manière explicite en ce sens.

166
203 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

186. Un examen des travaux préparatoires tant des instruments de
Genève que de la troisième Conférence des Nations Unies sur le droit de
la mer montre une évolution. La Commission du droit international
semble avoir manifesté une préférence pour que les lignes de base servent à
la fois pour fixer la limite vers le large et pour tracer également la ligne
d’équidistance. Mais cette position de la Commission n’a pas été enté-
rinée lors de la troisième Conférence des Nations Unies sur le droit de la
mer. Au sein du groupe de négociation VII, consacré à la question de la
délimitation du plateau continental et de la zone économique exclusive, le
problème des points de base a été un élément de divergence entre les délé-
gations: les unes favorables à la consécration de Péquidistance et les
autres à celle de la solution équitable. Pour les premières, il s’agit non
seulement d'adopter l'extension pure et simple de la ligne de base nor-
male à tous les espaces mais encore de lui conférer la double fonction
considérée; le mérite de cette solution résidait dans la simplicité mathé-
matique. Pour les secondes, au contraire, la recherche d’une solution
équitable n’impose pas, dès le départ, la prise en compte des facteurs qui
sont source d’inéquité ou l'application automatique de tel ou tel principe
ou telle méthode en particulier. Dans certains cas, on aurait affaire à des
effets si déformants qu’on ne saurait ériger une telle méthode en règle
absolue. Cette méthode bloquerait la conclusion d'un accord entre les
Etats voisins en matière de délimitation. L'absence d’accord sur ce point,
tant au sein du groupe de négociation VII qu’à celui de la Conférence
elle-même, remet en cause les propositions et les interprétations avancées
par la Commission du droit international en 1953 et 1956.

En conclusion, il n’est pas établi qu’en droit les lignes de base servent
à la fois pour la délimitation et la fixation des limites extérieures des
espaces maritimes.

187. La jurisprudence, de son côté, a eu à plusieurs reprises à statuer
sur cette question; elle n’a pas pour autant consacré le principe de la dua-
lité de fonctions attribuée à la ligne de base normale. Dans la période qui
a immédiatement suivi l'adoption de la convention de Montego Bay, la
Cour, informée des résultats des travaux de la troisième Conférence des
Nations Unies sur le droit de la mer, notamment les travaux du groupe
de négociation VII, s’est écartée des propositions et conclusions de la
Commission du droit international.

188. Dès 1984, dans l'affaire de la Délimitation de la frontière mari-
time dans la région du golfe du Maine, la Chambre a exclu:

«une méthode consistant précisément à retenir comme points de
base, pour le tracé d’une ligne recherchant une division à égalité d’un
certain espace, de toutes petites îles, des rochers inhabités, des hauts-
fonds, situés parfois à une distance considérable de la terre ferme».

La jurisprudence du Plateau continental (Jamahiriya arabe libyennel

8 CLJ. Recueil 1984, p. 329-330. par. 201.

167
204 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

Malte) fut plus éclairante lorsque l’île de Filfla fut écartée comme point
de base pour la construction de la ligne médiane provisoire, bien qu’elle
fût retenue par Malte pour mesurer la largeur de sa mer territoriale. En
effet, pour la Cour:

«les lignes de base arrêtées par un Etat côtier ne sont pas en soi iden-
tiques aux points choisis sur une côte pour permettre de calculer
l'étendue de plateau continental relevant dudit Etat. Dans ce cas,
l'effet équitable d’une ligne d’équidistance dépend de la précaution
que l’on aura prise d'éliminer l'effet exagéré de certains îlots, rochers
ou légers saillants des côtes, pour reprendre les termes utilisés par la
Cour dans le passage précité de son arrêt de 1969.»

L’adjectif équitable qualifie à la fois le résultat à atteindre et les moyens
à employer pour y parvenir /?,

189. On pourrait certes se demander si l'affaire de la Délimitation
maritime dans la région située entre le Groenland et Jan Mayen ( Dane-
mark c. Norvège) représente une solution de continuité dans la jurispru-
dence lorsque la Cour dit:

«La zone de chevauchement des revendications est définie en
l'espèce par la ligne médiane et la ligne des 200 milles du Groenland,
et ces lignes constituent toutes deux des constructions géométriques ;
il pourrait y avoir des divergences d'opinions au sujet de points de
base, mais dès lors que les points de base sont déterminés, les deux
lignes s’ensuivent automatiquement. La ligne médiane tracée à titre
provisoire comme première étape de l'opération de délimitation a été
en conséquence définie par référence aux points de base indiqués par
les Parties sur les côtes du Groenland et de Jan Mayen. »’!

Dans cette affaire, l’utilisation du conditionnel «pourrait» au lieu du
temps présent de l'indicatif indique l'absence de désaccord entre les
Parties sur l'identification des points de base. Le désaccord se réduit a la
largeur des espaces maritimes. Par ailleurs, il convient de relever que, en
termes de «macrogéographie», les espaces en cause sont vastes, sans
commune mesure avec la zone entre Qatar et Bahreïn. Faut-il attribuer
une portée générale à la conclusion selon laquelle «dès lors que les points
de base sont déterminés, les deux lignes s’ensuivent automatiquement »?
L'utilisation de Padverbe automatiquement justifierait une réponse posi-
tive qui aurait à son actif les travaux de la Commission du droit interna-
tional sus-rappelés. Mais à l'examen, cette conclusion ne s’impose pas:
d’une part, le Danemark et la Norvège sont tous les deux parties aux
conventions de Genève de 1958 et de 1960, et parties à un réseau
d’accords régionaux qui ont favorisé l'avènement d’un droit et d’une pra-
tique que partagent les Etats de la région. D’autre part, en l’absence de

& CLJ. Recueil 1985, p. 48, par. 64.
7 Voir CLS. Recueil 1982. p. 59, par. 70.
"CLS. Recueil 1993, p. 78, par. 89.

168
205 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

désaccord entre les Parties, la Cour n’a pas éprouvé le besoin de s’expli-
quer sur une «divergence d'opinions», d'ailleurs hypothétique en la
matière. La Cour s’est contentée de prendre acte des points et lignes de
base proposés par chaque Partie respectivement, après s'être assurée
qu'aucune contestation sur ces désignations n'avait été soulevée. La
conclusion de la Cour, dans ces conditions, est à rapprocher du test d’iné-
quité ab initio, effectué dans les affaires du Plateau continental ( Tunisiel
Jamahiriya arabe libyenne) en 1982 et du Plateau continental (Jamahi-
riya arabe libyennel Malte) en 1985. En effet, en 1993, lors de l'affaire de
la Délimitation maritime dans la région située entre le Groenland et
Jan Mayen {Danemark c. Norvège), elle a procédé de la même manière
en rappelant l'absence de contestation sur la désignation des points et
lignes de base de chaque Partie. La Cour procède ainsi cas par cas et
se réserve le droit de statuer sur le caractère équitable ou non des points
et lignes de base, qu’ils soient ou non proposés par les parties à un
différend.

190. Contrairement à ce que l'arrêt semble suggérer, l’utilisation sys-
tématique des points et lignes de base à la fois pour calculer l’étendue du
plateau continental et de la zone économique exclusive, et pour fixer les
limites extérieures de ces espaces, n'est pas prescrite par le droit et la
jurisprudence de la Cour. La solution finale se fonde sur une appréciation
concrète des circonstances de fait que le juge apprécie discrétionnaire-
ment avec l’aide d’un minimum d’appareil mathématique et de son sens
de l'équité.

191. Dans la délimitation de la mer territoriale, ce sens de l'équité
s impose également en droit. On ne peut que critiquer, en particulier en la
présente affaire, l'interprétation que l’arrêt donne de la règle «équidis-
tance/circonstances spéciales» qui est la norme applicable en la matière.
Contrairement à la solution de l'arrêt, les relations entre les deux notions
d’équidistance et de circonstances spéciales sont des rapports entre des
éléments égaux et opposés, pour reprendre une description en termes de
mathématiques. En 1958, une proposition yougoslave hostile à la réfé-
rence aux «circonstances spéciales» a été rejetée non pas pour des raisons
conceptuelles, mais à cause des difficultés liées à l'interprétation de cette
notion considérée comme trop vague et trop subjective. On se souvient
cependant de la magistrale présentation de la théorie des circonstances
spéciales par le délégué du Royaume-Uni, sir Gerald Fitzmaurice, plus
tard juge à la Cour internationale de Justice. Les circonstances spéciales
visatent, dans la pensée de sir Gerald Fitzmaurice, les raisons d’équité et
une configuration particulière d'une côte; à ces deux circonstances ini-
tiales était ajoutée la référence aux titres historiques, qui avait fait l’objet
d’un amendement proposé par la République fédérale d'Allemagne. En
revanche, il n’était pas fait mention de la présence d’île, ni dans les inter-
ventions, ni dans la version définitive de l’article 5. Dès 1958, et les tra-
vaux préparatoires le confirment, l’équidistance pouvait être la norme de
référence tant que son application n’aboutissait pas à un résultat contraire
aux exigences d’une solution équitable car, de manière générale:

169
206 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

«si le droit international exige que la délimitation soit enracinée
dans le titre, il la soumet également à | ‘impératif d’un résultat équi-
table. Les deux conditions ... sont l’une et l’autre nécessaires; aucune
n’est à elle seule suffisante. » 7?

192. En matière d’équidistance, la véritable question concerne l'identi-
fication des points de base. La réponse n’est pas facile à envisager de
manière systématique. Dans l'affaire de la Délimitation maritime dans la
région située entre le Groenland et Jan Mayen { Danemark c. Norvège), la
Cour n’a eu affaire à aucune difficulté, les points utilisés par chacune des
Parties n’ont pas été contestés, le choix apparaissait acceptable aux yeux
des Parties, parce que considéré comme équitable. En l'absence d'accord
entre les Etats concernés, il est difficile de parler de solution générale ou
de principe applicable aux hypothèses où des formations insulaires sont
situées à proximité d’une côte; les îles sont tantôt ignorées, tantôt prises
en considération pour le tracé de la ligne médiane provisoire. En 1973, des
Etats africains avaient proposé que l'attribution d'espaces maritimes, en
général, au profit des îles, notamment des petites îles, doive être effectuée
conformément à des principes équitables; il y aurait lieu de tenir compte
de tous les facteurs et de toutes les circonstances, y compris la superficie, le
chiffre de la population, la distance par rapport au territoire principal, la
configuration géologique et les intérêts particuliers des Etats insulaires et
des Etats archipels (Comité des fonds marins, doc. A/AC.138/89 et rev.1).
Les griefs formulés dans l’affaire de la Délimitation de la frontière mari-
time dans la région du golfe du Maine à l'encontre de la ligne d’équidis-
tance proposée par le Canada sur la base des points que ce dernier a
désignés montrent les limites que rencontre en pratique la confusion entre
les points utilisés pour le calcul de la largeur des espaces maritimes et ceux
employés pour déterminer les limites extérieures de ces espaces *?. L’équité,
en effet, doit également présider au choix des points de base utilisés pour
la délimitation maritime. La recherche d'une solution équitable implique
que les considérations liées aux exigences de l'équité soient prises en
compte d’une manière constante à tous les stades de l’acte et de l’opéra-
tion de délimitation. Il était nécessaire de rappeler que le choix des points
de base devait aussi être équitable, comme le doivent être la méthode uti-
lisée et le résultat recherché. «L'effet équitable d’une ligne d’équidistance
dépend de la précaution que l’on aura prise d’éliminer l'effet exagéré de
certains flots, rochers ou légers saillants des côtes.» 7* Cette exigence est
liée également au caractère provisoire attaché à la ligne d’équidistance, car
la prise en compte des circonstances spéciales n'implique qu’un simple
ajustement de la ligne ainsi tracée à titre provisoire. Les points de base
non équitables sont de nature à affecter le tracé de la ligne médiane pure
et, partant, le caractère équitable de la solution retenue.

72 P. Weil. Perspectives du droit de la délimitation maritime. 1988, p. 90.
7 Voir C.LJ. Recueil 1984, p. 329-330, par. 210.
4 CLS. Recueil 1985, p. 48, par. 64.

170
207 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

193. Après la dévolution d'une part des îles Hawar et surtout de Qit’at
Jaradah à Bahreïn et d’autre part, et dans une moindre mesure, celle de
Janan à Qatar, la Cour, compte tenu de la modestie de la largeur de la
zone délimitée, devait s'interroger sur le caractère équitable du choix des
points traditionnels de base. A la raison ratione legis s oppose, en l'espèce,
l'équité. En effet, en tenant compte des îlots ou formations plus éloignés
de l’île principale de Bahreïn que ne le sont les îles Hawar par rapport à
Qatar, l'arrêt s’est abstenu de prendre en considération toute donnée
autre que celle liée au titre. Le test d'équité utilisé pour ajuster la ligne
unique a été effectué à partir de points de base dont on ne s’est pas assuré
au préalable du caractère équitable du choix. En l'espèce, le choix défi-
nitif de points de base a eu pour résultat un emplacement situé excessi-
vement vers l’est de la ligne d’équidistance en raison des effets reconnus
de manière exagérée à des points minuscules et sans intérêt. La construc-
tion de la ligne provisoire d’équidistance sur la base des points ici retenus,
en l’occurrence ce qui est appelé «les formations maritimes» ou « mari-
time features», a pour portée la dénaturation de la direction générale de
la ligne de côte. Il est en effet étrange que ce ne soit pas la terre ferme qui
domine la mer maïs les petites formations maritimes dont les assises
manquent précisément de fermeté. Le respect de la prééminence de la
terre ferme sur la mer aurait eu pour conséquence directe la fidélité de la
ligne de base à la ligne de côte et une ligne d’équidistance respectueuse de
la géographie des terres et des côtes.

La ligne d’équidistance tracée à titre provisoire, dans les circonstances
de l'espèce, devait être construite à partir de points de base choisis de
manière équitable, ce qui aurait imposé sa translation vers la direction de
l'ouest par rapport au tracé proposé par l’arrêt. Celui-ci devait respecter
cette direction, dans les circonstances de l’affaire pour que la méthode de
tracé de la ligne provisoire fût équitable à partir de points également
équitables.

c) La qualification juridique de Qit'at Jaradah

194. La conclusion, au paragraphe 195 de l’arrêt, selon laquelle

«la formation maritime de Qit’at Jaradah répond aux critères énu-
mérés [au paragraphe 1 de l’article 10 de la convention de 1958 sur la
mer territoriale et la zone contigué; paragraphe | de l’article 121 de
la convention de 1982 sur le droit de la mer] ... et qu’il s’agit d’une ile
qui doit comme telle étre prise en considération aux fins du tracé de
la ligne d’équidistance»

est contestable compte tenu des caractéristiques géophysiques de cette
formation.

195. Plusieurs éléments sont susceptibles de remettre en cause la nature
géographique insulaire de Qit’at Jaradah: la non-concordance de l’avis

171
208 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

des experts, omission de son indication comme ile sur les cartes marines,
notamment française et de l’Amirauté britannique (cf. carte jointe ci-après,
p. 215) (voir paragraphe 193 de l'arrêt), le décapage de la couche supé-
rieure de la formation en 1986 (paragraphe 192 de l'arrêt) et enfin la
sédimentation intervenue depuis lors. En l'absence de données certaines,
il semblerait qu’actuellement une formation maritime minuscule et de très
petites dimensions affleure à l’endroit appelé Qit’at Jaradah.

196. Il ne revient pas à la Cour de trancher une querelle relative a des
débats théoriques de géographie physique. Mais quelle que soit la portée
tant juridique que politique de la question de savoir si Qit'at Jaradah est
ou non une ile en droit, on ne saurait perdre de vue une considération de
bon sens élémentaire: des conclusions ne peuvent étre contradictoires
lorsqu'il s’agit d’une seule et même question. Selon le Dictionnaire Le Robert:
«Une ile est une étendue de terre ferme émergée d'une manière durable»;
The Cambridge International Dictionary of English parle de «a piece of
land completely surrounded by water». De son côté, le premier para-
graphe de Particle 121 de la convention de Montego Bay définit l’île
comme «une étendue naturelle de terre entourée d'eau qui reste décou-
verte à marée haute». Par-delà les différences de rédaction inhérentes aux
objectifs de chaque discipline, on observera que la problématique s’arti-
cule autour de considérations hydrographiques (la marée haute) et géo-
morphologiques (l'étendue naturelle de terre).

197. La considération hydrographique d'abord: «la marée haute» est
un élément important de la définition de l’île au regard de la convention
de 1982; ce critère est plus précis que celui utilisé dans le langage courant.
Dans ces conditions, l'affleurement à marée haute est la condition essen-
tielle à la qualification d’«île», d’une étendue naturelle de terre à la dif-
férence des hauts-fonds découvrants.

198. Les considérations géomorphologiques, ensuite, amènent à discu-
ter de la consistance de la «terre» constitutive d'une île: «étendue natu-
relle de terre», «étendue de terre ferme». Le «caractère naturel» d’une
formation insulaire a fait l’objet d’âpres discussions au sein de la doctrine
et dans les travaux de codification. La terre, œuvre de la nature, résulte-
t-elle de l’action géologique ou de la sédimentation? Une proposition de
H. Lauterpacht d'ajouter le qualificatif «naturelle» entre les mots «une
étendue» et «de terre» a été repoussée au sein de la Commission du droit
international en 19547. Ce fut sur proposition des Etats-Unis d’Amé-
rique, hostiles à toute extension artificielle et abusive de la mer territo-
riale et à tout empiétement sur la liberté de la haute mer, que fut adopté
l'amendement qui prévoyait l’adjonction du terme «naturelle» au para-
graphe consacré à la définition de l’île *. La signification de ce caractère
a, de son côté, évolué. Depuis l'affaire de l’Anna, on aurait, semble-t-il,

73 Yearbook of the International Law Commission, 1954, vol. I, p. 92 et 94.
76 Voir article 10 final de la convention du droit de la mer, doc. A/Conf.13/C1/L.1 12,
Documents officiels, vol. IL: première commission, p. 180 et 265.

172
209 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

admis que fût indifférente la consistance géomorphologique de la forma-
tion: vase, boue, corail, madrépores ou terre ferme proprement dite’’.
Mais, contrairement à la sentence de sir William Scott en cette affaire, la
convention de Montego Bay s’est écartée de manière très sensible de ces
principes.

L’affleurement de l'étendue en soi ne suffit pas pour que la formation
soit qualifiée d’île, seules les étendues de «terre ferme», ou terra firma,
peuvent recevoir la qualité et le statut d’ile au regard de l’article 121 du
droit de la mer. En premier lieu, l'article 121 introduit une distinction
entre les îles et les «rochers» dont le régime juridique fait l’objet de son
paragraphe 3. Les traitements respectifs des rochers et des îles ne sont pas
identiques, bien qu'il s'agisse dans les deux cas d’affleurements perma-
nents de consistance géomorphologique ferme.

En second lieu, les affleurements ne se limitent pas aux îles. La conven-
tion de 1982 vise explicitement les atolls dont aucune définition juridique
n’est fournie; en géographie, il s’agit de «récifs coralliens annulaires des
mers chaudes, enfermant un lagon communiquant avec la haute mer»
{ Dictionnaire Le Robert). La consistance géomorphologique dela constitu-
tion des atolls ne relève pas de la nature de la terre ferme pour que la
qualification d’ile puisse lui être reconnue. Les atolls sont en définitive
des formations ou des élévations qui consistent en un mélange de vase, de
boue, de corail et de madrépores.

Les cayes constituent, également, des affleurements permanents car
«un caye est un îlot ou haut-fond constitué de sable plus ou moins
cimenté» (Grand Larousse universel). Il s’agit d’une catégorie de forma-
tion maritime qui reste découverte à marée haute, mais qui n’est pas de
terre ferme au sens ordinaire et traditionnel de ce concept. A la différence
de Vile ou de l’atoll, ou même des îles artificielles, la convention de Mon-
tego Bay ne vise pas le caye comme catégorie géographique reconnue en
droit.

199. Concernant Qit’at Jaradah, les différentes péripéties qu'a connues
cette étendue s'expliquent d’un côté par l’absence de terre ferme et de
l'autre par sa formation par accrétion, c’est-à-dire par «un processus
d'agglomération d'éléments inorganiques, solides ou fluides» / Diction-
naire Le Robert). La question est, dès lors, de savoir si on peut l’assimiler
à une ile au sens de l’article 121 de la convention de 1982. Une réponse
négative s'impose car sa nature géomorphologique la classe dans une
catégorie non visée par la convention de Montego Bay.

200. Par ailleurs, l'assimilation de l’île au territoire terrestre s’explique
par de pures considérations de géomorphologie: la terre ferme, dans les
deux cas de figure, représente l'élément solide qui les supporte, contrai-
rement aux atolls et aux cayes: la conséquence est la dureté physique de

77 Reports of Cases Argued und Determined in the High Court of Admiralty commenc-
ing with the Judgments of Sir William Scott, Michaelmas Term 1798, Chr. Robinson (dir.
publ.), 1799-1808, vol. V, 1806, p. 337-385.

173
210 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

ce socle qui en assure la permanence. Dans le cas de Qit'at Jaradah, com-
ment expliquer autrement la facilité avec laquelle le décapage a pu être
réalisé et la consolidation effectuée? En droit, cette assimilation doit être
comprise en rapport avec l'idée d’effectivité de la souveraineté; la souve-
raineté, en droit international, implique un minimum de base terrestre
solide qu'on ne rencontre pas dans les formations maritimes affleurantes
qui ne sont pas des îles.

A l'appui de cette différence de traitement entre une ile et les autres
formations maritimes qui affleurent à marée haute, on peut invoquer les
cartes marines officielles. Elles sont les meilleurs documents qui
décrivent, sinon attestent, l'emplacement, la qualification des forma-
tions situées dans l’espace océanique en raison des impératifs de sécurité
de la navigation maritime.

201. Enfin, ce qui ajoute au caractère contestable de la solution donnée
par la Cour à Qit’at Jaradah, c’est le fait non seulement de l'avoir consi-
dérée comme île, mais encore de l'avoir attribuée à Bahreïn alors que les
calculs de distances précis effectués par l’hydrographe désigné par la
Cour indiquent qu’elle est plus proche de Qatar que de Bahreïn.

x
* *

d) Le tracé de la ligne finale de délimitation

202. H est à déplorer que le tracé de la ligne de délimitation n’ait fait
l'objet que d’un vote unique. Ce vote unique ne s’imposait ni sur le plan
juridique ni sur le plan technique.

203. Sur le plan juridique, les Parties ont évoqué, arguments à l’appul,
l'existence de deux secteurs dans la zone à délimiter: un secteur septen-
trional et un secteur méridional. La similitude des positions n’impliquait
pas une identité de points de vue sur les coordonnées du point de sépara-
tion entre ces deux secteurs. Cette divergence devait amener la Cour à en
déterminer les coordonnées compte tenu des circonstances de l'espèce,
notamment des données techniques.

204. Sur le plan technique, la détermination du point de division de la
ligne de délimitation est facile à opérer. En premier lieu, la figure géomé-
trique de référence est la ligne provisoire d’équidistance (carte n° 2). Le
doute de la Cour sur le rattachement ou non de Fasht al Azm à l'île
bahreïnite de Sitrah a entraîné la construction de deux lignes médianes
théoriques dont les extrémités partent au nord au point où cessent les
effets de Fasht al Azm. Dans la partie méridionale, le point de jonction se
situerait aux environs de Qit’at el Erge. En second lieu, ce point méridio-
nal de jonction des deux lignes théoriques est le point limite septentrional
des effets de Rabad al Gharbiyah sur la ligne d’équidistance. Ce dernier
point, dés lors, représente sur le plan technique la séparation entre les
deux secteurs de la ligne de délimitation.

205. En termes de délimitation, le secteur nord ainsi défini aurait
donné lieu à un vote affirmatif de notre part. Dans l’ensemble, la ligne de

174
211 DELIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

délimitation arrêtée atténue linéquité de la solution finale en raison
notamment de la privation d’effets de Qit’at Jaradah. Quelques aména-
gements auraient pu cependant améliorer quelque peu la solution.

En fait, et à titre très subsidiaire, la localisation géographique de Qitat
Jaradah par rapport aux masses terrestres respectives des deux Parties est
instructive. Comme nous venons de le signaler plus haut, cette formation
est située, selon les calculs en hydrographie, à 17,113 kilomètres de la
péninsule de Qatar et à 21,698 kilomètres de l’île principale de Bahreïn. Si
Fasht al Azm était rattachée a Vile de Sitrah, la distance aurait été de
11,605 kilometres, mais, sur ce point, la Cour s'est abstenue de tout pro-
noncé judiciaire, pour que cette donnée puisse être prise en considération.
Ainsi, la délimitation maritime a été affectée par un pouvoir d'influence
excessif reconnu à Qit’at Jaradah par l'arrêt sur la délimitation maritime,
ainsi distordue de manière inéquitable.

Cette anomalie est aggravée par l'attribution d’un effet de 500 mètres a
Qit’at Jaradah, alors même que la Cour avait décidé de la priver de tout
effet et de tracer la ligne de délimitation de façon strictement tangentielle
à Qit’at Jaradah. Cette attribution d'effet n’est pas sans conséquences
distordantes dans la partie septentrionale de la ligne.

Cette situation est de plus aggravée du fait que la Cour a établi la ligne
unique de délimitation maritime sur la base de deux cartes contradic-
toires, une américaine pour le secteur sud de la ligne et une britannique pour
le secteur nord. Cette double position de la Cour laisse quelque peu per-
plexe, alors qu'il eût été plus normal que la Cour fit référence à une carte
unique pour établir l'ensemble de la ligne et qu’elle le fit en choisissant
précisément la carte la plus récente offrant les données les mieux actua-
lisées. Telle était la carte britannique établie en 1994 par l'amirauté de la
puissance protectrice de la région pendant longtemps et, de ce fait, assez
bien informée de la situation. Cette carte bathymétrique britannique fait
bien apparaître quant à elle la continuité géographique entre les Hawar et
Qatar, qui sont d’un seul tenant et qui ensemble constituent la presqu'île
qatarie. Mais en choisissant de se référer plutôt à la carte américaine
pour ce secteur sud de la ligne unique à établir, la Cour ne pouvait
qu'arbitrairement représenter la laisse de basse mer dans ledit secteur
sud, faisant ainsi craindre une mauvaise lisibilité de la décision et surtout
le risque réel d'une amputation du territoire de Qatar proprement dit.
C'est pourquoi le choix de la carte la moins appropriée pour le sud laisse
des doutes sérieux non seulement sur l'équité, mais encore sur la simple
exactitude, de la ligne obtenue. Faute de choisir la carte britannique, il
eût mieux valu que l'arrêt ne prenne pas la responsabilité d'une erreur
de tracé et invite plutôt les Parties à négocier ce tracé sur la base d’indica-
tions de la Cour.

Pour toutes ces raisons, nous regrettons de ne pouvoir endosser la res-
ponsabilité d’une possible amputation du territoire de Qatar.

175
212 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

X. UNE SUGGESTION CONCLUSIVE

206. Dans cette affaire si délicate, où les opinions publiques sont
nerveuses, la Cour avait la possibilité de mieux faire accepter son arrêt
si elle avait pris l'initiative de pousser plus ou moins directement
les deux Parties à envisager des négociations au sujet de possibilités
de compensations financières entre elles. La fonction judiciaire de la
Cour n'est pas fondamentalement incompatible avec une certaine
manière de faire des suggestions ou même d'indiquer des orientations
à l'adresse des Parties. La technique juridique possède à cet égard
plus de ressources qu’on ne l’imagine. Le premier jour des plaidoiries, le
professeur Salmon avait précisé que le retour des Hawar à Qatar s’accom-
pagnerait nécessairement d’indemnisations pour les intérêts que cette
décision affecterait. Nous songeons plutôt à autre chose qui pourrait
sy ajouter, moyennant quelque effort d'imagination que la Cour
n'aurait pas dû s’interdire, surtout en une telle affaire si sensible pour
les deux Parties.

207. Nous avons été mis sur la voie par deux éléments: le premier a été
l'invocation par Bahreïn de sa relative pauvreté; le second est le préce-
dent constitué par un accord de délimitation entre l'Arabie saoudite et
Bahreïn précisément. Si le premier est sans aucune pertinence juridique,
comme l’a indiqué avec constance toute la jurisprudence internationale,
le second par contre peut constituer un bon exemple à conseiller par la
Cour et à suivre par les Parties. Si le précédent conventionnel saoudo-
bahreïnite, offert par deux Etats du Golfe, dont l'un est Partie litigante
dans la présente instance, avait été ainsi suggéré, il aurait permis à la
Cour de tenir compte indirectement des arguments par ailleurs irrece-
vables concernant la relative pauvreté de Bahreïn.

208. Voici de quoi il s’agit. Bahreïn ayant invoqué dans ses négocia-
tions avec l'Arabie saoudite ses difficultés économiques. celle-ci a proposé
à Bahreïn que celui-ci accepte de reconnaître la souveraineté saoudienne
sur une île en dispute, en contrepartie de quoi les deux Parties se parta-
geraient les ressources de la région.

209. L'accord de délimitation du 22 février 1958 (entré en vigueur
quatre jours plus tard après l'échange des instruments de ratification le
26 février 1958) comporte un intéressant article 2 qui se lit comme suit:

«Conformément au vœu de Son Altesse le Souverain de Bahreïn
et vu le consentement de Sa Majesté le Roi d'Arabie saoudite, les
ressources pétrolières de la région désignée et délimitée ci-dessus,
dans la partie qui appartient au Royaume d'Arabie saoudite, seront
exploitées de la façon qui sied à Sa Majesté, à la condition que
celle-ci donne au Gouvernement de Bahreïn la moitié de la part du
revenu net tiré de cette exploitation qui revient au Gouvernement
d'Arabie saoudite. Il va de soi que cela ne portera en rien atteinte au

176
213 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

droit de souveraineté et d'administration du Gouvernement d'Arabie
saoudite dans la région susmentionnée.»™

210. Nous signalons en passant que cet accord n'a pas été négocié par
le Royaume-Uni, Etat protecteur, au nom de Bahreïn, son Etat protégé,
mais par Bahreïn lui-même qui a exercé en cette circonstance, en 1956,
son jus tractatuum.

On notera, en second lieu, que la ligne tracée s’est apparemment gardée
de tenir compte de l’attribution des Hawar à Bahreïn. Elle n’a pas vidé le
problème. Le point n° 1 de la ligne médiane tracée est le point d’équidis-
tance entre un point A (correspondant à l’extréme pointe sud de l’île de
Bahreïn à Ra’s-al-Barr) et un point B sur la côte saoudite à Ra’s-abu-
Maharrah. Donc Bahrein n’a pas fait entrer les Hawar en ligne de
compte.

On relévera, en troisième et dernier lieu, que certaines îles et certains
hauts-fonds découvrants n’ont pas du tout été pris en compte dans la
délimitation.

211. Pour revenir a notre suggestion, nous verrions bien la fin de ce
contentieux de soixante et un ans par le retour au droit, grace au retour
des Hawar a Qatar, assorti par un engagement de partager non pas seu-
lement les «ressources pétrolières» («ail resources» comme dans l’accord
de 1958 avec l’Arabie saoudite), mais également toutes autres ressources
(gazières, touristiques et de pêche) que pourraient compter ces territoires.
Car si ceux-ci ne recèlent pas de pétrole, comme c'est apparemment le
cas, l’accord qui concrétiserait notre suggestion perdrait tout intérêt s’il
se réduisait aux «oil resources».

212. Enfin, il faut souligner que Pexemple saoudo-bahreinite de 1958
ne constitue pas un cas isolé. Il est plus fréquent qu’on ne le pense. Nous
signalons en particulier que, à l’occasion du Sommet de l'Organisation de
l'Unité africaine (OUA) qui s'était tenu à Rabat (Maroc) en juin 1972,
l'Algérie et le Maroc ont signé deux accords, l’un traçant la frontière
entre les deux pays en maintenant la région dite de Ghara-Djebilet sous
la souveraineté algérienne, et l’autre reconnaissant au Maroc la moitié
des ressources minières (spécialement de minerai de fer à haute teneur)
existant dans cette région. Les chefs d'Etat africains présents à ce Som-
met de Rabat ont été témoins de l'accord.

+ *

XI. CONCLUSION FINALE
213. Pour conclure cette opinion, dissidente à regret, nous estimons

que la Cour a écarté à juste titre l'application du principe de l’uti possi-

78 Les italiques sont de nous: voir United States of America. Department of State,
Bureau of Intelligence and Research. /nternational Boundary Study, Series A, Limits in
the Seas, Continental Shelf Boundary, Bahrain/Saudi Arabia, n° 12. mars 1970.

177
214 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

detis juris à la présente espèce. Nous partageons entièrement l'analyse
que la Cour a faite à ce sujet. Et pourtant, en tant que représentants des
différents systèmes juridiques du continent africain, nous sommes atta-
chés au principe en question, dont l'importance ne nous a jamais échappé
pour la phase postcoloniale du développement de l'Etat en Afrique, dans
la stabilité et la paix.

214. Mais notre adhésion à l’analyse de la Cour concluant au rejet de
l'application du principe à la présente espèce se nourrit de diverses rai-
sons. En premier lieu, les «relations spéciales de protection» qui ont
existé entre le Royaume-Uni et les deux Etats parties au présent différend
ont abouti à une répartition évolutive et souple des compétences entre la
puissance protectrice et l'Etat protégé, de telle sorte que ce dernier a
conservé sa personnalité, ce qui n'était pas le cas de la plupart des pays
du continent africain. L'application du principe de l’uti possidetis juris ne
pouvait qu'être écartée en l'absence de création d'un nouveau sujet de
droit international, c'est-à-dire faute de succession d'Etats en l'espèce.

215. En second lieu, des raisons de simple éthique juridique impo-
saient, à notre avis, le rejet de Pui possidetis juris comme titre pertinent.
On ne saurait en effet ignorer les véritables motifs qui ont sous-tendu
l’artifice juridique qu’a constitué la décision britannique de 1939, inspirée
directement par des intérêts pétroliers rivaux. Les auteurs de cette déci-
sion ne se sont même pas embarrassés de cohérence juridique, à tel point
que le seul «principe» appliqué fut: «le pétrole domine la terre et la
mer». Dès lors, nous ne pouvions trouver un refuge juridique pour vali-
der une décision de cette nature, sans contribuer à notre tour à ce genre
de constructions juridiques artificielles et artificieuses qui masquent mal
des intérêts évidents au détriment des droits des peuples.

216. Enfin, généralement le principe de l'uri possidetis juris s applique
«globalement», en ce sens qu'il se borne à photographier une situation
frontalière entre deux Etats nouvellement indépendants et à lui faire
reconnaître un statut d’intangibilité, sans que l’on ait besoin nécessaire-
ment d'examiner dans le détail les différents textes coloniaux qui, un à
un, ont contribué à créer cette situation frontaliére. Dans le cas présent,
c'est au contraire ce détail d’un texte qui est directement soumis à notre
examen.

217. C’est pourquoi, au cas particulier d’une décision comme celle de
1939, nous ne pouvions alors que nous livrer à un examen critique de la
validité de ce texte, mesurée à P'aune des méthodes modernes d’interpré-
tation et sur la base des principes et des règles du droit international
contemporain qui bannissent le droit colonial ou de protectorat.

{ Signé) Mohammed BEDJAOUI.

(Signé) Raymond RANIJEVA.
(Signé) Abdul G. Koroma.

178
215 DÉLIMITATION ET QUESTIONS (OP. DISS. COMMUNE)

 

 

 

vas

Gulf of

Bahrain

 

Effectivités bahreinites

(Carte n° 4 de l’annexe 7 du mémoire
de Bahreïn mentionnée aux
paragraphes 55 et suivants de la
présente opinion dissidente commune)

Bahraini effectivités

{Map 4 in Annex 7 of the Memorial
of Bahrain, as referred to in
paragraphs 55 ef sey. of this

joint dissenting opinion)

 

 

 

 

Qe

 

LEGEND :

 

 

q Janan

an

 

| Map 4 : THE HAWAR

ISLANDS - LOCATIONS

 

|

 

+ 3 matins te
. Le jm
! 2 hit a md

Hadd Janan |

 

sr

 

 

 

 
